EXHIBIT 10.7

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

between

 

POPE & TALBOT LTD.

and

P&T FUNDING LIMITED PARTNERSHIP

 

as Borrowers

 

MACKENZIE PULP LAND LTD.

and

P&T FINANCE TWO LIMITED PARTNERSHIP

 

as Guarantors

 

THE TORONTO-DOMINION BANK

BANK OF MONTREAL

THE BANK OF NOVA SCOTIA

CANADIAN WESTERN BANK

HSBC BANK CANADA

and

CAISSE CENTRALE DESJARDINS

as Lenders

 

and

 

THE TORONTO-DOMINION BANK

as Administration Agent

 

Dated as of June 11, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page No.


--------------------------------------------------------------------------------

ARTICLE 1 INTERPRETATION    3     1.1  

Defined Terms.

   3     1.2  

Computation of Time Periods.

   28     1.3  

Accounting Terms.

   29     1.4  

Incorporation of Appendix and Schedules.

   29     1.5  

Singular, Plural, etc.

   29     1.6  

Acquisition Borrower.

   29 ARTICLE 2 CREDIT FACILITIES    29     2.1  

Credit Facilities.

   29     2.2  

Purposes.

   30     2.3  

Availability.

   30     2.4  

Termination of Availability.

   30     2.5  

Revolving Nature of Operating Facility.

   30     2.6  

Revolving Nature of Acquisition Facility.

   30     2.7  

Borrowing Options.

   31     2.8  

Repayment of Credit Facilities.

   31     2.9  

Extension of Conversion Date for Operating Facility and/or Acquisition Facility.

   31     2.10  

Available Amount of the Credit Facilities.

   33     2.11  

Operating Facility Borrowings not to Exceed Borrowing Base.

   33     2.12  

Optional Repayment.

   34     2.13  

Optional Reduction of Commitments.

   34     2.14  

Repayment of Outstandings to Reflect Commitment.

   34     2.15  

General Interest Provisions.

   34     2.16  

Business Day Payments.

   35     2.17  

Interest on Overdue Amounts.

   35     2.18  

Breakage Costs.

   36     2.19  

Allocation.

   36     2.20  

Application of Payments.

   36     2.21  

Sharing of Payments.

   37     2.22  

Conditions Solely for the Benefit of the Lenders.

   37     2.23  

No Waiver.

   38     2.24  

Authorized Debit.

   38     2.25  

Commitment Fee.

   38     2.26  

Administration Agent’s Fee.

   39     2.27  

Payment to Administration Agent.

   39 ARTICLE 3 LOANS    39     3.1  

Advances.

   39     3.2  

Minimum Advances.

   39     3.3  

Notice Requirements for Advances.

   39     3.4  

Payment of Advances to Administration Agent.

   40     3.5  

Notices Irrevocable.

   40     3.6  

Election of Interest Rates and Currencies.

   40



--------------------------------------------------------------------------------

    3.7  

Continuation of Libor Advances.

   41     3.8  

Conversion of Advances.

   41     3.9  

Automatic Conversion of Libor Advances.

   42     3.10  

Circumstances Requiring Prime Rate or Base Rate Pricing.

   42     3.11  

Interest Periods.

   43     3.12  

Interest on Advances.

   44     3.13  

Interest Payment Dates.

   45     3.14  

Overdraft Advances.

   45 ARTICLE 4 BANKERS’ ACCEPTANCES    46     4.1  

Creation of Bankers’ Acceptances.

   46     4.2  

Drawings.

   46     4.3  

Power of Attorney.

   47     4.4  

Completion and Delivery of Bankers’ Acceptances.

   47     4.5  

Stamping Fees.

   48     4.6  

Netting.

   48     4.7  

Payment on Maturity.

   49     4.8  

Custody of Bankers’ Acceptances.

   49     4.9  

Conversions.

   50     4.10  

Renewal or other Payment of Bankers’ Acceptance.

   50     4.11  

Prepayments of Bankers’ Acceptances.

   50     4.12  

No Days of Grace.

   51     4.13  

Suspension of Bankers’ Acceptance Option.

   51     4.14  

Depository Bills.

   51     4.15  

Non-Acceptance Lenders

   51 ARTICLE 5 LETTERS OF CREDIT AND GUARANTEE LETTERS    52     5.1  

Request and Issuance.

   52     5.2  

Maximum Face Amount.

   52     5.3  

Fees.

   52     5.4  

Payment by Issuing Lender.

   52     5.5  

Reimbursement of Issuing Lender.

   53     5.6  

Deemed Prime Rate or Base Rate Advances.

   53     5.7  

Indemnification by Lenders.

   53     5.8  

Provision of Cash Collateral.

   53 ARTICLE 6 EFFECTIVE DATE CONDITIONS    54     6.1  

Effective Date Conditions.

   54     6.2  

Conditions Precedent to Subsequent Borrowings.

   56 ARTICLE 7 REPRESENTATIONS AND WARRANTIES    56     7.1  

Representations and Warranties by the Borrowers.

   56     7.2  

Reaffirmation of Representations and Warranties.

   61 ARTICLE 8 POSITIVE COVENANTS    61     8.1  

Positive Covenants.

   61 ARTICLE 9 NEGATIVE COVENANTS    68     9.1  

Negative Covenants.

   68

 

- ii -



--------------------------------------------------------------------------------

ARTICLE 10 GUARANTEES    72     10.1  

Guarantees.

   72     10.2  

Guarantee Absolute and Unconditional.

   73     10.3  

Demand.

   74     10.4  

Remedies.

   74     10.5  

Set-Off.

   75     10.6  

Amount of Guaranteed Obligations.

   75     10.7  

Payment Free and Clear of Taxes.

   75     10.8  

Subrogation and Repayment.

   76     10.9  

Postponement and Assignment.

   76     10.10  

Rights on Subrogation.

   77     10.11  

Continuing Guarantee.

   77     10.12  

Third Party Beneficiaries.

   77     10.13  

Additional Guarantee.

   77     10.14  

Remedies Cumulative.

   77 ARTICLE 11 SECURITY    78     11.1  

Security.

   78     11.2  

Continued Perfection of Security.

   78     11.3  

Set-Off.

   79     11.4  

Discharges.

   79     11.5  

Conflict.

   79     11.6  

Principal Amount and Interest Rate.

   79 ARTICLE 12 EVENTS OF DEFAULT    80     12.1  

Events of Default.

   80     12.2  

Cancellation and Acceleration.

   83     12.3  

Remedies Cumulative.

   84     12.4  

Waivers.

   84 ARTICLE 13 THE ADMINISTRATION AGENT    84     13.1  

Authorization and Action.

   84     13.2  

Administration Agent’s Reliance.

   84     13.3  

Administration Agent as Lender.

   85     13.4  

Lender Credit Decisions.

   86     13.5  

Funds Held by the Administration Agent.

   86     13.6  

Application of Payments after Acceleration.

   86     13.7  

Indemnification.

   86     13.8  

Accommodations under the Credit Facilities.

   87     13.9  

Repayments by Lenders.

   87     13.10  

Successor Administration Agent.

   88 ARTICLE 14 MISCELLANEOUS    88     14.1  

Records.

   88     14.2  

Amendments.

   88     14.3  

Notices.

   90     14.4  

No Waiver; Remedies.

   90     14.5  

Expenses.

   91     14.6  

Taxes.

   91

 

- iii -



--------------------------------------------------------------------------------

    14.7  

Increased Costs.

   92     14.8  

Environmental Indemnity.

   93     14.9  

Judgment Currency.

   94     14.10  

Governing Law.

   94     14.11  

Consent to Jurisdiction.

   94     14.12  

Lenders’ Several Liability

   95     14.13  

Reasonable Consent or Approval of the Parties.

   95     14.14  

Successors and Assigns.

   95     14.15  

Assignment.

   95     14.16  

Participation.

   96     14.17  

Severability.

   96     14.18  

Prior Understandings.

   96     14.19  

Time of Essence.

   96     14.20  

Counterparts.

   97

 

Appendix 1

 

-  

 

Commitments

Schedule 1

 

-

 

Borrowing Notice

Schedule 2

 

-

 

Notice of Repayment or Cancellation

Schedule 3

 

-

 

Quarterly Financial Certificate

Schedule 4

 

-

 

Margin Report

Schedule 5

 

-

 

Material Subsidiaries

Schedule 6

 

-

 

Lender Assignment Agreement

Schedule 7

 

-

 

Extension Compliance Certificate

 

- iv -



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT dated as of the 11th day of June, 2004

 

BETWEEN:

 

POPE & TALBOT LTD., a corporation continued under the laws of Canada, as
Acquisition Borrower (as herein defined)

 

OF THE FIRST PART

 

AND:

 

P&T FUNDING LIMITED PARTNERSHIP, a limited partnership formed under the laws of
the Province of British Columbia, as Operating Borrower (as herein defined)

 

OF THE SECOND PART

 

AND:

 

MACKENZIE PULP LAND LTD., a company formed by incorporation under the laws of
the Province of British Columbia and P&T FINANCE TWO LIMITED PARTNERSHIP, a
limited partnership formed under the laws of the Province of British Columbia,
as Guarantors (as herein defined)

 

OF THE THIRD PART

 

AND:

 

EACH OF THE LENDERS NAMED ON THE SIGNATURE PAGES OF THIS AGREEMENT, as Lenders
(as herein defined)

 

OF THE FOURTH PART

 

AND:

 

THE TORONTO-DOMINION BANK, in its capacity as Administration Agent (as herein
defined)

 

OF THE FIFTH PART

 

WHEREAS:

 

A. Original Pope & Talbot Canada, the Operating Borrower, the Guarantor, The
Toronto-Dominion Bank, Bank of Montreal, The Bank of Nova Scotia and Canadian
Western Bank (the “Original Lenders”) and the Administration Agent entered into
an Amended and Restated



--------------------------------------------------------------------------------

Credit Agreement dated as of June 6, 2003 (the “Original Credit Agreement”)
under which the Original Lenders made available:

 

  (a) to the Operating Borrower, the Operating Facility in the maximum amount of
Cdn.$95,000,000 (or the Equivalent Amount in US Dollars), convertible to a two
year non-revolving term facility; and

 

  (b) to the Acquisition Borrower, the Acquisition Facility in the maximum
amount of Cdn.$55,000,000 (or the Equivalent Amount in US Dollars), convertible
to a one year non-revolving term facility;

 

B. The Operating Borrower, the Acquisition Borrower, the Guarantor, the Original
Lenders and the Administration Agent entered into a first amending agreement
(the “First Amending Agreement”) dated July 23, 2003 and a second amending
agreement (the “Second Amending Agreement”) dated October 30, 2003, pursuant to
each of which certain amendments were made to the definition of Treasury
Contracts in the Original Credit Agreement, together with certain related
amendments;

 

C. The Operating Borrower, the Acquisition Borrower, the Guarantor, the Original
Lenders and the Administration Agent entered into a third amending agreement
(the “Third Amending Agreement”) dated as of December 19, 2003, pursuant to
which the Lenders consented to:

 

  (a) the amalgamation of Original Pope & Talbot Canada with Pope & Talbot Nova
Scotia Company (“PTNSC”) to form a limited liability company under the laws of
the Province of Nova Scotia;

 

  (b) the formation of Finance LP (as hereinafter defined), an Affiliate of Pope
& Talbot US, as a limited partnership under the laws of the Province of British
Columbia and the borrowing by the Acquisition Borrower from Finance LP of the
initial amount of $23,000,000,

 

and certain related amendments were made to the Original Credit Agreement,
including a requirement that Finance LP provide a guarantee and security for the
obligations of the Borrowers thereunder;

 

D. Original Pope & Talbot Canada amalgamated with PTNSC on January 1, 2004 to
form Pope & Talbot Canada under the laws of the Province of Nova Scotia;

 

E. Pope & Talbot Canada was continued out of Nova Scotia under the laws of
Canada as a federal corporation on January 22, 2004;

 

F. HSBC Bank Canada and Caisse centrale Desjardins have agreed to become Lenders
hereunder;

 

G. The parties have now agreed to:

 

  (a) extend the Conversion Date for both the Operating Facility and the
Acquisition Facility first for a further 49 days to July 31, 2004, and then,
provided no Default has then occurred, for a further 364 days to July 30, 2005;

 

- 2 -



--------------------------------------------------------------------------------

  (b) decrease the maximum principal amount of the Operating Facility from
Cdn.$95,000,000 to Cdn.$80,000,000 (or the Equivalent Amount in US Dollars);

 

  (c) increase the maximum principal amount of the Acquisition Facility from
Cdn.$55,000,000 to Cdn. $70,000,000 (or the Equivalent Amount in US Dollars);

 

  (d) provide for the grant by the Acquisition Borrower to the Agent, for and on
behalf of the Lenders, of a fixed charge over all real property interests, and a
floating charge and security interest over all present and after-acquired
personal property, of the Acquisition Borrower in connection with its Harmac
Mill (as hereinafter defined); and

 

  (e) make certain other amendments to the Original Credit Agreement, as
previously amended by the First Amending Agreement, the Second Amending
Agreement and the Third Amending Agreement; and

 

H. This Agreement is entered into as an amendment and restatement of the
Original Credit Agreement in order to reflect the amendments effected by the
First Amending Agreement, the Second Amending Agreement and the Third Amending
Agreement, and in order to effect the additional amendments described in
Recitals F and G above.

 

THIS AGREEMENT WITNESSES that in consideration of the mutual covenants and
agreements contained herein, it is agreed by and between the parties hereto as
follows:

 

ARTICLE 1

INTERPRETATION

 

1.1 Defined Terms.

 

As used in this Agreement, the following terms have the following meanings:

 

  (a) “Acceptance Purchase Price” has the meaning ascribed to that term in
Section 4.6.

 

  (b) “Accommodation” means the making of any Advance by a Lender, the creation
of a Bankers’ Acceptance by a Lender and the issuance of a Letter of Credit or
Guarantee Letter by the Issuing Lender, and includes an Advance and a Bankers’
Acceptance resulting from a Rollover or Conversion (whether requested or deemed
to have been requested hereunder).

 

  (c) “Accounts Receivable” means, collectively, Eligible Insured Accounts
Receivable and Eligible Uninsured Accounts Receivable.

 

  (d) “Acquisition Borrower” means Pope & Talbot Canada.

 

  (e) “Acquisition Facility” means the Credit Facility described in Section
2.1(b) of this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

  (f) “Acquisition Facility Maturity Date” means, as of any date, the date that
is one year after the then current Conversion Date for the Acquisition Facility.

 

  (g) “Administration Agent” means The Toronto-Dominion Bank as agent for the
Lenders in respect of the Credit Facilities hereunder, and any successor
appointed in accordance with the provisions of this Agreement.

 

  (h) “Advances” means advances made or deemed to have been made by a Lender
hereunder, including any Advance resulting from a Rollover or Conversion;
Advances may be denominated in Canadian Dollars (a “Canadian Dollar Advance”) or
in US Dollars (a “US Dollar Advance”); a Canadian Dollar Advance shall be
designated as a “Prime Rate Advance” and a US Dollar Advance may from time to
time, by election of the applicable Borrower, be designated as a “Base Rate
Advance” or a “Libor Advance”; each of a Prime Rate Advance, a Base Rate Advance
and a Libor Advance is a “Type” of Advance.

 

  (i) “Affiliate” of any designated person means any other person that, directly
or indirectly, controls or is controlled by or is under common control with such
designated person; provided that in any event any person that beneficially owns
directly or indirectly securities having 50% or more of the voting power for the
election of directors or other governing body or 50% or more of the partnership
or other ownership interests of any other person will be deemed to control such
corporation or other person; for the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such person, whether through the ownership of voting
securities or by contract or otherwise.

 

  (j) “Amalco Confirmation” means the instrument dated January 1, 2004 executed
and delivered by Pope & Talbot Canada confirming that it is bound by and will
observe and perform the obligations of Original Pope & Talbot Canada, under the
Original Credit Agreement and the other Credit Facility Documents.

 

  (k) “Application” has the meaning ascribed to that term in Section 5.1.

 

  (l) “Assignee” means a Canadian chartered bank which accepts an assignment of
all or any part of a Lender’s interest in the Credit Facilities in accordance
with the terms of this Agreement.

 

  (m) “Authorized Officer” means:

 

  (i) with respect to Pope & Talbot Canada, the chairman, the president, the
chief executive officer, the chief financial officer, the chief legal officer,
the secretary, the assistant secretary, the treasurer or the assistant treasurer
of Pope & Talbot Canada; and

 

  (ii) with respect to the Limited Partnership, the chairman, the president, the
chief executive officer, the chief financial officer, the chief legal officer,
the secretary, the assistant secretary, the treasurer or the assistant treasurer
of the General Partner.

 

- 4 -



--------------------------------------------------------------------------------

  (n) “BA Equivalent Loan” means, in relation to a Drawing, a loan in Canadian
Dollars made to a Borrower by a Non-Acceptance Lender as part of the Drawing in
accordance with the provisions of Section 4.15.

 

  (o) “Bankers’ Acceptance” means a depository bill as defined by the Depository
Bills and Notes Act (Canada) or a blank non-interest bearing bill of exchange as
defined by the Bills of Exchange Act (Canada), in either case drawn by a
Borrower, denominated in Canadian Dollars and accepted by a Lender as a bankers’
acceptance, as evidenced by such Lender’s endorsement thereof at the request of
a Borrower pursuant to a Borrowing Notice, and includes a Bankers’ Acceptance
resulting from a Conversion or Rollover. Any depository bill may be made payable
to “CDS & Co.” and be deposited with CDS.

 

  (p) “Base Rate” on any day means the greater of:

 

  (i) the rate of interest per annum then in effect (based on a year of 365
days) established by TD Bank from time to time as the reference rate of interest
for the determination of interest rates that TD Bank charges to customers of
varying degrees of creditworthiness for US Dollar loans made by it in Canada;
and

 

  (ii) the sum of (A) the Federal Funds Rate in effect on that day multiplied by
365 and divided by 360, plus (B) 75 basis points per annum;

 

provided that each change in the Base Rate shall be effective from and including
the date such change is made without any requirement of notification to the
Borrowers or any other person.

 

  (q) “Base Rate Advances” means Advances on which interest is determined by
reference to the Base Rate in effect from time to time.

 

  (r) “basis point” means one one-hundredth of one percent, or 0.01%.

 

  (s) “Beneficiary” means, in respect of any Letter of Credit or Guarantee
Letter, the beneficiary specified therein or any other person to whom payments
may be required to be made pursuant to such Letter of Credit or Guarantee
Letter.

 

  (t) “Beneficiary Authorization and Charge” means the instrument dated as of
December 31, 2001 executed by Original Pope & Talbot Canada in respect of the
Land Trustee and Original Pope & Talbot Canada’s beneficial interest in property
held by the Land Trustee.

 

  (u) “Borrowers” means the Operating Borrower and the Acquisition Borrower, and
“Borrower” means either one of them.

 

  (v) “Borrowing” means a utilization by the Acquisition Borrower of the
Acquisition Facility, or by the Operating Borrower of the Operating Facility, in
each case by

 

- 5 -



--------------------------------------------------------------------------------

way of Prime Rate Advances, Base Rate Advances, Libor Advances, Bankers’
Acceptances, Letters of Credit or Guarantee Letters, and “Borrowings” means the
aggregate of such utilizations.

 

  (w) “Borrowing Base” means, as at any particular date, the sum of the
following:

 

  (i) 90% of Eligible Insured Accounts Receivable which are insured by the
Export Development Corporation of Canada, as set out in the most recent Margin
Report;

 

plus

 

  (ii) 85% of other Eligible Insured Accounts Receivable, as set out in the most
recent Margin Report;

 

plus

 

  (iii) 80% of Eligible Uninsured Accounts Receivable, as set out in the most
recent Margin Report;

 

plus

 

  (iv) 50% of Inventory, as set out in the most recent Margin Report;

 

provided that the amount described in clause (iv) above shall not exceed 60% of
the Borrowing Base. For purposes of determining the Borrowing Base, Inventory
shall be valued at the lower of cost and market value.

 

  (x) “Borrowing Notice” means a notice by a Borrower to the Administration
Agent substantially in the form attached as Schedule 1 hereto.

 

  (y) “Business Day” means any day of the year, other than a Saturday, Sunday or
other day on which:

 

  (i) major commercial banks are closed in Toronto or Vancouver;

 

  (ii) where used in the context of a Base Rate Advance, major commercial banks
are closed in Toronto, Vancouver or New York City; or

 

  (iii) where used in the context of a Libor Advance, major commercial banks are
closed in Toronto, Vancouver or New York City, or which is not a day for trading
by and between banks in US Dollar deposits in the London Eurodollar market.

 

  (z) “Business Plan” means a business plan prepared by Pope & Talbot Canada in
respect of the business and financial activities of Pope & Talbot Canada and its
Subsidiaries for the ensuing year, containing financial forecasts, an operating
budget and other matters typically included in an annual business plan.

 

  (aa) “Canadian Dollars” and “Cdn.$” each mean lawful money of Canada.

 

- 6 -



--------------------------------------------------------------------------------

  (ab) “Capital Expenditure Plan” means a detailed financial plan prepared by
Pope & Talbot Canada for the ensuing fiscal year covering, inter alia, planned
capital expenditures, including maintenance capital expenditures (which need not
be separately identified), for Pope & Talbot Canada and its Subsidiaries for the
ensuing fiscal year, together with proposed sources for financing such capital
expenditures and such additional details as the Lenders may reasonably request.

 

  (ac) “Capital Lease Obligations” means, for any person, all obligations of
such person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) property, to the extent such obligations are
required to be classified and accounted for as capital lease obligations or
finance lease obligations on a balance sheet of such person in accordance with
GAAP.

 

  (ad) “CDOR Rate” means, on any day, the annual rate of discount determined by
the Administration Agent which is equal to the simple average of the yield rates
per annum (calculated on the basis of a year of 365 days and calculated to two
decimal places, with 0.005 or more being rounded upward) applicable to bankers’
acceptances denominated in Canadian Dollars having, where applicable, comparable
issue dates and maturity dates as the Bankers’ Acceptances proposed to be issued
by a Borrower, displayed and identified as such on the CDOR Page (or any display
substituted therefor) of Reuters Monitor Money Rates Service at approximately
10:00 a.m. (Toronto time) on that day or, if that day is not a Business Day,
then on the immediately preceding Business Day (as adjusted by the
Administration Agent after 10:00 a.m. (Toronto time) to reflect any error in the
posted average annual rate of discount); provided, however, if those rates do
not appear on the CDOR Page (or the display substituted therefor), then the CDOR
Rate shall be the annual rate of discount determined by the Administration Agent
which is equal to the simple average of the yield rates per annum (calculated on
the basis of a year of 365 days and calculated to two decimal places, with 0.005
or more being rounded upward) applicable to those bankers’ acceptances in a
comparable amount to the Bankers’ Acceptances proposed to be issued by the
Borrower, quoted by three of the five largest (as to total assets) Schedule I
Banks (as selected by the Administration Agent) as of 10:00 a.m. (Toronto time)
on that day or, if that day is not a Business Day, on the immediately preceding
Business Day. Each determination of the CDOR Rate by the Administration Agent
shall be conclusive and binding, absent demonstrated error.

 

  (ae) “CDS” means The Canadian Depository for Securities Limited.

 

  (af) “Commitment” means, as to any Lender, the obligation of that Lender to
make Accommodations to the Operating Borrower under the Operating Facility and
to the Acquisition Borrower under the Acquisition Facility in an aggregate
principal amount not exceeding the amount set forth opposite such Lender’s name
on Appendix 1 to this Agreement (or the Equivalent Amount in US Dollars), and
with such aggregate amount being allocated rateably between the Operating
Facility and the Acquisition Facility, as such amounts may be reduced from time
to time in accordance with the provisions of this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

  (ag) “Commitment Fees” has the meaning ascribed to that term in Section 2.25.

 

  (ah) “Compensation” has the meaning ascribed to that term in Section 14.7.

 

  (ai) “Confirmation” means the confirmation of the Security Documents dated
June 6, 2003 executed by the Borrowers and the Land Trustee.

 

  (aj) “Contingent Payment Letters” has the meaning ascribed to that term in
Section 5.1.

 

  (ak) “Conversion” means, in respect of any Drawing or type of Advance, the
conversion of the method for calculating interest or fees thereon from one
method to another pursuant to Sections 3.8 or 4.9, without increasing the
Outstandings under the Credit Facilities.

 

  (al) “Conversion Date” means:

 

  (i) in respect of the Operating Facility, July 31, 2004, subject to:

 

  (A) provided no Event of Default has then occurred, automatic extension on
July 31, 2004 to July 30, 2005 pursuant to Section 2.9(a); and

 

  (B) further extension by the Lenders pursuant to Section 2.9(b); and

 

  (ii) in respect of the Acquisition Facility, July 31, 2004, subject to:

 

  (A) provided no Event of Default has then occurred, automatic extension on
July 31, 2004 to July 30, 2005 pursuant to Section 2.9(a);

 

  (B) further extension by the Lenders pursuant to Section 2.9(b).

 

  (am) “corporation” includes a corporation incorporated under the Business
Corporations Act (British Columbia) or the Canada Business Corporations Act, and
any other corporation wherever or however incorporated.

 

  (an) “Credit Facilities” means the Operating Facility and the Acquisition
Facility to be made available hereunder to the Operating Borrower and the
Acquisition Borrower, respectively, as set out in Section 2.1, and “Credit
Facility” means either one of them.

 

  (ao) “Credit Facility Documents” means this Agreement, the Security Documents,
the Postponement Agreements, the Finance LP Distribution Agreement and all other
documents executed and delivered, or to be executed and delivered, to the
Lenders or the Administration Agent by Original Pope & Talbot Canada, Pope &
Talbot Canada, the Limited Partnership, the Land Trustee, the Trust, Pope &
Talbot US, Finance LP, Finance One LP or Penn Timber pursuant to this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

  (ap) “Default” means an event which, with the giving of notice or passage of
time, or both, would constitute an Event of Default.

 

  (aq) “Documents against Payment Transaction” means a transaction under which a
bill of lading or other negotiable document representing title to goods, an
invoice and related shipping documents (collectively, the “documents”) are
delivered to a bank designated by the buyer of the goods (the “recipient bank”),
on the condition that the recipient bank not release the documents to the buyer
or any other person unless the recipient bank immediately makes payment of the
invoice price to a Lender for credit to a Borrower.

 

  (ar) “Drawing” means the creation of Bankers’ Acceptances by a Lender in
accordance with the provisions of this Agreement.

 

  (as) “Drawing Date” means any Business Day fixed in accordance with the
provisions of this Agreement for a Drawing.

 

  (at) “Effective Date” means June 12, 2004, or such other date as the Borrowers
and the Lenders may agree upon.

 

  (au) “Eligible Insured Accounts Receivable” means trade accounts receivable of
Pope & Talbot Canada or the Limited Partnership which are insured as to at least
90% under a customary comprehensive accounts receivable insurance policy issued
by the Export Development Corporation of Canada or at least 85% under a
customary comprehensive accounts receivable insurance policy issued by the
Foreign Credit Insurance Association (“FCIA”), Great American Insurance Co.
(“GAI”), a wholly owned subsidiary of American Financial Group, Inc., or AIG
Global Trade & Political Risk Insurance Company (“AIG”); provided that:

 

  (iii) any accounts receivable insurance policy issued by FCIA in favour of
Pope & Talbot Canada or the Limited Partnership is backed by GAI; and

 

  (iv) GAI or AIG, as the case may be, has an Insurer Financial Strength Rating
of at least A- or higher by Standard & Poor’s Rating Services;

 

and provided that if Pope & Talbot Canada or the Limited Partnership has made a
claim in respect of any account receivable under any such insurance policy which
has been denied in whole or in part by the relevant insurer, the amount denied
shall not be included in Eligible Insured Accounts Receivable.

 

  (av) “Eligible Uninsured Accounts Receivable” means trade accounts receivable
of Pope & Talbot Canada or the Limited Partnership which:

 

  (i) are not outstanding more than 95 days (or, in the case of a Letter of
Credit Transaction, 180 days) after the invoice date;

 

  (ii) result from a Documents against Payment Transaction, a North American
Open Account Transaction or a Letter of Credit Transaction, or which consist of
trade accounts receivable not exceeding Cdn.$5,000,000 in aggregate (or the
equivalent thereof in any other currency) resulting from sales of goods on
credit to a buyer in Japan;

 

- 9 -



--------------------------------------------------------------------------------

  (iii) are owed by entities which are not Affiliates of either Borrower, other
than such Affiliates as may from time to time be approved by the Lenders,
provided that any such approved Affiliate is meeting normal trade terms of
credit;

 

  (iv) are owed by entities which are not bankrupt or insolvent or have not
suspended operations (excluding temporary shutdowns or curtailments), other than
trade accounts receivable owed by the owner or operator of the Celgar Pulp Mill
in the vicinity of Castlegar, British Columbia, provided such owner or operator
is meeting normal trade terms of credit;

 

  (v) are not subject to any mortgage, charge, lien, security interest or other
encumbrance, other than Permitted Liens;

 

  (vi) are not subject to a material claim or assertion of a right of set-off by
the account debtor; and

 

  (vii) would not be required to be treated as doubtful accounts receivable.

 

  (aw) “Envirochem Report” means the report of Envirochem Services Inc. dated
December 18, 2000 entitled “Pre-Acquisition Environmental Due Diligence Review
of Norske Skog Mackenzie Pulp Operations”.

 

  (ax) “Environmental Laws” means all applicable Laws, Governmental Approvals
and guidelines or requirements of any Governmental Body (whether or not having
the force of Law, and including consent decrees as to which Pope & Talbot Canada
or any of its Subsidiaries is a party or otherwise subject, and administrative
orders which may affect Pope & Talbot Canada or a Subsidiary thereof) relating
to public health and safety, protection of the environment, the release of
Hazardous Materials or occupation health and safety.

 

  (ay) “Equivalent Amount” means, on a particular date in respect of any amount
expressed in a particular currency (the “first currency”), the equivalent amount
expressed in a second designated currency (the “second currency”) determined by
reference to the Bank of Canada noon rate at which the first currency may be
exchanged into the second currency as published on the Reuters Screen page BOFC.
In the event that such rate does not appear on such Reuters page, such rate
shall be ascertained by reference to any other means (as selected by the
Administration Agent) by which such rate is quoted or published from time to
time by the Bank of Canada; provided that if, at the time of any such
determination, for any reason, no such exchange rate is being quoted or
published, the Administration Agent may use such reasonable method as it
considers appropriate to ascertain such rate, and the resulting determination
shall be conclusive absent manifest error.

 

  (az) “Event of Default” means any of the events specified in Section 12.1.

 

- 10 -



--------------------------------------------------------------------------------

  (ba) “Face Amount” means, in respect of:

 

  (i) a Bankers’ Acceptance, the amount payable to the holder thereof on its
maturity; and

 

  (ii) a Letter of Credit or Guarantee Letter, the maximum amount payable to the
Beneficiary.

 

  (bb) “Federal Funds Rate” means, for any day, an interest rate per annum
expressed on the basis of a 360 day year equal to the weighted average (rounded
upwards if necessary to the next 0.01%) of the rates on overnight federal funds
transactions with members of the United States Federal Reserve System arranged
by federal funds brokers on such day, as published for such day (or, if such day
is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York; or, if such rate is not so published for any
day which is a Business Day, the average (rounded upwards if necessary to the
next 0.01%) of the quotations at approximately 11:00 a.m. (New York time) for
such day for such transactions received by the Administration Agent from three
federal funds brokers of recognized standing selected by the Administration
Agent in its sole discretion.

 

  (bc) “Finance LP” means P&T Finance Two Limited Partnership, a limited
partnership formed under the Partnership Act (British Columbia), and its
successors.

 

  (bd) “Finance LP Distribution Agreement” means the agreement dated as of April
2, 2004 among the Administration Agent, Finance LP, Finance One LP and Penn
Timber.

 

  (be) “Finance LP Security Agreement” means the security agreement dated as of
April 2, 2004 executed by Finance LP granting to and creating in favour of the
Administration Agent, for the benefit of the Lenders, a security interest over
all present and after-acquired personal property of Finance LP.

 

  (bf) “Finance One LP” means P&T Finance One Limited Partnership, a limited
partnership formed under the Partnership Act (British Columbia), and its
successors.

 

  (bg) “Forest Act” means the Forest Act (British Columbia) in effect on the
Effective Date, all amendments and supplements thereto, all regulations and
rules made pursuant thereto and all Ministry of Forests policy statements,
guidelines, orders or decisions relating thereto.

 

  (bh) “Funded Debt” means, without duplication, all Indebtedness of Pope &
Talbot Canada, its Subsidiaries and Finance LP, on a combined basis (excluding
(i) Indebtedness described in paragraph (v) of the definition thereof, and (ii)
the first Cdn.$20,000,000 of reforestation Obligations), provided that, in the
case of Indebtedness under Treasury Contracts, an amount shall be included in
respect thereof only to the extent such amount represents the net obligation of
Pope & Talbot Canada or a Subsidiary thereof under a terminated Treasury
Contract.

 

- 11 -



--------------------------------------------------------------------------------

  (bi) “GAAP” means, in relation to any person at any time, accounting
principles generally accepted in Canada as recommended in the Handbook of the
Canadian Institute of Chartered Accountants, applied on a basis consistent with
the most recent financial statements of such person (except for changes
resulting from a change in Canadian generally accepted accounting principles),
provided only that revenue will be recognized in accordance with generally
accepted accounting principles in the United States of America as per Securities
Exchange Commission Staff Accounting Bulletin No. 101.

 

  (bj) “General Partner” means Pope & Talbot Canada, in its capacity as general
partner of the Limited Partnership, and any successor or other general partners
of the Limited Partnership.

 

  (bk) “Governmental Approval” means any permit, licence, approval, consent,
order, right, certificate, judgment, writ, injunction, award, determination,
direction, decree, authorization, franchise, privilege, grant, waiver, exemption
and other similar concession or by-law, rule or regulation, whether or not
having the force of Law, of, by or from any Governmental Body.

 

  (bl) “Governmental Body” means any government (including without limitation
any federal, provincial, state, municipal or local government) or political
subdivision or any agency, authority, bureau, central bank, monetary authority,
commission, department or instrumentality thereof, or any court or tribunal,
whether foreign or domestic, having jurisdiction over Pope & Talbot Canada or
any of its Subsidiaries.

 

  (bm) “Guarantee” means, with respect to any person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other financial obligation of any other person in any
manner, whether directly or indirectly, including (without limitation)
obligations incurred through an agreement, contingent or otherwise, by such
person:

 

  (i) to purchase such Indebtedness or any property constituting security
therefor;

 

  (ii) to advance or supply funds for the purchase or payment of such
Indebtedness or to maintain any working capital or other balance sheet condition
or any income statement condition of any other person or otherwise to advance or
make available funds for the purchase or payment of such Indebtedness;

 

  (iii) to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such Indebtedness of the ability of any
other person to make payment of the Indebtedness; or

 

- 12 -



--------------------------------------------------------------------------------

  (iv) otherwise to assure the owner of such Indebtedness against loss in
respect of payment thereof;

 

and in any computation of the Indebtedness or other liabilities of the obligor
under any Guarantee, the Indebtedness or other financial obligations that are
the subject of such Guarantee shall be assumed to be direct obligations of such
obligor and the principal amount thereof and any other sums then due and owing
shall be used in such computation.

 

  (bn) “Guarantee Letters” means letters of guarantee issued by the Issuing
Lender pursuant to Article 5.

 

  (bo) “Guarantors” means, collectively:

 

  (i) the Land Trustee;

 

  (ii) Finance LP;

 

  (iii) Pope & Talbot Canada in its capacity as a guarantor of the obligations
of the Limited Partnership pursuant to Article 10 hereof; and

 

  (iv) the Limited Partnership in its capacity as a guarantor of the obligations
of Pope & Talbot Canada pursuant to Article 10 hereof.

 

  (bp) “Harmac Mill” means the pulp mill and related facilities and operations
located in Nanaimo, British Columbia.

 

  (bq) “Hazardous Materials” means:

 

  (i) any oil, flammable substances, explosives, radioactive materials,
hazardous wastes or substances, toxic wastes or substances or any other wastes,
contaminates, materials or pollutants which:

 

  (A) pose a hazard to any real property, or to persons on or about any real
property; or

 

  (B) cause any real property to be in violation of any Law;

 

  (ii) asbestos in any form which is or could become friable, urea formaldehyde
foam insulation, transformers or other equipment which contain dielectric fluid
containing levels of polychlorinated biphenyls in excess of limits prescribed by
Law, or radon gas;

 

  (iii) any chemical, material or substance defined as or included in the
definition of “dangerous goods”, “deleterious substance”, “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous
wastes”, “restricted hazardous waste”, “toxic substances”, “waste” or words of
similar import under any Law, including the Canadian Environmental Protection
Act (Canada), Fisheries Act (Canada), Transportation of Dangerous Goods Act
(Canada), Canada Water Act (Canada) and any applicable provincial legislation;
and

 

- 13 -



--------------------------------------------------------------------------------

  (iv) any other chemical, material or substance, exposure to which is
prohibited, limited or regulated by any Governmental Body or which may or could
pose a hazard to the occupants of any real property or any other person coming
upon any real property or adjacent or surrounding property;

 

and references to a “release” of Hazardous Materials include spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, disposing, dumping or other form of release, or permitting any of the
foregoing to occur.

 

  (br) “Indebtedness” means, with respect to any person at any time, the sum of
the following (without duplication):

 

  (i) all Obligations of such person for borrowed money, including without
limitation all Obligations for borrowed money which are convertible into shares
of stock or other equity interests of such person (whether at the option of such
person or of the holder) until such conversion is actually made, but excluding
the Obligations of Pope & Talbot Canada under the Pope & Talbot Canada Financing
Agreement (provided that, at the time Indebtedness is determined, Pope & Talbot
Canada is then able to satisfy such Obligations by the delivery of common shares
of Pope & Talbot Canada in accordance with the terms of the Pope & Talbot Canada
Financing Agreement);

 

  (ii) all Obligations of such person evidenced by bonds, debentures, notes or
similar instruments;

 

  (iii) all Capital Lease Obligations of such person;

 

  (iv) all Obligations in respect of which interest charges are customarily paid
by such person;

 

  (v) all shares of stock or other equity interests of such person that are
required to be redeemed or repurchased by such person at the option of the
holder thereof, whether upon the happening of any event or contingency or
otherwise;

 

  (vi) all Obligations of such person for the deferred purchase price of
property or services acquired by such person or any predecessor and all
Obligations of such person under any conditional sale or other title retention
agreement with respect to any property;

 

  (vii) all Obligations secured by any Lien upon or in any property owned by
such person whether or not such person has assumed or become liable for the
payment of such Obligations;

 

- 14 -



--------------------------------------------------------------------------------

  (viii) all Obligations of such person in respect of letters of credit, letters
of guarantee, bankers’ acceptances or similar credit instruments;

 

  (ix) all Obligations of such person under Treasury Contracts, including
termination liabilities;

 

  (x) all reforestation Obligations of such person; and

 

  (xi) any Guarantee by such person of any Obligation of a type described in any
of clauses (i) through (x) above.

 

The amount of any Indebtedness outstanding as of any date shall be the accreted
value thereof, in the case of any Indebtedness issued with an original issue
discount, and the principal amount thereof together with any interest or other
amount that is past due, in the case of any other Indebtedness.

 

  (bs) “Insurer Financial Strength Rating” means the Insurer Financial Strength
Rating of Standard & Poor’s Rating Services, representing the current opinion of
Standard & Poor’s Rating Services of the financial security characteristics of
an insurance organization with respect to its ability to pay under its insurance
policies and contracts in accordance with their terms.

 

  (bt) “Interest Expense” means, for any period, all amounts that would, in
accordance with GAAP consistently applied, be deducted in computing Net Income
on account of interest on Indebtedness, including imputed interest in respect of
Capital Leases, accrued interest (whether or not paid) and amortization of debt
discount and expense.

 

  (bu) “Interest Period” means, for each Libor Advance, a period commencing:

 

  (i) in the case of the initial Interest Period for such Advance, on the date
of such Advance; and

 

  (ii) in the case of any subsequent Interest Period for such Advance, on the
last day of the immediately preceding Interest Period;

 

and ending, in either case, on the last day of the period as selected by the
applicable Borrower pursuant to this Agreement.

 

  (bv) “Inventory” means inventory of Pope & Talbot Canada or the Limited
Partnership comprising finished goods, work-in-progress consisting of rough
lumber (pre-planed), and raw materials, provided such inventory is located in a
jurisdiction where the security interest constituted by the Security Documents
in respect of such inventory has been perfected, and provided further that such
inventory is not subject to any mortgage, charge, lien, consignment, title
retention arrangement, security interest or other encumbrance, other than Liens
described in clauses (i), (ii), (iii) and (xi) of the definition of Permitted
Liens.

 

  (bw) “Inventory and Receivables Sale Agreement” means the agreement dated June
15, 2001 among Original Pope & Talbot Canada, Mackenzie Pulp and the Limited
Partnership providing for, inter alia, the sale of inventory and accounts
receivable by Pope & Talbot Canada to the Limited Partnership.

 

- 15 -



--------------------------------------------------------------------------------

  (bx) “Issuing Lender” means, subject to Section 13.10, TD Bank.

 

  (by) “Judgment Currency” means the currency in which a court of competent
jurisdiction may render judgment in connection with any litigation relating to
the repayment of Outstandings under this Agreement.

 

  (bz) “Land Trustee” means Mackenzie Pulp Land Ltd., a company incorporated
under the Company Act (British Columbia), and its successors.

 

  (baa) “Land Trustee Debenture” means the debenture/security agreement in the
principal amount of Cdn.$160,000,000 dated June 15, 2001, executed by the Land
Trustee in favour of the Administration Agent for the benefit of the Lenders,
containing a fixed charge over all real property interests of the Land Trustee
and a floating charge and security interest over all present and after-acquired
personal property of the Land Trustee, as amended by a modification of
debenture/security agreement dated as of October 30, 2003 executed by the Land
Trustee and the Administration Agent.

 

  (ca) “Law” means any law (including common law and equity), constitution,
statute, order, treaty, regulation or rule having the force of law of any
Governmental Body.

 

  (cb) “Lender Assignment Agreement” means an assignment agreement substantially
in the form attached as Schedule 6.

 

  (cc) “Lender’s Proportion” means, with respect to each Lender, the percentage
of the aggregate Commitments of all Lenders represented by such Lender’s
individual Commitment.

 

  (cd) “Lenders” means The Toronto-Dominion Bank, Bank of Montreal, The Bank of
Nova Scotia, Canadian Western Bank, HSBC Bank Canada and Caisse centrale
Desjardins, and their respective successors and Assignees.

 

  (ce) “Letters of Credit” means letters of credit issued by the Issuing Lender
pursuant to Article 5.

 

  (cf) “Letter of Credit Transaction” means a transaction under which a
negotiable letter of credit is issued by a bank designated by the buyer of goods
(the “issuing bank”) under which the issuing bank agrees that, when the issuing
bank receives a bill of lading or other negotiable document representing title
to the goods, an invoice and related shipping documents (collectively, the
“documents”) which comply with the terms of the letter of credit, the issuing
bank will pay the invoice price to the holder of the letter of credit, either
upon receipt of the documents by the issuing bank or on a date specified in the
letter of credit which is not later than 180 days after the date of the bill of
lading; provided that any such transaction will not be a Letter of Credit
Transaction for purposes of this Agreement unless:

 

  (i) a Lender has possession of the original negotiable letter of credit;

 

- 16 -



--------------------------------------------------------------------------------

  (ii) documents have been delivered to a Lender which comply with the terms of
the letter of credit; and

 

  (iii) the issuing bank is acceptable to a Lender.

 

  (cg) “Libor”, with respect to any Interest Period, means:

 

  (i) the rate of interest (expressed as an annual rate on the basis of a 360
day year) determined by the Administration Agent to be the arithmetic mean
(rounded up to the nearest 0.01%) of the offered rates for deposits in US
Dollars for a period equal to the particular Interest Period, which rates appear
on (A) Page 3750 of the Telerate screen, or (B) if Page 3750 of the Telerate
screen is not readily available to the Administration Agent, the Reuters screen
LIBO page, in either case as of 11:00 a.m. (London time) on the second Business
Day before the first day of that Interest Period;

 

  (ii) if neither Page 3750 of the Telerate screen nor the Reuters screen LIBO
page is readily available to the Administration Agent for any reason, the rate
of interest determined by the Administration Agent which is equal to the simple
average of the rates of interest (expressed as a rate per annum on the basis of
a year of 360 days and rounded up to the nearest 0.01%) at which three of the
five largest (as to total assets) Schedule I Banks (as selected by the
Administration Agent) would be prepared to offer leading banks in the London
interbank market a deposit in US Dollars for a term co-extensive with that
Interest Period in an amount substantially equal to the relevant Libor Advance
at or about 10:00 a.m. (Toronto time) on the second Business Day before the
first day of such Interest Period.

 

  (ch) “Libor Advances” means Advances on which interest is determined by
reference to Libor.

 

  (ci) “Lien” means, with respect to any person, any mortgage, lien, pledge,
adverse claim, charge, security interest or other encumbrance, or any interest
or title of any vendor, lessor, lender or other secured party to or of such
person under any conditional sale or other title retention agreement or capital
lease, upon or with respect to any property or asset of such person, or the
signing of any security agreement authorizing any other person as the secured
party to file any financing statement.

 

  (cj) “Limited Partnership” means P&T Funding Limited Partnership, a limited
partnership formed under the Partnership Act (British Columbia), and its
successors.

 

  (ck) “Limited Partnership Agreement” means the limited partnership agreement
dated June 11, 2001 made between the General Partner and the Trust in respect of
the Limited Partnership.

 

- 17 -



--------------------------------------------------------------------------------

  (cl) “Limited Partnership Security Agreement” means the general security
agreement dated as of June 15, 2001 executed by the Limited Partnership in
favour of the Administration Agent granting to and creating in favour of the
Administration Agent, for the benefit of the Lenders, a security interest over
all present and after-acquired personal property of the Limited Partnership, as
subsequently amended pursuant to the Second Amending Agreement.

 

  (bbb) “Mackenzie Mill” means the pulp mill and related facilities and
operations located in Mackenzie, British Columbia.

 

  (cm) “Mackenzie Pulp” means Pope & Talbot Mackenzie Pulp Operations Ltd., a
corporation continued under the laws of the Province of Alberta.

 

  (cn) “Majority Lenders” means, at any time, Lenders having in excess of 66
2/3% of the Total Commitment.

 

  (co) “Margin Report” means a monthly report setting out the amount and
containing a breakdown of Eligible Insured Accounts Receivable, Eligible
Uninsured Accounts Receivable and Inventory, substantially in the form attached
as Schedule 4.

 

  (cp) “Material Adverse Effect” means a material adverse effect:

 

  (i) on the financial condition, business or prospects of Pope & Talbot Canada
and its Subsidiaries, taken as a whole;

 

  (ii) on the ability of Pope & Talbot Canada or the Limited Partnership to
perform its obligations under this Agreement; or

 

  (iii) on the validity or enforceability of this Agreement, any of the Security
Documents, any of the Postponement Agreements or the Finance LP Distribution
Agreement.

 

  (cq) “Material Subsidiary” means, at any time and from time to time, any
Subsidiary of Pope & Talbot Canada whose business or assets form a material part
of the business or assets of Pope & Talbot Canada and its Subsidiaries taken as
a whole and shall include, without limitation, the Land Trustee.

 

  (cr) “Net Income” means, for any particular period, the net income of Pope &
Talbot Canada, its Subsidiaries and Finance LP for such period, determined on a
combined basis in accordance with GAAP; provided that Net Income shall not
include:

 

  (i) any loss, writedown, gain or other amount classified as an unusual or
extraordinary item in accordance with GAAP;

 

  (ii) any portion of the net income or loss of any person:

 

  (A) other than Finance LP, that is not a Subsidiary of Pope & Talbot Canada
(other than cash amounts actually received by Pope & Talbot Canada or a
wholly-owned Subsidiary of Pope & Talbot Canada); or

 

- 18 -



--------------------------------------------------------------------------------

  (B) that is a Subsidiary of the Limited Partnership; or

 

  (iii) any gain or loss on the disposition of fixed assets or any income or
loss attributable to discontinued operations.

 

  (cs) “Net Worth” means at any time the net worth of Pope & Talbot Canada, its
Subsidiaries (excluding any Subsidiaries of the Limited Partnership) and Finance
LP, on a combined basis, consisting of capital stock, contributed surplus and
retained earnings (or, in the case of the Limited Partnership and Finance LP,
contributed capital and retained earnings) and including the Obligations of Pope
& Talbot Canada under the Pope & Talbot Canada Financing Agreement (provided
that such Obligations do not constitute Indebtedness of Pope & Talbot Canada at
such time), less any amounts in respect of intangibles.

 

  (ct) “Non-Acceptance Discount Proceeds” means, for the purposes of a
hypothetical sale of a Bankers’ Acceptance under Section 4.15, the amount
(rounded to the nearest full cent, with one-half of one cent being rounded up)
calculated on the applicable Drawing Date which is equal to the Face Amount of
such Bankers’ Acceptance multiplied by the price, where the price is calculated
by dividing one by the sum of one plus the product of (i) the Non-Acceptance
Discount Rate expressed as a decimal fraction multiplied by (ii) a fraction, the
numerator of which is the term of such Banker’s Acceptance in days and the
denominator of which is 365, which calculated price will be rounded to the
nearest multiple of 0.001%.

 

  (cu) “Non-Acceptance Discount Rate” means, for any day, the CDOR Rate plus
seven basis points.

 

  (cv) “Non-Acceptance Lender” has the meaning set forth in Section 4.15.

 

  (cw) “Non-Resident of Canada” has the meaning assigned to the expression
“non-resident” in the Income Tax Act (Canada).

 

  (cx) “Normalized EBITDA” means, for any particular period:

 

  (i) the Net Income for that period;

 

plus

 

  (ii) all amounts deducted in computing Net Income for such period in respect
of depreciation and amortization, Interest Expense and income taxes;

 

plus

 

  (iii) wood products, marketing and administration costs, corporate
administration costs and pulp marketing and administration costs charged by Pope
& Talbot US (or any of its Affiliates) to Pope & Talbot Canada or

 

- 19 -



--------------------------------------------------------------------------------

any of its Subsidiaries and deducted in computing Net Income, to a maximum of
Cdn.$2,500,000 for each fiscal quarter of Pope & Talbot Canada.

 

  (cy) “North American Open Account Transaction” means a sale of goods on credit
to a buyer located in the United States or Canada.

 

  (cz) “Notice of Repayment or Cancellation” means a notice substantially in the
form attached as Schedule 2.

 

  (da) “Obligations” means all obligations for principal, premium, interest,
penalties, fees, indemnifications, reimbursements, damages and other liabilities
payable under the documentation governing any Indebtedness.

 

  (db) “Operating Borrower” means the Limited Partnership.

 

  (dc) “Operating Facility” means the Credit Facility described in Section
2.1(a) of this Agreement.

 

  (dd) “Operating Facility Maturity Date” means, as of any date, the date that
is two years after the then current Conversion Date for the Operating Facility.

 

  (de) “Original Credit Agreement” has the meaning ascribed to that term in the
first recital to this Agreement.

 

  (df) “Original Currency” means the currency in respect of which any
Outstandings are owed by a Borrower to a Lender in accordance with the
provisions of this Agreement.

 

  (dg) “Original Pope & Talbot Canada” means Pope & Talbot Ltd., a company
amalgamated under the Company Act (British Columbia) and subsequently continued
under the Companies Act (Nova Scotia), and the predecessor by amalgamation to
Pope & Talbot Canada.

 

  (dh) “Other Default” means:

 

  (i) a material default by Pope & Talbot Canada or any of its Subsidiaries
under any material agreement relating to borrowed money in excess of
Cdn.$5,000,000 (or its equivalent in any other currency); or

 

  (ii) a default by Pope & Talbot Canada or any of its Subsidiaries under any
other agreement which would reasonably be expected to give rise to a Material
Adverse Effect.

 

  (di) “Outstandings” means, on any day, an amount calculated and expressed in
Canadian Dollars (with each relevant US Dollar amount converted, for purposes of
such calculation, into its Equivalent Amount in Canadian Dollars) equal to:

 

  (i) the aggregate principal amount of all Advances under the Credit
Facilities;

 

- 20 -



--------------------------------------------------------------------------------

  (ii) the aggregate Face Amount of all outstanding Bankers’ Acceptances under
the Credit Facilities; and

 

  (iii) the aggregate Face Amount of all issued Letters of Credit and Guarantee
Letters under the Credit Facilities.

 

  (dj) “Overdraft Advances” has the meaning ascribed to that term in Section
3.14.

 

  (dk) “Participant” means a person which accepts a grant of participation in
all or any part of a Lender’s interest in a Credit Facility in accordance with
Section 14.16 of this Agreement.

 

  (dl) “Penn Timber” means Penn Timber, Inc., a corporation formed under the
laws of the State of Oregon, and its successors.

 

  (dm) “Permitted Liens” means:

 

  (i) carriers’, warehousemen’s, builders’, mechanics’, woodsmen’s, landlords’
and other like Liens arising in the ordinary course of business by operation of
law for sums not yet delinquent or being contested in good faith, if such
reserves as are required by GAAP have been made with respect thereto and the
Lenders have been provided with such security for payment of the contested
amounts (and any interest, penalties or other costs) as the Lenders may require;

 

  (ii) Liens resulting from judgments or awards not giving rise to an Event of
Default, the time for the appeal or petition for re-hearing of which shall not
have expired or in respect of which Pope & Talbot Canada or any of its
Subsidiaries shall in good faith be prosecuting an appeal or proceeding for
review and in respect of which:

 

  (A) a stay of execution pending such appeal or proceeding for review shall
have been obtained; or

 

  (B) the Lenders have been provided with such security as the Lenders may
require for payment of such judgment (including interest and other costs);

 

  (iii) Liens or trusts for taxes, assessments and other governmental charges
either not yet due and payable or being contested in good faith if such reserves
as are required by GAAP have been made with respect thereto and the Lenders have
been provided with such security for payment of the contested amounts (and any
interest, penalties or other costs) as the Lenders may require;

 

  (iv) pledges or deposits made under workers’ compensation laws or similar
legislation or good faith deposits or bonds or similar instruments to secure the
performance of bids, tenders, leases, contracts (other than for the payment of
Indebtedness) or expropriation proceedings, or deposits to secure surety and
appeal bonds or deposits as security for contested taxes or export or import
duties, levies, charges or surcharges;

 

- 21 -



--------------------------------------------------------------------------------

  (v) the right reserved to or vested in any Governmental Body by the terms of
any lease, licence, franchise, tenure, contract, grant or permit acquired by
Pope & Talbot Canada or any of its Subsidiaries, or by any statutory provisions,
to terminate any such lease, license, franchise, tenure, contract, grant or
permit (provided that such right is not then being exercised), or to require
annual or other periodic payments or the performance of obligations or
imposition of conditions, as a condition of the continuance thereof;

 

  (vi) security given to a public utility or to any Governmental Body when
required by such public utility or Governmental Body in connection with
operations in the ordinary course of business of Pope & Talbot Canada or any of
its Subsidiaries;

 

  (vii) the reservations, limitations, provisos and conditions, if any,
expressed in any grants from the Crown in the right of Canada or in the right of
any Province or Territory thereof;

 

  (viii) minor survey exceptions, minor encumbrances, leases, rights or options
to repurchase, restrictions, easements or reservations of or rights of others
for rights of way, sewers, electric lines, telegraph and telephone lines and
other similar purposes, title defects or irregularities or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of business or the ownership of properties which were not incurred in connection
with the incurrence of Indebtedness or other extensions of credit and which do
not in the aggregate materially detract from the value of such properties or
materially impair their use in the operation of the business of Pope & Talbot
Canada or any of its Subsidiaries;

 

  (ix) Purchase Money Mortgages, Liens constituted by capital leases or finance
leases which create Capital Lease Obligations, and Liens created by operation of
Law in respect of leases of personal property having a term of more than one
year;

 

  (x) any Lien renewing, extending or refunding any Permitted Lien securing
Indebtedness; provided that

 

  (A) the principal amount of Indebtedness secured by such Lien immediately
prior to such extension, renewal or refunding is not increased or the maturity
thereof reduced;

 

  (B) such Lien is not extended to any other property; and

 

  (C) immediately after such extension, renewal or refunding no Default or Event
of Default would exist;

 

- 22 -



--------------------------------------------------------------------------------

  (xi) Liens created by or contained in the Security Documents and Liens (if
any) created by or contained in the Postponement Agreements or in any
postponement agreement or subordination agreement entered into by the Lenders
(or the Administration Agent on their behalf) with any other lender to or
creditor of Pope & Talbot Canada or any of its Subsidiaries;

 

  (xii) rights of set-off, consolidation and combination available to a
deposit-taking institution in respect of deposit accounts of Pope & Talbot
Canada or any of its Subsidiaries maintained with that institution; and

 

  (xiii) rights of any counterparty to a Treasury Contract with Pope & Talbot
Canada or any of its Subsidiaries to net amounts payable to Pope & Talbot Canada
or such Subsidiary under that Treasury Contract or other Treasury Contracts with
Pope & Talbot Canada or such Subsidiary against amounts payable by Pope & Talbot
Canada or such Subsidiary to the counterparty under that Treasury Contract or
other Treasury Contracts.

 

  (dn) “person” includes an individual, partnership, corporation, trust,
unincorporated association, joint venture or other entity, or a foreign state or
political subdivision thereof or any agency of such state or subdivision.

 

  (do) “Pope & Talbot Canada” means Pope & Talbot Ltd., a corporation continued
under the Canada Business Corporations Act, and its successors.

 

  (dp) “Pope & Talbot Canada Financing Agreement” means the preferred security
loan agreement dated June 13, 2001 between Original Pope & Talbot Canada and
Pope & Talbot US.

 

  (dq) “Pope & Talbot Canada Harmac Debenture” means a debenture/security
agreement in the principal amount of Cdn.$160,000,000 executed by Pope & Talbot
Canada in favour of the Administration Agent for the benefit of the Lenders,
containing a fixed charge over all real property interests, and a floating
charge and security interest over all present and after-acquired personal
property of, the Acquisition Borrower in connection with the Harmac Mill, in
form and content satisfactory to the Lenders.

 

  (dr) “Pope & Talbot Canada Mackenzie Debenture” means the debenture/security
agreement in the principal amount of Cdn.$160,000,000 dated as of December 31,
2001 executed by Original Pope & Talbot Canada in favour of the Administration
Agent for the benefit of the Lenders, containing a fixed charge over all real
property interests, and a floating charge and security interest over all present
and after-acquired personal property of, the Acquisition Borrower in connection
with the Mackenzie Mill, as subsequently amended pursuant to the Second Amending
Agreement.

 

  (ds) “Pope & Talbot Canada Security Agreement” means the inventory and
accounts security agreement dated as of June 15, 2001 executed by Original Pope
& Talbot Canada in favour of the Administration Agent granting to and creating
in favour of the Administration Agent, for the benefit of the Lenders, a
security interest over all accounts receivable and inventory of Original Pope &
Talbot Canada, as subsequently amended pursuant to the Second Amending
Agreement.

 

- 23 -



--------------------------------------------------------------------------------

  (dt) “Pope & Talbot US” means Pope & Talbot, Inc., a corporation incorporated
under the laws of the State of Delaware, and its successors.

 

  (du) “Pope & Talbot US Postponement Agreement” means the postponement
agreement dated as of June 15, 2001 between the Administration Agent, the
Lenders, Original Pope & Talbot Canada and Pope & Talbot US, as the same may be
amended, modified, supplemented, restated or replaced from time to time.

 

  (dv) “Postponement Agreements” means the Trust Postponement Agreement and the
Pope & Talbot US Postponement Agreement.

 

  (dw) “Power of Attorney” means the power of attorney regarding Bankers’
Acceptances contained in Section 4.3.

 

  (dx) “Prime Rate” on any day means the greater of:

 

  (i) the rate of interest per annum then in effect (based on a year of 365
days) established and reported by TD Bank to the Bank of Canada from time to
time as the reference rate of interest for the determination of interest rates
that TD Bank charges to customers of varying degrees of creditworthiness in
Canada for Canadian Dollar loans made by it in Canada and designated by it as
its “prime rate”; and

 

  (ii) the sum of:

 

  (A) the average one month bankers’ acceptance rate as quoted on Reuters
Service page CDOR as at 10:00 a.m. (Toronto time) on such day, expressed as a
rate per annum; plus

 

  (B) 100 basis points;

 

provided that each change in the Prime Rate shall be effective from and
including the date such change is made without any requirement of notification
to the Borrowers or any other person.

 

  (dy) “Prime Rate Advances” means Advances on which interest is determined by
reference to the Prime Rate in effect from time to time.

 

  (dz) “Purchase Money Mortgage” means:

 

  (i) any Lien existing on any property acquired by Pope & Talbot Canada or any
of its Subsidiaries from an arm’s-length third party after the date hereof and
assumed by Pope & Talbot Canada or such Subsidiary at the time of such
acquisition, provided such Lien is secured only by the property so acquired and
not by any other property or assets of Pope & Talbot Canada or any of its
Subsidiaries; and

 

- 24 -



--------------------------------------------------------------------------------

  (ii) any Lien created to secure all or any part of the purchase price, or to
secure Indebtedness incurred or assumed to pay all or any part of the purchase
price or cost of development or construction, of property (or any improvement
thereof) acquired or constructed by Pope & Talbot Canada or any of its
Subsidiaries, provided that:

 

  (A) any such Lien shall extend solely to the item or items of such property
(or improvement thereof) so acquired or constructed and, if required by the
terms of the instrument originally creating such Lien, other property (or any
improvement thereon) which is an improvement to or is acquired for specific use
in connection with such acquired or constructed property (or improvement
thereon) or which is real property being improved by such acquired or
constructed property (or improvement thereon);

 

  (B) the principal amount of the Indebtedness secured by any such Lien shall at
no time exceed an amount equal to 100% of the lesser of:

 

  (1) the cost to Pope & Talbot Canada or such Subsidiary of the property (or
improvement thereon) so acquired or constructed; and

 

  (2) the fair market value (as determined in good faith by the directors of
Pope & Talbot Canada or such Subsidiary, or the directors of the General
Partner, as the case may be) of such property (or improvement thereon) at the
time of such acquisition or construction; and

 

  (C) any such Lien shall be created contemporaneously with, or within 180 days
after, the acquisition or completion of development or construction of such
property; provided that such period may be extended for an additional 90 days if
a written commitment to finance such acquisition, development, construction or
improvement is provided.

 

  (daa) “Quarterly Compliance Certificate” means the certificate of the chief
financial officers or other Authorized Officer of each of Pope & Talbot Canada
and the Limited Partnership, required to be delivered to the Lenders following
each fiscal quarter of Pope & Talbot Canada and the Limited Partnership pursuant
to Section 8.1(o), substantially in the form attached as Schedule 3.

 

  (ea) “Receivables Sale Agreement Initial Date” means October 30, 2003.

 

  (eb) “Receivables Sale Agreements” means, collectively:

 

  (i) the receivables purchase agreement dated the Receivables Sale Agreement
Initial Date entered into between the Borrowers and TD Bank, together with the
performance guarantee granted by Original Pope & Talbot Canada in favour of TD
Bank pursuant thereto, as the same may be amended, modified, supplemented,
restated or replaced from time to time; and

 

- 25 -



--------------------------------------------------------------------------------

  (ii) any other similar agreements and guarantees entered into by Pope & Talbot
Canada or any of its Subsidiaries from time to time after the Receivables Sale
Agreement Initial Date with any other Lender.

 

  (ec) “Receivables Sale Agreement Secured Portion” means the aggregate amount
of US$10,000,000 (or the Equivalent Amount in Canadian Dollars).

 

  (ed) “Responsible Officer” means:

 

  (i) with respect to Pope & Talbot Canada, any Authorized Officer of Pope &
Talbot Canada, any vice president, treasurer or controller of Pope & Talbot
Canada, and any other officer of Pope & Talbot Canada responsible for monitoring
compliance with, or otherwise administering, this Agreement; and

 

  (ii) with respect to Limited Partnership, any Authorized Officer of the
Limited Partnership, any vice president, treasurer or controller of the General
Partner, and any other officer of the General Partner responsible for monitoring
compliance with, or otherwise administering, this Agreement.

 

  (ee) “Rollover” means:

 

  (i) the issuance of Bankers’ Acceptances on any day in a Face Amount not
exceeding the Face Amount of Bankers’ Acceptances maturing on that day, the
proceeds from which are used (directly or indirectly) to pay the maturing
Bankers’ Acceptances; and

 

  (ii) the continuation of a Libor Advance for a further Interest Period without
increasing the principal amount thereof.

 

  (ef) “Second Confirmation” means a confirmation of the Security Documents
executed by the Borrowers, the Land Trustee and Finance LP, in form and content
satisfactory to the Lenders.

 

  (eg) “Security Documents” means, collectively:

 

  (i) the Pope & Talbot Canada Security Agreement;

 

  (ii) the Pope & Talbot Canada Mackenzie Debenture;

 

  (iii) the Pope & Talbot Canada Harmac Debenture;

 

  (iv) security granted by Pope & Talbot Canada under section 427 of the Bank
Act (Canada);

 

  (v) the Amalco Confirmation;

 

- 26 -



--------------------------------------------------------------------------------

  (vi) the Limited Partnership Security Agreement;

 

  (vii) security granted by the Limited Partnership under section 427 of the
Bank Act (Canada);

 

  (viii) the Beneficiary Authorization and Charge;

 

  (ix) the Land Trustee Debenture;

 

  (x) the Finance LP Security Agreement;

 

  (xi) the Confirmation;

 

  (xii) the Second Confirmation; and

 

  (xiii) any other documents or instruments from time to time delivered to the
Administration Agent and the Lenders to secure the obligations of any of the
Borrowers or the Guarantors under this Agreement.

 

  (eh) “Subsidiary” means, with respect to any person, any corporation,
partnership or other entity of which or in which such person (alone or with its
Subsidiaries) owns directly or indirectly more than 50% of the combined voting
power of all classes of Voting Stock, and, for the purposes of this Agreement,
the Limited Partnership shall be a Subsidiary of Pope & Talbot Canada for so
long as Pope & Talbot Canada is the sole general partner of the Limited
Partnership.

 

  (ei) “Taxes” means any and all present or future taxes (including without
limitation all stamp, documentary, excise or property taxes), levies, imposts,
deductions, charges or withholdings and liabilities with respect thereto.

 

  (ej) “TD Bank” means The Toronto-Dominion Bank or any successor.

 

  (ek) “this Agreement”, “herein”, “hereof”, “hereto” and “hereunder” and
similar expressions mean and refer to this Agreement as supplemented or amended
and not to any particular Article, Section, Schedule or other portion hereof,
and the expressions “Article”, “Section” and “Schedule” followed by a number
mean and refer to the specified Article, Section or Schedule of this Agreement.

 

  (el) “Timber Tenures” mean all forest licences, timber sale licences, timber
licences, tree farm licences, pulpwood agreements, woodlot licences, free use
permits, licences to cut, road permits, road use permits, cutting permits and
special use permits granted to Pope & Talbot Canada or any of its Subsidiaries
pursuant to the Forest Act and all other timber tenures or entitlements of Pope
& Talbot Canada or any of its Subsidiaries in respect of timber now owned or
hereafter acquired by Pope & Talbot Canada or such Subsidiary together with all
rights, authorizations and benefits connected therewith or appurtenant thereto
and all renewals, replacements, amendments, subdivisions, consolidations,
partitions, conversions or substitutions thereof or therefor.

 

  (em) “Total Capitalization” means the sum of:

 

  (i) Funded Debt; and

 

- 27 -



--------------------------------------------------------------------------------

  (ii) Net Worth.

 

  (en) “Total Commitment” means the sum of the Commitments of the Lenders under
the Acquisition Facility and the Operating Facility from time to time,
irrespective of Borrowings.

 

  (eo) “Treasury Contracts” means:

 

  (i) any agreement entered into by Pope & Talbot Canada or any of its
Subsidiaries to control, fix or regulate currency exchange fluctuations or the
rate or rates of interest payable on indebtedness, commodity price fluctuations
or to purchase commodities under term contracts for the physical supply of
commodities, and includes commodity price protection agreements, commodity price
hedging arrangements, contracts for the purchase or supply of commodities,
interest rate swaps, interest rate agreements, caps, collars, futures and all
manner of hedging agreements and other like money or commodity market
facilities; and

 

  (ii) Receivables Sale Agreements.

 

  (ep) “Treasury Contract Breakage Costs” means the aggregate of all costs and
liabilities incurred by Pope & Talbot Canada or the Limited Partnership to a
Lender as a result of the termination or cancellation of any Treasury Contract
or Treasury Contracts.

 

  (eq) “Trust” means P&T Community Trust, the sole limited partner of the
Limited Partnership, formed pursuant to a trust agreement dated June 11, 2001.

 

  (er) “Trust Postponement Agreement” means the postponement agreement dated as
of June 15, 2001 between the Administration Agent, the Lenders, the Limited
Partnership and the Trust, as the same may be amended, modified, supplemented,
restated or replaced from time to time.

 

  (es) “US Dollars” and “US$” each mean lawful money of the United States of
America.

 

  (et) “Voting Stock” of any designated person means any and all shares of
capital stock of such person of any class, or any other ownership interests, the
holders of which have the right (not depending upon the happening of a
contingency) to manage such person or elect the members of the board of
directors, or other persons performing similar functions, for such person.

 

1.2 Computation of Time Periods.

 

Where, in this Agreement, a notice must be given a number of days prior to a
specified action, the day on which such notice is given shall be included and
the day of the specified action shall be excluded.

 

- 28 -



--------------------------------------------------------------------------------

1.3 Accounting Terms.

 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.

 

1.4 Incorporation of Appendix and Schedules.

 

The following Appendix and Schedules to this Agreement shall, for all purposes
hereof, form an integral part of this Agreement:

 

Appendix 1   -  

Commitments

Schedule 1   -  

Borrowing Notice

Schedule 2   -    

Notice of Repayment or Cancellation

Schedule 3   -  

Quarterly Compliance Certificate

Schedule 4   -  

Margin Report

Schedule 5   -  

Material Subsidiaries

Schedule 6   -  

Lender Assignment Agreement

Schedule 7   -  

Extension Compliance Certificate

 

1.5 Singular, Plural, etc.

 

As used herein, each gender shall include all genders, and the singular shall
include the plural and the plural the singular as the context shall require.

 

1.6 Acquisition Borrower.

 

All references in this Agreement and the other Credit Facility Documents to the
Acquisition Borrower shall be references to Pope & Talbot Canada, regardless of
whether or not the Acquisition Facility has then been repaid in full and whether
or not the Acquisition Borrower is then entitled to a Borrowing thereunder, and
accordingly, all obligations of the Acquisition Borrower under this Agreement
and the other Credit Facility Documents, including without limitation all
obligations of the Acquisition Borrower as a Guarantor under this Agreement,
shall continue as obligations of Pope & Talbot Canada throughout the term of
this Agreement.

 

ARTICLE 2

CREDIT FACILITIES

 

2.1 Credit Facilities.

 

The Credit Facilities to be made available to the Borrowers hereunder consist
of:

 

  (a) an extendible revolving term facility (the “Operating Facility”) in the
maximum principal amount of Cdn.$80,000,000 (or the Equivalent Amount in US
Dollars) to be made available to the Operating Borrower; and

 

  (b) an extendible revolving term facility (the “Acquisition Facility”) in the
maximum principal amount of Cdn.$70,000,000 (or the Equivalent Amount in US
Dollars) to be made available to the Acquisition Borrower.

 

- 29 -



--------------------------------------------------------------------------------

2.2 Purposes.

 

The Acquisition Facility will be made available to the Acquisition Borrower to
assist in funding existing capital assets and for general corporate purposes.
The Operating Facility will be made available to the Operating Borrower for its
general corporate purposes.

 

2.3 Availability.

 

Subject to Section 2.4 and the provisions of Article 6, each of the Operating
Facility and the Acquisition Facility shall be available for drawdown commencing
on the Effective Date and terminating on the day prior to the applicable
Conversion Date for such Credit Facility, provided that, except for the
utilization of the Operating Facility by the Operating Borrower by way of
Letters of Credit or Guarantee Letters pursuant to Article 5 hereof or by way of
Overdraft Advances pursuant to Section 3.14 hereof, the Operating Borrower shall
not utilize the Operating Facility unless and until the Outstandings under the
Acquisition Facility equal the then applicable aggregate Commitments of the
Lenders in respect of the Acquisition Facility.

 

2.4 Termination of Availability.

 

If the Effective Date does not occur on or before June 30, 2004, the Credit
Facilities shall no longer be available and, subject to the obligations of the
Borrowers under Section 14.5 (which shall continue), this Agreement shall
terminate.

 

2.5 Revolving Nature of Operating Facility.

 

Subject to Section 2.9(b)(iv)(B)(2), prior to the Conversion Date for the
Operating Facility, the Operating Facility shall revolve and any amounts
borrowed thereunder and repaid may, subject to the terms and conditions of this
Agreement, be borrowed again, provided that any such reborrowing would not
result in the amount of the Outstandings under the Operating Facility exceeding
the then applicable aggregate Commitments of the Lenders in respect of the
Operating Facility. On and after the Conversion Date for the Operating Facility,
the Operating Facility shall no longer revolve, and any amount repaid shall
constitute a permanent repayment and reduction of the Commitments in respect of
the Operating Facility and may not be redrawn.

 

2.6 Revolving Nature of Acquisition Facility.

 

Subject to Section 2.9(b)(iv)(B)(2), prior to the Conversion Date for the
Acquisition Facility, the Acquisition Facility shall revolve and any amounts
borrowed thereunder and repaid may, subject to the terms and conditions of this
Agreement, be borrowed again, provided that any such reborrowing would not
result in the amount of the Outstandings under the Acquisition Facility
exceeding the then applicable aggregate Commitments of the Lenders in respect of
the Acquisition Facility. On and after the Conversion Date for the Acquisition
Facility, the Acquisition Facility shall no longer revolve, and any amount
repaid shall constitute a permanent repayment and reduction of the Commitments
in respect of the Acquisition Facility and may not be redrawn.

 

- 30 -



--------------------------------------------------------------------------------

2.7 Borrowing Options.

 

Subject to the provisions of this Agreement, the Borrowers may, at their option,
utilize the Credit Facilities by way of:

 

  (a) Prime Rate Advances, Base Rate Advances or Libor Advances pursuant to
Article 3 hereof; and

 

  (b) Bankers’ Acceptances for terms of one month to six months (or, subject to
availability, shorter or longer terms) in Canadian Dollars pursuant to Article 4
hereof.

 

In addition, the Operating Borrower may, at its option and subject to the
provisions of this agreement, utilize the Operating Facility by way of Letters
of Credit or Guarantee Letters issued by the Issuing Lender in Canadian Dollars
or US Dollars pursuant to Article 5 hereof.

 

2.8 Repayment of Credit Facilities.

 

All Outstandings under the Acquisition Facility, together with all unpaid
interest, fees and other amounts owing to the Lenders in respect of the
Acquisition Facility, shall be paid by the Acquisition Borrower to the
Administration Agent on the Acquisition Facility Maturity Date, for the account
of the Lenders, and the Commitments of the Lenders in respect of the Acquisition
Facility reduced to nil.

 

All Outstandings under the Operating Facility, together with all unpaid
interest, fees and other amounts owing to the Lenders under or in respect of
this Agreement shall be paid by the Operating Borrower on the Operating Facility
Maturity Date, for the account of the Lenders, and the Commitments of the
Lenders in respect of the Operating Facility reduced to nil.

 

2.9 Extension of Conversion Date for Operating Facility and/or Acquisition
Facility.

 

  (a) Provided that no Event of Default has then occurred, the Conversion Date
for both the Operating Facility and the Acquisition Facility will be extended on
July 31, 2004 for a further period of 364 days, to July 30, 2005, provided only
that the Borrowers deliver to the Agent on, and dated, July 30, 2004 a
certificate of an Authorized Officer of each of Pope & Talbot Canada and the
Limited Partnership substantially in the form attached as Schedule 7 hereto.

 

  (b) The Lenders may, in their absolute discretion, agree to extend the
Conversion Date for either or both of the Operating Facility or the Acquisition
Facility for a further period of 364 days at any time, in accordance with the
following provisions:

 

  (i) The Operating Borrower or the Acquisition Borrower, as the case may be,
shall, if it wishes to extend the applicable Conversion Date, make such request
to each of the Lenders by means of written notice given to the Administration
Agent not earlier than 90 days nor later than 75 days prior to the then
applicable Conversion Date for such Credit Facility. Each Lender shall provide a
written response to such request to the

 

- 31 -



--------------------------------------------------------------------------------

Administration Agent no less than 30 days after receiving the request. If any
Lender fails to so respond, such Lender shall be deemed to have declined to
grant any such extension (and shall have no liability for failing to respond).
The Administration Agent will advise the relevant Borrower by notice in writing
of the response of the Lenders no less than 45 days prior to the applicable
Conversion Date, which notice shall include the names of all Lenders who
declined or were deemed to have declined to grant such extension (the “Declining
Lenders”).

 

  (ii) If all of the Lenders agree to extend the relevant Conversion Date, the
Conversion Date in respect of the Operating Facility or the Acquisition
Facility, as the case may be, shall be extended by 364 days from the then
applicable Conversion Date for such Credit Facility.

 

  (iii) If the aggregate amount of the Commitments in respect of the applicable
Credit Facility of all Lenders who agree to extend the applicable Conversion
Date (the “Accepting Lenders”) is less than or equal to 50% of the aggregate
Commitments in respect of the applicable Credit Facility of all Lenders then in
effect, the relevant Conversion Date shall not be extended.

 

  (iv) If the aggregate amount of the Commitments of the Accepting Lenders
exceeds 50% of the aggregate Commitments of all Lenders in respect of the
applicable Credit Facility then in effect, the relevant Conversion Date shall
(subject to paragraph (v) below) be extended by 364 days from the then
applicable Conversion Date, provided that the relevant Borrower has, prior to
the then applicable Conversion Date in respect of the applicable Credit
Facility, replaced, cancelled or converted the Commitments in respect of the
applicable Credit Facility of all Declining Lenders in the following manner:

 

  (A) the relevant Borrower may negotiate an agreement with:

 

  (1) one or more of the Accepting Lenders, or

 

  (2) one or more other financial institutions (“New Lenders”) which have been
identified by the relevant Borrower (with the assistance of the Administration
Agent, if requested) and which are acceptable to the Accepting Lenders, acting
reasonably,

 

to assume the Commitments of the Declining Lenders upon payment to the Declining
Lenders of all amounts owed to the Declining Lenders under this Agreement, and
in that event an assignment by the Declining Lenders to the Accepting Lenders or
the New Lenders will be deemed to have occurred pursuant to Section 14.15; and

 

- 32 -



--------------------------------------------------------------------------------

  (B) to the extent the Commitments of the Declining Lenders have not been fully
assumed by the Accepting Lenders and the New Lenders pursuant to paragraph (A)
above, and all amounts owed to the Declining Lenders paid by the Accepting
Lenders and the New Lenders, the relevant Borrower may:

 

  (1) cancel the Commitments of the Declining Lenders and pay to the Declining
Lenders on the then-applicable Conversion Date all amounts owed to the Declining
Lenders under this Agreement, without penalty but subject to payment of any
losses, costs and expenses payable to the Declining Lenders pursuant to Sections
2.18 and 14.5; or

 

  (2) elect to convert, effective on or before the then-applicable Conversion
Date, such portion of the applicable Credit Facility as is represented by the
Commitments of the Declining Lenders into a non-revolving term credit facility
with a maturity date of, in the case of the Operating Facility, two years from
the date of such conversion and, in the case of the Acquisition Facility, one
year from the date of such conversion and, on such maturity date, the
Commitments of the Declining Lenders shall be cancelled and the relevant
Borrower shall pay to the Declining Lenders all amounts owed to the Declining
Lenders under this Agreement, without penalty but subject to payment of any
losses, costs and expenses payable to the Declining Lenders pursuant to Sections
2.18 and 14.5.

 

  (v) Notwithstanding paragraph (iv) above, the relevant Borrower may elect not
to extend the relevant Conversion Date by giving a further written notice to the
Administration Agent to that effect prior to the then applicable Conversion Date
in respect of the applicable Credit Facility.

 

2.10 Available Amount of the Credit Facilities.

 

The available amount of each Credit Facility shall be determined in Canadian
Dollars, with Borrowings by way of US Dollars converted to Canadian Dollars by
determining the Equivalent Amount in US Dollars. Any repayment of a Borrowing by
a Borrower shall be in the currency of such Borrowing.

 

2.11 Operating Facility Borrowings not to Exceed Borrowing Base.

 

Notwithstanding anything to the contrary in this Agreement, the Operating
Borrower shall not be entitled to any Borrowing under the Operating Facility if
such Borrowing would result in the Outstandings under the Operating Facility
exceeding the then applicable Borrowing Base, as determined in accordance with
the last Margin Report required to be provided to the Administration Agent under
Section 8.1(p). If at any time the Outstandings under the Operating Facility
exceed the then applicable Borrowing Base, the Operating Borrower shall
immediately repay such amount as will result in the Outstandings under the
Operating Facility being less than

 

- 33 -



--------------------------------------------------------------------------------

or equal to the Borrowing Base and provided that, following the Conversion Date,
the aggregate Commitments of the Lenders in respect of the Operating Facility
shall be permanently reduced by the amount of any such repayment.

 

2.12 Optional Repayment.

 

The applicable Borrower may at any time, on three Business Days’ notice to the
Administration Agent by way of a Notice of Repayment or Cancellation, repay all
or any part of the amount outstanding under a Credit Facility, together with
interest thereon without penalty, bonus or premium, provided that, for any
repayments under either the Acquisition Facility or the Operating Facility after
the applicable Conversion Date for such Credit Facility, the aggregate
Commitments of the Lenders under such Credit Facility shall be permanently
reduced by the amount of such repayment. Subject to Section 2.18, no repayment
may be made in respect of a Libor Advance on a day other than the last day of an
Interest Period applicable to such Libor Advance and no repayment may be made in
respect of a Bankers’ Acceptance on a date other than the maturity date of such
Bankers’ Acceptance.

 

2.13 Optional Reduction of Commitments.

 

The Operating Borrower or the Acquisition Borrower may at any time, on three
Business Days’ notice to the Administration Agent by way of a Notice of
Repayment or Cancellation, permanently reduce the unused portions of the
Commitments of the Lenders in respect of the Operating Facility and the
Acquisition Facility, respectively, rateably between or among the Lenders,
without penalty, bonus or premium. Each partial reduction shall be not less than
an aggregate of Cdn.$5,000,000 and in integral multiples of Cdn.$1,000,000.

 

2.14 Repayment of Outstandings to Reflect Commitment.

 

If the Outstandings under the Acquisition Facility or the Operating Facility
exceed the then prevailing Total Commitment for a period of three Business Days
by virtue of a change in the Equivalent Amount in Canadian Dollars of
Accommodations made in US Dollars, the Acquisition Borrower or the Operating
Borrower, as the case may be, shall at the request of the Administration Agent
forthwith repay such amount as will result in the Outstandings under the Credit
Facilities being less than or equal to the Total Commitment.

 

2.15 General Interest Provisions.

 

The following provisions shall apply in respect of interest payable under this
Agreement:

 

  (a) in the event of any dispute, disagreement or adjudication involving or
pertaining to the determination of Prime Rate, Base Rate or Libor in effect at
any time, the certificate of the Administration Agent as to such rate shall be
accepted, in the absence of manifest error, as prima facie evidence thereof for
all purposes of this Agreement;

 

  (b) each determination by the Administration Agent of the amount of interest,
stamping fees or other amounts due from the Borrowers hereunder shall, in the
absence of manifest error, be prima facie evidence of the accuracy of such
determination;

 

- 34 -



--------------------------------------------------------------------------------

  (c) all interest and other amounts payable shall accrue daily, be computed as
described herein, and be payable both before and after demand, maturity, default
and judgment;

 

  (d) to the maximum extent permitted by law, the covenant of the Borrowers to
pay interest at rates provided herein shall not merge in any judgment relating
to any obligation of the Borrowers to the Lenders or the Administration Agent;

 

  (e) in no event shall any interest, fees or other amounts payable hereunder
exceed the maximum permitted by law; in the event any such interest or fee
exceeds such maximum rate, such interest or fee shall be reduced to the maximum
rate recoverable under law and the Lenders and the Borrowers shall be deemed to
have agreed to such amount by contract;

 

  (f) for the purposes of the Interest Act (Canada):

 

  (i) the annual rate of interest which is equivalent to the interest rate
determined by reference to Libor shall be the determined rate multiplied by a
fraction, the numerator of which is the total number of days in such year and
the denominator of which is 360;

 

  (ii) unless otherwise stated, the rates of interest specified in this
Agreement are to be calculated on the basis of a year of 365 days and the annual
rate of interest which is equivalent to the interest rate determined by
reference to such 365 day period hereunder shall be the determined rate
multiplied by a fraction, the numerator of which is the total number of days in
such year and the denominator of which is 365;

 

  (iii) the principle of deemed reinvestment of interest shall not apply to any
interest calculation under this Agreement; and

 

  (iv) the rates of interest specified in this Agreement are intended to be
nominal rates and not effective rates.

 

2.16 Business Day Payments.

 

Except as otherwise provided herein in the case of a Libor Advance, whenever any
payment hereunder shall be stated to be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of interest
or fees, as the case may be.

 

2.17 Interest on Overdue Amounts.

 

If all or a portion of the principal amount of any Advance, any interest payable
thereon, any stamping fee, Commitment Fee or other fee or any other amount
payable by the Borrowers hereunder shall not be paid when due (whether at stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the Prime Rate plus 2.0% in the case of any overdue
amount in Canadian Dollars and the Base Rate plus 2.0% in the case of any
overdue amount in US Dollars. Interest on any such overdue amount shall be
computed

 

- 35 -



--------------------------------------------------------------------------------

from and including the date on which such amount becomes due to the date such
amount is paid, and shall be compounded monthly and be paid on demand both
before and after maturity, default and judgment.

 

2.18 Breakage Costs.

 

Each of the Borrowers shall promptly pay to each Lender any amounts required to
compensate such Lender for any loss, cost of redeploying funds or other cost or
expense suffered or incurred by such Lender as a result of:

 

  (a) any payment being made by such Borrower in respect of a Libor Advance or a
Bankers’ Acceptance (due to acceleration of the maturity of the Advance
hereunder or a mandatory or optional prepayment of principal or for any other
reason) on a day other than the last day of an Interest Period or a maturity
date applicable thereto, respectively;

 

  (b) such Borrower’s failure to give notice in the manner and at the times
required hereunder;

 

  (c) the failure of such Borrower to accept an Advance or make a Drawing after
delivery of a Borrowing Notice in the manner and at the time specified in such
Borrowing Notice; or

 

  (d) the failure of such Borrower to make a payment or a prepayment to the
Administration Agent in the manner and at the time specified in a notice given
to the Administration Agent.

 

A certificate of such Lender, which may be submitted by the Administration Agent
on such Lender’s behalf, as to the amount necessary so to compensate such Lender
shall be prima facie evidence, absent manifest error, of the amount due from
such Borrower to such Lender.

 

2.19 Allocation.

 

The Administration Agent is authorized by the Borrowers and each Lender to
allocate among the Lenders the Libor Advances and Bankers’ Acceptances which are
the subject of a Borrowing in such manner and amounts as the Administration
Agent may, in its discretion, consider necessary and equitable, rounding up or
down in respect of individual Lenders, so as to ensure if possible that no
Lender has a participation with respect to a Bankers’ Acceptance for a fraction
of Cdn.$100,000 or a Libor Advance for a fraction of US$100,000, as the case may
be, and the Lenders’ respective participation in any such Libor Advances and
Bankers’ Acceptances and repayments thereof shall be altered accordingly.

 

2.20 Application of Payments.

 

So long as no Event of Default has occurred and is continuing, all amounts
received by the Lenders from or on behalf of either of the Borrowers and not
previously applied in another manner in accordance with this Agreement shall be
applied by the Lenders as follows:

 

  (a) first, to fulfil the Borrowers’ obligation to pay accrued and unpaid
interest due and owing on the principal amount of Advances or unpaid stamping
fees in respect of Bankers’ Acceptances;

 

- 36 -



--------------------------------------------------------------------------------

  (b) second, to fulfil the Borrowers’ obligation to pay any other fees which
are due and owing, and any accrued and unpaid costs and expenses of the Lenders
in connection with any of the Credit Facility Documents;

 

  (c) third, to fulfil the Borrowers’ obligation to pay any amounts due and
owing on account of the unpaid principal amount of Borrowings and the Borrowers’
reimbursement obligations in respect of Bankers’ Acceptances; and

 

  (d) fourth, to fulfil any other obligation of the Borrowers under this
Agreement.

 

After the occurrence of an Event of Default, unless such Event of Default is
cured or waived by the Lenders, payments received by the Lenders shall be
applied to the Borrowers’ obligations as the Lenders see fit.

 

2.21 Sharing of Payments.

 

If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of set-off at Law or otherwise and other than amounts
paid by the Borrowers in respect of Taxes or resulting from an allocation
pursuant to Section 2.19 hereof) in excess of its rateable share of payments due
to it under the Credit Facility Documents, such Lender shall receive such
payment in trust for the Administration Agent for and on behalf of the Lenders,
shall forthwith remit such payment to the Administration Agent, and take all
such action and do or cause to be done all such things as shall be necessary in
order that such payment shall be preserved and shall enure to the Administration
Agent for and on behalf of all the Lenders. Prior to a declaration pursuant to
Section 12.2 hereof, any such payment received by the Administration Agent shall
be shared among the Lenders pro rata in proportion to the outstanding
obligations owing to them by the Borrowers under the Credit Facility Documents
(subject to any allocations made pursuant to Section 2.19). From and after a
declaration pursuant to Section 12.2 hereof, the Lenders shall forthwith
purchase from other Lenders such participation in Accommodations made by other
Lenders or take any such action or do any such thing as may be necessary to
ensure the Outstandings are rateably shared amongst all Lenders in proportion to
their Commitments and any amounts received by the Administration Agent shall be
applied so as to, and the Lenders shall take all such action and do or cause to
be done all such things as shall be necessary so as to, cause the reduction in
whole or in part of the outstanding obligations owing to them by the Borrowers
pro rata in proportion to each Lender’s Commitment.

 

2.22 Conditions Solely for the Benefit of the Lenders.

 

All conditions to the obligations of the Lenders to make any Accommodation under
the Credit Facilities are solely for the benefit of the Lenders, and no other
person shall have standing to require satisfaction of any condition and no other
person shall be deemed to be a beneficiary of any such condition, any and all of
which may be freely waived in whole or in part by the Lenders at any time.

 

- 37 -



--------------------------------------------------------------------------------

2.23 No Waiver.

 

The making of an Accommodation without fulfilment of one or more of the
conditions set forth in this Agreement shall not constitute a waiver by the
Lenders of any such condition, and the Lenders reserve the right to require the
fulfilment of each condition prior to the making of any subsequent
Accommodation.

 

2.24 Authorized Debit.

 

Each of the Borrowers authorizes the Administration Agent and each Lender to
debit such Borrower’s accounts with the amounts required to pay principal,
interest, stamping fees, Commitment Fees and other amounts required to be paid
by the Borrowers under this Agreement.

 

2.25 Commitment Fee.

 

  (a) Each of the Operating Borrower and the Acquisition Borrower shall pay to
the Administration Agent for the account of the Lenders a fee (the “Commitment
Fee”) in Canadian Dollars on the amount of each Lenders’ Proportion of the Total
Commitment in respect of the Operating Facility or the Acquisition Facility,
respectively, not utilized by the Operating Borrower or the Acquisition
Borrower, as the case may be. In determining the amount of each Lender’s
Proportion of the Total Commitment not utilized by the relevant Borrower:

 

  (i) Borrowings in US Dollars shall be deemed to be the Equivalent Amount
thereof in Canadian Dollars; and

 

  (ii) the following Borrowings shall be deemed to be a utilization only of the
Issuing Lender’s Commitment, and shall not reduce any other Lender’s Proportion
of the Total Commitment not utilized by the Operating Borrower:

 

  (A) Overdraft Advances made by the Issuing Lender pursuant to Section 3.14;
and

 

  (B) Contingent Payment Letters issued by the Issuing Lender at the request of
the Operating Borrower pursuant to Article 5 up to an aggregate Face Amount of
Cdn.$11,000,000 (or the Equivalent Amount in US Dollars) outstanding at any one
time.

 

  (b) The Commitment Fee shall be calculated at the rate of:

 

  (i) 55 basis points per annum calculated on a daily basis on the portion of
the Total Commitment under the Acquisition Facility not utilized by the
Acquisition Borrower on such date, provided that the Commitment Fee shall cease
to be payable in respect of the Acquisition Facility upon the conversion of the
Acquisition Facility to a non-revolving facility on the Conversion Date for the
Acquisition Facility; and

 

- 38 -



--------------------------------------------------------------------------------

  (ii) 45 basis points per annum calculated on a daily basis on the portion of
the Total Commitment under the Operating Facility not utilized by the Operating
Borrower on such date, provided that the Commitment Fee shall cease to be
payable in respect of the Operating Facility upon the conversion of the
Operating Facility to a non-revolving facility on the Conversion Date for the
Operating Facility; and

 

  (c) The Commitment Fee shall be payable from and after the Effective Date and
shall be paid to the Administration Agent for the account of the Lenders
quarterly in arrears on the third Business Day following the end of each
calendar quarter.

 

2.26 Administration Agent’s Fee.

 

The Borrowers shall pay the Administration Agent annually in advance, commencing
on the Effective Date and thereafter on the anniversary of the Effective Date,
an agent’s fee separately agreed upon by the Administration Agent and the
Borrowers.

 

2.27 Payment to Administration Agent.

 

A Borrower’s obligation to pay any amount to a Lender under this Agreement shall
be deemed to be satisfied if such amount is paid to the Administration Agent for
the account of such Lender.

 

ARTICLE 3

LOANS

 

3.1 Advances.

 

Each Lender severally agrees, on the terms and conditions hereinafter set forth,
from time to time to make Prime Rate Advances, Base Rate Advances and Libor
Advances (or any combination thereof) to the Operating Borrower under the
Operating Facility on any Business Day prior to the Conversion Date for the
Operating Facility, and to the Acquisition Borrower under the Acquisition
Facility on any Business Day prior to the Conversion Date for the Acquisition
Facility.

 

3.2 Minimum Advances.

 

Each Prime Rate Advance (other than an Overdraft Advance) shall be in an
aggregate amount of not less than Cdn.$1,000,000. Each Base Rate Advance (other
than an Overdraft Advance) shall be in an aggregate amount of not less than
US$1,000,000. Each Libor Advance shall be in an aggregate amount of not less
than US$1,000,000 and in an integral multiple of US$100,000.

 

3.3 Notice Requirements for Advances.

 

Each Advance shall be made:

 

  (a) without notice, in the case of Overdraft Advances pursuant to Section 3.14
which do not exceed an aggregate of Cdn.$10,000,000 (or the Equivalent Amount in
US Dollars) on any Business Day;

 

- 39 -



--------------------------------------------------------------------------------

  (b) on at least two Business Days’ prior written notice, in the case of Prime
Rate Advances exceeding Cdn.$10,000,000 or Base Rate Advances exceeding
US$10,000,000;

 

  (c) on at least one Business Day’s prior written notice, in the case of any
Prime Rate Advance or Base Rate Advance not described in paragraphs (a) or (b)
above; and

 

  (d) on at least three Business Days’ prior written notice, in the case of a
Libor Advance.

 

Notice shall be given not later than 9:00 a.m. (Vancouver time) by a Borrower to
the Administration Agent by way of a Borrowing Notice. The Administration Agent
shall give each Lender prompt notice thereof and of such Lender’s rateable
portion of such Advance.

 

3.4 Payment of Advances to Administration Agent.

 

Each Lender shall, before 11:00 a.m. (Vancouver time) on the date of the
requested Advance, pay to the Administration Agent in same day funds such
Lender’s rateable portion of such Advance in:

 

  (a) Canadian Dollars, in the case of a Prime Rate Advance; and

 

  (b) US Dollars, in the case of a Base Rate Advance or a Libor Advance.

 

Promptly upon receipt by the Administration Agent of such funds, and subject to
the provisions of this Agreement, the Administration Agent will make such funds
available to the Acquisition Borrower or the Operating Borrower, as the case may
be.

 

3.5 Notices Irrevocable.

 

Each Borrowing Notice shall be irrevocable and binding on the Borrower providing
such Borrowing Notice. Such Borrower shall indemnify the Lenders against any
loss or expense (excluding loss of profit or other consequential losses)
incurred by the Lenders in reliance on a Borrowing Notice as a result of any
failure by such Borrower to fulfil or honour the provisions of this Agreement if
an Advance, as a result of such failure, is not made or a Libor Advance is not
continued on the date specified in any Borrowing Notice.

 

3.6 Election of Interest Rates and Currencies.

 

Each Advance shall be the Type of Advance specified in the applicable Borrowing
Notice and shall bear interest at the rate applicable to such Type of Advance,
determined in accordance with the provisions of this Agreement, until:

 

  (a) in the case of a Libor Advance, the end of the initial Interest Period
applicable thereto as specified in the applicable Borrowing Notice; or

 

- 40 -



--------------------------------------------------------------------------------

  (b) in the case of a Prime Rate Advance or Base Rate Advance, the date on
which such Advance is repaid in full.

 

3.7 Continuation of Libor Advances.

 

Each Borrower may from time to time, by delivering a Borrowing Notice, elect to
continue a Libor Advance for an additional Interest Period beginning on the last
day of the then current Interest Period applicable to such Libor Advance. Each
such election shall be made on at least three Business Days’ prior written
notice given not later than 9:00 a.m. (Vancouver time) by such Borrower to the
Administration Agent. Each Borrowing Notice delivered pursuant to this Section
shall specify the duration of the additional Interest Period and the date on
which such Interest Period is to begin.

 

3.8 Conversion of Advances.

 

  (a) Each Borrower may from time to time, by delivering a Borrowing Notice,
elect to change the Type of any outstanding Advance, as follows:

 

  (i) if such Advance is a Libor Advance, such Borrower may elect to change such
Libor Advance in whole or in part to a Prime Rate Advance or a Base Rate Advance
beginning on the last day of the then current Interest Period applicable to such
Libor Advance;

 

  (ii) if such Advance is a Prime Rate Advance, such Borrower may elect to
change such Prime Rate Advance in whole or in part to a Libor Advance or a Base
Rate Advance; and

 

  (iii) if such Advance is a Base Rate Advance, such Borrower may elect to
change such Base Rate Advance in whole or in part to a Libor Advance or a Prime
Rate Advance.

 

  (b) Each such election shall be made on at least three Business Days’ prior
written notice for a conversion into a Libor Advance and on at least two
Business Days’ notice in any other case, given not later than 9:00 a.m.
(Vancouver time) by such Borrower to the Administration Agent.

 

  (c) Each Borrowing Notice delivered pursuant to this Section shall specify the
new Type of Advance selected, the date on which the requested change is to be
made, the currency (if changed) and, if the new Type of Advance is a Libor
Advance, the duration of the initial Interest Period applicable thereto.

 

  (d) Such Borrower will, upon the date of any change in the Type of an Advance
which results in a change in the currency borrowed, pay to the Lender an amount
equal to the outstanding principal of the Advance (or part thereof) being
converted in the currency of such Advance, and the Lender shall provide to such
Borrower in replacement thereof currency of the requested Type of Advance.

 

- 41 -



--------------------------------------------------------------------------------

  (e) Any change in the Type of an Advance pursuant to this Section shall be
deemed to be a change in the type or form of borrowing and not a repayment or
reborrowing by such Borrower.

 

3.9 Automatic Conversion of Libor Advances.

 

If a Borrower fails, in the manner required herein, to give to the
Administration Agent in respect of all or any part of a Libor Advance:

 

  (a) a Borrowing Notice continuing such Libor Advance for a further Interest
Period pursuant to Section 3.7; or

 

  (b) a Borrowing Notice changing such Libor Advance into a different Type of
Advance pursuant to Section 3.8 or into Bankers’ Acceptances pursuant to Section
4.9; or

 

  (c) a Notice of Repayment or Cancellation;

 

then any such Libor Advance, or part thereof, shall become a Base Rate Advance
under the applicable Credit Facility on the last day of the Interest Period
applicable thereto, and shall bear interest at the rate otherwise applicable to
Base Rate Advances. Such Borrower shall also promptly pay to each Lender any
amounts required to compensate such Lender for any loss, cost or expense
(excluding loss of profit or other consequential loss) suffered or incurred by
such Lender as a result of such Borrower’s failure to give to the Administration
Agent any of the notices described in this Section.

 

3.10 Circumstances Requiring Prime Rate or Base Rate Pricing.

 

  (a) If a Lender determines in good faith, and notifies the Administration
Agent in writing, that:

 

  (i) by reason of circumstances affecting financial markets inside or outside
Canada, deposits of US Dollars are unavailable to such Lender;

 

  (ii) adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided in the definition of Libor;

 

  (iii) the making or continuation of any Libor Advance has been made
impracticable by:

 

  (A) the occurrence of a contingency which materially and adversely affects the
funding of the Credit Facilities at any interest rate computed on the basis of
Libor;

 

  (B) the introduction or change in the interpretation of any Law since the date
of this Agreement;

 

  (C) compliance by such Lender with any guideline, official directive or
request from any central bank or Governmental Body (whether or not having the
force of Law); or

 

- 42 -



--------------------------------------------------------------------------------

  (D) a change since the date of this Agreement in any relevant financial market
which results in Libor no longer representing the effective cost to such Lender
of deposits in such market for a relevant Interest Period or other applicable
period; or

 

  (iv) any introduction or change in the interpretation of any Law since the
date of this Agreement, or any compliance by such Lender with any guideline,
official direction or request from any central bank or Governmental Body
(whether or not having the force of Law) has made it unlawful for such Lender to
make or maintain or to give effect to its obligations in respect of Libor
Advances as contemplated hereby;

 

 

then, with respect to such Lender:

 

  (v) the right of the Borrowers to select a Libor Advance shall be suspended;

 

  (vi) if any affected Libor Advance is not yet outstanding, any applicable
Borrowing Notice shall be cancelled and the Libor Advance requested therein
shall not be made in that form, without affecting the right of the Borrowers to
request another Type of Advance (without any additional notice period if a
Borrower requests a Prime Rate Advance or a Base Rate Advance);

 

  (vii) if any Libor Advance is already outstanding at any time when the right
of the Borrowers to select a Libor Advance from such Lender is suspended, it and
all other Libor Advances shall, upon ten days’ notice to the Borrowers and
subject to the Borrowers having the right to select Prime Rate Advances or Base
Rate Advances at such time, become Base Rate Advances on the last day of the
then current Interest Period applicable thereto (or on such earlier date as may
be required to comply with applicable Law).

 

  (b) The Administration Agent shall promptly notify the Borrowers of the
suspension of the Borrowers’ right to select Libor Advances from a particular
Lender and, following written notice to the Administration Agent from such
Lender, of the termination of any such suspension.

 

  (c) For so long as Canadian Western Bank is a Lender, in the event that any
other Lender suspends the Borrowers’ right to select Libor Advances from such
other Lender in accordance with paragraph (a), during the period of such
suspension the Borrowers’ right to select Libor Advances from Canadian Western
Bank shall similarly be suspended.

 

3.11 Interest Periods.

 

Interest Periods for Libor Advances shall be the period, as requested by a
Borrower, from one to six months or such other period as the Lenders may allow,
provided that the Lenders may in their discretion restrict the term of any
Interest Period. No Interest Period may be selected under the Operating Facility
which would end on a day after the Operating Facility Maturity

 

- 43 -



--------------------------------------------------------------------------------

Date, or under the Acquisition Facility which would end on a day after the
Acquisition Facility Maturity Date. Whenever the last day of an Interest Period
would otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be altered to occur on the immediately preceding Business
Day.

 

3.12 Interest on Advances.

 

Each Borrower shall pay interest on the unpaid principal amount of each Advance
from the date of such Advance until such principal amount shall be repaid in
full, at the following rates per annum:

 

  (a) for Advances under the Acquisition Facility:

 

  (i) prior to the Conversion Date for the Acquisition Facility:

 

  (A) in the case of Prime Rate Advances, at a rate per annum equal to the Prime
Rate in effect from time to time plus 100 basis points per annum;

 

  (B) in the case of Base Rate Advances, at a rate per annum equal to the Base
Rate in effect from time to time plus 100 basis points per annum; and

 

  (C) in the case of Libor Advances, at a rate per annum equal to Libor for the
applicable Interest Period plus 200 basis points per annum;

 

  (ii) on and after the Conversion Date for the Acquisition Facility:

 

  (A) in the case of Prime Rate Advances, at a rate per annum equal to the Prime
Rate in effect from time to time plus 125 basis points per annum;

 

  (B) in the case of Base Rate Advances, at a rate per annum equal to the Base
Rate in effect from time to time plus 125 basis points per annum; and

 

  (C) in the case of Libor Advances, at a rate per annum equal to Libor for the
applicable Interest Period plus 225 basis points per annum; and

 

  (b) for Advances under the Operating Facility:

 

  (i) prior to the Conversion Date for the Operating Facility:

 

  (A) in the case of Prime Rate Advances, at a rate per annum equal to the Prime
Rate in effect from time to time, plus 50 basis points per annum;

 

- 44 -



--------------------------------------------------------------------------------

  (B) in the case of Base Rate Advances. at a rate per annum equal to the Base
Rate in effect from time to time, plus 50 basis points per annum; and

 

  (C) in the case of Libor Advances, at a rate per annum equal to Libor for the
applicable Interest Period plus 150 basis points per annum; and

 

  (ii) on and after the Conversion Date for the Operating Facility:

 

  (A) in the case of Prime Rate Advances, at a rate per annum equal to the Prime
Rate in effect from time to time, plus 75 basis points per annum;

 

  (B) in the case of Base Rate Advances, at a rate per annum equal to the Base
Rate in effect from time to time, plus 75 basis points per annum; and

 

  (C) in the case of Libor Advances, at a rate per annum equal to Libor for the
applicable Interest Period plus 175 basis points per annum.

 

3.13 Interest Payment Dates.

 

Interest on Libor Advances shall be calculated and payable at the end of the
applicable Interest Period except where the Interest Period exceeds three months
in duration, in which case such interest shall be calculated and payable at the
end of each successive three month portion thereof (determined with reference to
the commencement of the Interest Period) and, finally, at the end of such
Interest Period. Interest on Prime Rate Advances and Base Rate Advances shall be
calculated on the daily balance up to and including the last day of each month,
and shall be payable monthly in arrears on the third Business Day of each month.

 

3.14 Overdraft Advances.

 

In order to facilitate the Operating Borrower’s general cash management
requirements, prior to the Operating Facility Maturity Date the Operating
Borrower shall be permitted to utilize a portion of the Operating Facility, at
any time other than at any time when a Default shall have occurred and be
continuing hereunder, by way of overdraft positions (“Overdraft Advances”) in
its operating accounts with the Issuing Lender, without being required to
request an Advance under the Operating Facility by way of a Borrowing Notice;
provided, however, that except as may be agreed from time to time by the
Operating Borrower, the Administration Agent and the Lenders, the maximum
aggregate principal amount of all such Overdraft Advances at any time
outstanding hereunder shall be $20,000,000 (or the Equivalent Amount in US
Dollars) less the aggregate Face Amount of outstanding Contingent Payment
Letters issued at the request of the Operating Borrower pursuant to Article 5.
Overdraft Advances in Canadian Dollars shall constitute Prime Rate Advances for
the purposes of this Agreement and Overdraft Advances in US Dollars shall
constitute Base Rate Advances for the purposes of this Agreement. At any time
and from time to time in its discretion, notwithstanding the occurrence of a
Default or an Event of Default, the Issuing Lender may notify the Administration
Agent that the Issuing Lender wishes each of the Lenders to provide its Lender’s
Proportion of such Overdraft Advances, in

 

- 45 -



--------------------------------------------------------------------------------

which case the Administration Agent shall forthwith notify each of the Lenders
of such Lender’s Proportion and each such Lender shall thereupon provide to the
Administration Agent, for the account of the Issuing Lender, such Lender’s
Proportion of the then outstanding Overdraft Advances. Each such amount so
provided in the case of Overdraft Advances by each such Lender shall be deemed
to be a Prime Rate Advance (in respect of Canadian Dollars) or a Base Rate
Advance (in respect of US Dollars) under the Operating Facility in accordance
with the provisions of this Agreement to the same extent as if the Operating
Borrower had issued a Borrowing Notice in respect thereof (and for such purposes
any notice provisions or minimum amounts of such Advances otherwise referred to
in this Agreement shall be disregarded). The aggregate of the amounts so
provided by such Lenders to the Administration Agent in respect of Overdraft
Advances shall be paid by the Administration Agent to the Issuing Lender and
applied by the Issuing Lender to reduce the then outstanding Overdraft Advances
held by it.

 

ARTICLE 4

BANKERS’ ACCEPTANCES

 

4.1 Creation of Bankers’ Acceptances.

 

Each Lender severally agrees, on the terms and subject to the conditions herein
set forth, to create Bankers’ Acceptances under the Credit Facilities by
accepting Bankers Acceptances in Canadian Dollars in accordance with the
provisions of this Agreement.

 

4.2 Drawings.

 

  (a) Each Bankers’ Acceptance presented by a Borrower for acceptance shall be
in an integral multiple of Cdn.$100,000 and shall mature and be payable on a
Business Day which occurs one, two, three or six months (or such other period as
the Lenders may agree) after the date thereof, provided that the Administration
Agent may at its discretion restrict the term or maturity date of any Bankers’
Acceptance. All Bankers’ Acceptances presented by a Borrower to the Lenders for
acceptance on a particular day shall aggregate at least Cdn.$1,000,000.

 

  (b) Each Drawing shall be made on two Business Days’ prior written notice
given not later than 9:00 a.m. (Vancouver time) by a Borrower to the
Administration Agent by way of a Borrowing Notice. The Administration Agent
shall give each Lender prompt written notice thereof and of such Lender’s
rateable portion of Bankers’ Acceptances to be accepted under the Drawing.

 

  (c) A Borrower shall not request in a Borrowing Notice a maturity date for a
Bankers’ Acceptance which would be subsequent to the Operating Facility Maturity
Date, in the case of Bankers’ Acceptances under the Operating Facility, or the
Acquisition Facility Maturity Date, in the case of Bankers’ Acceptances under
the Acquisition Facility.

 

  (d) Each Borrowing Notice shall be irrevocable and binding on the Borrower
providing such Borrowing Notice. Such Borrower shall indemnify the Lenders
against any loss or expense (excluding loss of profits or other consequential
losses) incurred by the Lenders in reliance on a Borrowing Notice as a result of
any failure by such Borrower to fulfil or honour the provisions of this
Agreement before the date specified for any Drawing if the Drawing, as a result
of such failure, is not made on such date.

 

- 46 -



--------------------------------------------------------------------------------

4.3 Power of Attorney.

 

In order to facilitate the issuance of Bankers’ Acceptances (including without
limitation depository bills that comply with the Depository Bills and Notes Act)
each of the Borrowers authorizes each of the Lenders to complete, sign, endorse,
negotiate and deliver Bankers’ Acceptances on behalf of such Borrower in
handwritten form, or by facsimile or mechanical signature or otherwise and, once
so completed, signed, endorsed or delivered to accept them as Bankers’
Acceptances under this Agreement in accordance with the provisions hereof and
then to purchase, discount or negotiate such Bankers’ Acceptances in accordance
with the provisions of this Agreement. Bankers’ Acceptances so completed,
signed, endorsed, purchased, discounted, negotiated or delivered on behalf of a
Borrower by a Lender shall bind such Borrower as fully and effectively as if so
completed, signed, endorsed, purchased, discounted, negotiated or delivered by
an Authorized Officer of such Borrower. Each Bankers’ Acceptance completed,
signed, endorsed, purchased, discounted, negotiated or delivered by a Lender
shall mature on the due date set out on such Bankers’ Acceptance.

 

Each of the Borrowers hereby agrees to indemnify each of the Lenders and its
respective directors, officers, employees, affiliates and agents and to hold it
and them harmless from and against any loss, liability, expense or claim of any
kind or nature whatsoever incurred by any of them as a result of any action or
inaction in any way relating to or arising out of the power of attorney
contained in this Section (the “Power of Attorney”) or the acts contemplated
hereby; provided that this indemnity shall not apply to any such loss,
liability, expense or claim which results from the gross negligence or wilful
misconduct of a Lender or any of its directors, officers, employees, affiliates
or agents.

 

The Power of Attorney may be revoked by the applicable Borrower at any time upon
not less than five business days’ prior written notice served upon the
Administration Agent, provided that no such revocation shall reduce, limit or
otherwise affect the obligations of such Borrower in respect of any Bankers’
Acceptances executed, completed, endorsed, purchased, discounted, negotiated or
delivered in accordance herewith prior to the time at which such revocation
becomes effective.

 

The Power of Attorney is in addition to and not in substitution for any other
agreement to which any Lender and either Borrower are parties.

 

4.4 Completion and Delivery of Bankers’ Acceptances.

 

Not later than 1:00 p.m. (Vancouver time) on an applicable Drawing Date, each
Lender will, in accordance with the applicable Borrowing Notice:

 

  (a) sign each Bankers’ Acceptance on behalf of the Borrower providing such
Borrowing Notice pursuant to the Power of Attorney;

 

  (b) complete the date, amount and maturity of each Bankers’ Acceptance to be
accepted;

 

- 47 -



--------------------------------------------------------------------------------

  (c) accept such Bankers’ Acceptances; and

 

  (d) upon such acceptance deliver the stamped Bankers’ Acceptance to such
Borrower or, in accordance with such Borrower’s instructions, to a person
designated in writing by such Borrower (or, in the case of a depository bill
held by CDS, instruct CDS to credit the account of a CDS participant designated
in writing by such Borrower).

 

No Lender shall be obligated to purchase or discount any Bankers’ Acceptances
and such Borrower shall be responsible for arranging the purchase or discounting
of any such Bankers’ Acceptances by a money market dealer. The failure of any
Lender to accept Bankers’ Acceptances shall not relieve any other Lender of its
obligation, if any, to accept Bankers’ Acceptances hereunder, but no Lender
shall be responsible for the failure of any other Lender to accept Bankers’
Acceptances on any Drawing Date.

 

4.5 Stamping Fees.

 

Each Borrower shall pay to each Lender at the time of each acceptance of a
Bankers’ Acceptance a stamping fee in each case calculated on the basis of the
number of days from and including the date of acceptance to and including the
date immediately preceding the date of maturity of the applicable Bankers’
Acceptance, and on the basis of a year of 365 days, at a rate per annum
determined as follows:

 

  (a) in the case of Bankers’ Acceptances under the Acquisition Facility:

 

  (i) prior to the Conversion Date for the Acquisition Facility, a stamping fee
of 200 basis points per annum of the Face Amount of the Bankers’ Acceptance; and

 

  (ii) on and after the Conversion Date for the Acquisition Facility, a stamping
fee of 225 basis points per annum of the Face Amount of the Bankers’ Acceptance;
and

 

  (b) in the case of Bankers’ Acceptances under the Operating Facility

 

  (i) prior to the Conversion Date for the Operating Facility, a stamping fee of
150 basis points per annum of the Face Amount of the Bankers’ Acceptance; and

 

  (ii) on and after the Conversion Date for the Operating Facility, a stamping
fee of 175 basis points per annum of the Face Amount of the Bankers’ Acceptance.

 

4.6 Netting.

 

Each Borrower authorizes each Lender to retain the amount received by the Lender
(the “Acceptance Purchase Price”) from any purchaser of a Bankers’ Acceptance
created by the Lender (including proceeds received by the Lender from any person
to whom a Bankers’ Acceptance has been delivered pursuant to instructions of
such Borrower under Section 4.4(d)) and to apply the Acceptance Purchase Price
to the reimbursement obligations of such Borrower

 

- 48 -



--------------------------------------------------------------------------------

in respect of any Bankers’ Acceptance created by the Lender which matures on the
date of creation of the Bankers’ Acceptance in respect of which the Acceptance
Purchase Price is received. If the Acceptance Purchase Price received by the
Lender is less than the undiscounted Face Amount of the then maturing Bankers’
Acceptance, such Borrower shall pay the amount of such deficiency to the Lender
pursuant to Section 4.7.

 

4.7 Payment on Maturity.

 

Each Borrower shall provide payment for any Bankers’ Acceptances created by a
Lender by payment to the Administration Agent for the account of such Lender of
the Face Amount thereof (or alternatively any deficiency in the Acceptance
Purchase Price retained by the Lender pursuant to Section 4.6) by 10:00 a.m.
(Vancouver time) on the maturity date of the Bankers’ Acceptance. Payment to the
Administration Agent of the Face Amount of a Bankers’ Acceptance shall terminate
the obligation of such Borrower to pay such Bankers’ Acceptance at maturity. If
such Borrower fails to provide payment to a Lender (or to the Administration
Agent for the account of the Lender) of an amount equal to the Face Amount of a
Bankers’ Acceptance created by such Lender on its maturity, the unpaid amount
due and payable in respect thereof shall be converted as of such date, and
without any necessity for such Borrower to give a Borrowing Notice in accordance
with this Agreement to, and thereafter be outstanding as, a Prime Rate Advance
made by, and due and payable on such date to, the Lender and shall bear interest
for the three day period following the maturity of such Bankers’ Acceptance at a
rate equal to 115% of the rate applicable to Prime Rate Advances, and thereafter
at the rate applicable to Prime Rate Advances. Each Borrower shall also promptly
pay to each Lender any amounts required to compensate such Lender for any loss,
cost or expense (excluding loss of profits or other consequential loss) suffered
or incurred by such Lender as a result of such Borrower’s failure to pay any
Bankers’ Acceptance when due.

 

4.8 Custody of Bankers’ Acceptances.

 

If requested by a Lender, a Borrower shall execute and deliver to such Lender a
supply of Bankers’ Acceptances executed by such Borrower. The Lender shall not
be responsible or liable for its failure to accept a Bankers’ Acceptance as
required hereunder if the cause of the failure is, in whole or in part, due to
the failure of a Borrower to provide such Bankers’ Acceptances to the Lender on
a timely basis, nor shall any Lender be liable for any damage, loss or other
claim arising by reason of any loss or improper use of such Bankers’ Acceptances
except a loss or improper use arising by reason of the negligence or wilful act
of the Lender. Each Lender agrees to use its best efforts to advise a Borrower
in a timely manner when it requires additional executed Bankers’ Acceptances
from such Borrower. In case any authorized signatory of a Borrower whose
signatures shall appear on the pre-signed Bankers’ Acceptances shall cease to
have such authority before the creation of a Bankers’ Acceptance with respect to
such Bankers’ Acceptance, such signature shall nevertheless be valid and
sufficient for all purposes as if such authority had remained in force at the
time of such creation. Bankers’ Acceptances held by a Lender need only be held
in safekeeping with the same degree of care as if they were the Lender’s
property. If executed but incomplete Bankers’ Acceptances are delivered to a
Lender, the Lender may complete the same on behalf of the applicable Borrower
and in accordance with its instructions following a request from such Borrower
to accept a Bankers’ Acceptance. All Bankers’ Acceptances will be cancelled by a
Lender upon payment thereof.

 

- 49 -



--------------------------------------------------------------------------------

4.9 Conversions.

 

Each Borrower may convert all or any portion of the outstanding principal amount
of Advances of any Type to Bankers’ Acceptances by giving a Borrowing Notice to
that effect. Each Borrower may also convert all or a portion of the Face Amount
of a Bankers’ Acceptance to an Advance by giving a Borrowing Notice to that
effect. Such Borrower shall give three Business Days’ prior written notice to
the Administration Agent of any such conversion. A Borrower may convert a Prime
Rate Advance or a Base Rate Advance to Bankers’ Acceptances on any Business Day.
A Borrower may only convert a Libor Advance to Bankers’ Acceptances on the last
day of the Interest Period applicable thereto, and may only convert a Bankers’
Acceptance to an Advance on the maturity date of the Bankers’ Acceptance. A
Borrower will, on the date of any conversion under this Section which results in
a change in the currency of the applicable Borrowing, pay to the Administration
Agent for the account of the Lenders an amount equal to outstanding principal of
the Advance being converted or the outstanding Face Amount of the Bankers’
Acceptance being converted in the currency of such Advance or Bankers’
Acceptance, and the Lenders shall provide to such Borrower in replacement
thereof currency of the requested Type of Advance or Bankers’ Acceptance. Any
such conversion shall be deemed to be a change in the type or form of borrowing
and not a repayment or reborrowing by such Borrower.

 

4.10 Renewal or other Payment of Bankers’ Acceptance.

 

Not later than 9:00 a.m. (Vancouver time) two Business Days prior to the
maturity of a Bankers’ Acceptance, the applicable Borrower shall (unless it has
previously given written notice of the conversion of such Bankers’ Acceptance to
an Advance pursuant to Section 4.9):

 

  (a) request, by way of a Borrowing Notice, the issuance of further Bankers’
Acceptances in an amount sufficient, upon receipt of the Acceptance Purchase
Price by the Lenders, to pay the Face Amount of the maturing Bankers’
Acceptance; or

 

  (b) give written notice to the Administration Agent, by way of a Notice of
Repayment or Cancellation, that such Borrower will pay the maturing Bankers’
Acceptance.

 

If such Borrower fails to give any of the notices required under this Section,
the amount due and payable in respect of such Bankers’ Acceptance on the
maturity date thereof shall be converted as of such date, and thereafter be
outstanding as, a Prime Rate Advance made by and due and payable on such date to
the Lenders rateably, and shall bear interest for the three day period following
the maturity of such Bankers’ Acceptance at a rate equal to 115% of the rate
applicable to Prime Rate Advances and thereafter at the rate applicable to Prime
Rate Advances.

 

4.11 Prepayments of Bankers’ Acceptances.

 

If for whatever reason a Bankers’ Acceptance becomes due and payable on a date
which is not its maturity date, such Bankers’ Acceptance shall be paid by the
applicable Borrower paying the Face Amount of the maturing Bankers’ Acceptance
to the Administration Agent, which amount shall be held in an interest bearing
cash collateral account for future set-off against such maturing Bankers’
Acceptance. Interest accrued on the amount so held shall be for the account of
such Borrower.

 

- 50 -



--------------------------------------------------------------------------------

4.12 No Days of Grace.

 

Neither Borrower shall claim any days of grace from a Lender for the payment at
maturity of any Bankers’ Acceptances.

 

4.13 Suspension of Bankers’ Acceptance Option.

 

If at any time or from time to time there no longer exists a market for Bankers’
Acceptances, or if as a result of a change in any law, regulation or guideline
(whether or not having the force of law) it is not practical or becomes more
expensive for the Lenders to create or commit to create Bankers’ Acceptances,
the Lenders shall promptly so advise the Administration Agent and the
Administration Agent shall in turn promptly give notice to the Borrowers. After
such notice, the Lenders shall not be obliged to accept Bankers’ Acceptances of
either Borrower presented to the Lenders pursuant to the provisions of this
Agreement and the option of the Borrowers to request the creation of Bankers’
Acceptances shall be suspended until such time as the Lenders have determined
that the circumstances giving rise to such suspension no longer exist.

 

4.14 Depository Bills.

 

At the option of either Borrower and any Lender, Bankers’ Acceptances under this
Agreement to be accepted by that Lender may be issued in the form of depository
bills for deposit with CDS pursuant to and settled pursuant to the Depository
Bills and Notes Act (Canada). All depository bills so issued shall be governed
by this Article 4.

 

4.15 Non-Acceptance Lenders

 

The parties acknowledge that a Lender (a “Non-Acceptance Lender”) may not be
permitted by applicable Law to, or may not by virtue of customary market
practices, stamp or accept drafts to create Bankers’ Acceptances. A
Non-Acceptance Lender shall, in lieu of creating Bankers’ Acceptances, make a BA
Equivalent Loan. The amount of each BA Equivalent Loan shall be equal to the
Non-Acceptance Discount Proceeds which would be realized from a hypothetical
sale of those Bankers’ Acceptances which that Non-Acceptance Lender would
otherwise be required to create as part of a particular Drawing. Any BA
Equivalent Loan shall be made on the relevant Drawing Date, and shall remain
outstanding for the term of the relevant Bankers’ Acceptances. For greater
certainty, concurrently with the making of a BA Equivalent Loan, a
Non-Acceptance Lender shall be entitled to deduct therefrom an amount equal to
the stamping fee which that Lender would otherwise be entitled to receive
pursuant to Section 4.5 as part of the BA Equivalent Loan if the BA Equivalent
Loan were a Bankers’ Acceptance, based on the amount of principal and interest
payable on the maturity date of the BA Equivalent Loan. On the maturity date for
the Bankers’ Acceptances required by a Borrower, the applicable Borrower shall
pay to each Non-Acceptance Lender the amount of such Lender’s BA Equivalent Loan
plus interest on the principal amount of the BA Equivalent Loan calculated at
the applicable Non-Acceptance Discount Rate (in effect on the date such BA
Equivalent Loan was made) from and including the date on which the BA Equivalent
Loan was made to but excluding the maturity date of the BA Equivalent Loan.

 

- 51 -



--------------------------------------------------------------------------------

ARTICLE 5

LETTERS OF CREDIT AND GUARANTEE LETTERS

 

5.1 Request and Issuance.

 

The Operating Borrower may request the Issuing Lender to issue a Letter of
Credit or a Guarantee Letter (each, a “Contingent Payment Letter”) under the
Operating Facility in Canadian Dollars or US Dollars by delivering to the
Administration Agent and the Issuing Lender a written request and such other
application materials (collectively, an “Application”) as are required by the
Issuing Lender, completed to the satisfaction of the Issuing Lender. Each such
Application shall be irrevocable upon delivery to the Issuing Lender. Upon
receipt of any Application, the Issuing Lender shall issue the Contingent
Payment Letter on the date specified in the Application (but in no event shall
the Issuing Lender be required to issue any Contingent Payment Letter earlier
than two Business Days after its receipt of the Application) by issuing the
original of such Contingent Payment Letter to the Beneficiary thereof or as
otherwise may be agreed by the Issuing Lender and the Operating Borrower. The
Issuing Lender shall furnish a copy of such Contingent Payment Letter to the
Operating Borrower promptly following the issuance thereof. The Issuing Lender
shall not be obliged to issue any Contingent Payment Letter with a maturity
exceeding one year, or which is for any other reason not acceptable to the
Issuing Lender.

 

5.2 Maximum Face Amount.

 

The maximum aggregate Face Amount of all Contingent Payment Letters under the
Operating Facility shall be Cdn.$11,000,000 (or the Equivalent Amount in US
Dollars).

 

5.3 Fees.

 

The Operating Borrower will pay to the Issuing Lender fees in respect of
Contingent Payment Letters at the rate of 150 basis points per annum prior to
the Conversion Date for the Operating Facility, and at the rate of 175 basis
points per annum on and after the Conversion Date for the Operating Facility, in
each case calculated on the Face Amount of the particular Contingent Payment
Letter and on the basis of the number of days (with thirty days as the minimum
number of days) such Contingent Payment Letter will be outstanding. Such fees
shall be paid by the Operating Borrower to the Issuing Lender in advance of or
upon the issue of the applicable Contingent Payment Letter, in Canadian Dollars
if the Face Amount of the Contingent Payment Letter is in Canadian Dollars and
in US Dollars if the Face Amount of the Contingent Payment Letter is in US
Dollars. If a Contingent Payment Letter is returned to the Issuing Lender and
the obligations of the Issuing Lender thereunder terminated prior to the stated
expiry date of such Contingent Payment Letter, or the Face Amount of a
Contingent Payment Letter is reduced, the Issuing Lender will refund to the
Operating Borrower a pro rata portion of the fee paid to the Issuing Lender in
respect of the Contingent Payment Letter.

 

5.4 Payment by Issuing Lender.

 

The Operating Borrower unconditionally and irrevocably authorizes the Issuing
Lender to pay the amount of any draft or demand made on the Issuing Lender under
and in accordance with the terms of any Contingent Payment Letter on demand,
without requiring proof of the Operating Borrower’s agreement that the amount so
demanded was due and notwithstanding that the Operating Borrower may dispute the
validity of any such draft, demand or payment, unless otherwise ordered by a
court of competent jurisdiction prior to payment.

 

- 52 -



--------------------------------------------------------------------------------

5.5 Reimbursement of Issuing Lender.

 

The Operating Borrower shall reimburse the Issuing Lender on demand for any
amounts paid by the Issuing Lender from time to time as contemplated by this
Article 5 and, without limiting the foregoing, the Operating Borrower shall
indemnify and save the Issuing Lender harmless on demand from and against any
and all other losses (other than lost profits), costs, damages, expenses,
claims, demands or liabilities which the Issuing Lender may suffer or incur
arising in any manner whatsoever in connection with the making of any such
payments (including, without limitation, in connection with proceedings to
restrain the Issuing Lender from making, or to compel the Issuing Lender to
make, any such payment).

 

5.6 Deemed Prime Rate or Base Rate Advances.

 

Without limiting any other provisions of this Agreement, if the Operating
Borrower shall fail to reimburse the Issuing Lender in respect of any payments
made by the Issuing Lender under a Contingent Payment Letter, the amount that
the Operating Borrower fails to reimburse the Issuing Lender shall be
conclusively deemed to be a Prime Rate Advance (if the payment made by the
Issuing Lender was in Canadian Dollars) or a Base Rate Advance (if the payment
made by the Issuing Lender was in US Dollars) to the Operating Borrower under
the Operating Facility. The Issuing Lender shall forthwith give notice of such
deemed Advance to the Operating Borrower. Interest shall be payable on such
Prime Rate Advance or Base Rate Advance in accordance with the terms applicable
to Prime Rate Advances or Base Rate Advances, as the case may be, under this
Agreement. Advances in respect of Contingent Payment Letters shall be repayable
forthwith upon being made.

 

5.7 Indemnification by Lenders.

 

Each Lender agrees to indemnify the Issuing Lender (to the extent not reimbursed
by the Operating Borrower), rateably according to its respective Commitment,
from and against any and all liabilities and obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Issuing Lender in any way relating to or arising out of the issuance
of a Contingent Payment Letter in accordance with this Agreement, provided that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Issuing Lender’s gross negligence or wilful
misconduct.

 

5.8 Provision of Cash Collateral.

 

In the event that, pursuant to Section 12.2, the obligations of the Operating
Borrower to the Lenders hereunder shall be declared due and payable while any
Contingent Payment Letter is outstanding, the Issuing Lender shall have the
right to require the Operating Borrower to provide to the Issuing Lender cash
collateral in an amount equal to the undrawn amount of, and in the currency of,
all Contingent Payment Letters issued by the Issuing Lender then outstanding.
The Operating Borrower agrees to provide such cash collateral to the Issuing
Lender upon demand pursuant to this Section 5.8, together with such security
agreements respecting such cash

 

- 53 -



--------------------------------------------------------------------------------

collateral as the Issuing Lender may, acting reasonably, deem advisable or
necessary, including without limitation, assignments of credit balances in such
cash collateral accounts. If the Operating Borrower fails to provide such cash
collateral, the Lenders shall be entitled, without further authorization from
the Operating Borrower, to make Prime Rate Advances or Base Rate Advances or
both (and shall make such Advances at the request of the Issuing Lender) under
the Operating Facility in amounts equal to and in the applicable currency of the
undrawn amount of all Contingent Payment Letters issued by the Issuing Lender
and then outstanding, and the provisions of this Agreement applicable to Prime
Rate Advances or Base Rate Advances shall be applicable to such Advances. The
cash collateral amount so paid by the Operating Borrower to the Issuing Lender
or advanced by way of Prime Rate Advances or Base Rate Advances shall be placed
by the Issuing Lender in one or more interest bearing cash collateral accounts
held by the Issuing Lender and subsequent drawings under Contingent Payment
Letters shall be funded through debits to the cash collateral accounts
maintained by the Issuing Lender, provided that as such Contingent Payment
Letters expire, an amount equal to the undrawn portion of such Contingent
Payment Letters shall be debited to the cash collateral accounts maintained by
the Issuing Lender and applied by the Issuing Lender in reduction of the then
outstanding amount owing to the Lenders under the Operating Facility. Any excess
amounts in such cash collateral accounts shall be applied in reduction of any
loans or other amounts which shall be due and payable to the Lenders hereunder.
At such time as there are no amounts due and outstanding hereunder, any amount
remaining in the cash collateral accounts shall be paid to the Operating
Borrower by the Issuing Lender. Cash collateral accounts maintained hereunder
shall bear interest at the normal rates of interest paid by the Issuing Lender
from time to time in respect of similar deposit accounts and such interest shall
be credited to the cash collateral account and dealt with in the same manner as
other balances in the cash collateral account.

 

ARTICLE 6

EFFECTIVE DATE CONDITIONS

 

6.1 Effective Date Conditions.

 

The obligation of the Lenders to continue the Credit Facilities extended to the
Borrowers under the Original Credit Agreement, as amended in accordance with the
terms of this Agreement, is subject to the fulfilment of the following
conditions on the Effective Date, to the reasonable satisfaction of the Lenders:

 

  (a) the Second Confirmation shall have been executed and delivered to the
Lenders and the Administration Agent by Pope & Talbot Canada, the Limited
Partnership, the Land Trustee and Finance LP;

 

  (b) the Pope & Talbot Canada Harmac Debenture shall have been executed and
delivered to the Administration Agent by Pope & Talbot Canada, and all
registrations, filings and recordings necessary or desirable to preserve,
protect or perfect the enforceability of the security created thereby shall have
been completed;

 

  (c) all of the representations and warranties of Pope & Talbot Canada and the
Limited Partnership contained in this Agreement are true and correct as of the
Effective Date as though made on and as of such date, and each of Pope & Talbot
Canada and the Limited Partnership shall have delivered to the Lenders a
certificate executed by an Authorized Officer thereof to that effect;

 

- 54 -



--------------------------------------------------------------------------------

  (d) no event has occurred and is continuing which constitutes a Default or an
Event of Default, and each of Pope & Talbot Canada and the Limited Partnership
shall have delivered to the Lenders a certificate executed by an Authorized
Officer thereof to that effect;

 

  (e) the Lenders shall have received copies:

 

  (i) certified by the Secretary or an Assistant Secretary of Pope & Talbot
Canada and the Land Trustee of any amendments to its charter documents effected
since January 22, 2004, resolutions of its board of directors approving this
Agreement, the Second Confirmation and the Pope & Talbot Canada Harmac
Debenture, and all documents evidencing any other necessary corporate action of
Pope & Talbot Canada with respect to this Agreement, the Second Confirmation and
the Pope & Talbot Canada Harmac Debenture;

 

  (ii) certified by the Secretary or an Assistant Secretary of the General
Partner of any amendments to the Limited Partnership Agreement or the Limited
Partnership’s certificate of limited partnership effected since June 6, 2003,
resolutions of the board of directors of the General Partner approving this
Agreement and the Second Confirmation, and all documents evidencing any other
necessary action under the Limited Partnership Agreement with respect to this
Agreement and the Second Confirmation;

 

  (iii) certified by the Secretary or an Assistant Secretary of the Land Trustee
of any amendments to its charter documents effected since June 6, 2003,
resolutions of its board of directors approving this Agreement and the Second
Confirmation, and all documents evidencing any other necessary corporate action
of the Land Trustee with respect to this Agreement and the Second Confirmation;

 

  (iv) certified by the Secretary or an Assistant Secretary of Penn Timber of
any amendments to the Finance LP limited partnership agreement or Finance LP’s
certificate of limited partnership effected since April 2, 2004, resolutions of
the board of directors of Penn Timber approving this Agreement and the Second
Confirmation, and all documents evidencing any other necessary action under the
Finance LP limited partnership agreement with respect to this Agreement and the
Second Confirmation;

 

  (f) the Lenders shall have received a certificate of the Secretary or an
Assistant Secretary of each of Pope & Talbot Canada, the General Partner, the
Land Trustee and Penn Timber certifying the names and true signatures of its
officers authorized to sign this Agreement and the Second Confirmation and any
other documents to be delivered by it hereunder;

 

- 55 -



--------------------------------------------------------------------------------

  (g) the Lenders shall have received a recently-dated certificate of good
standing or like certificate of each of Pope & Talbot Canada, the Limited
Partnership, the Land Trustee and Finance LP issued by appropriate government
officials of the jurisdiction of its incorporation;

 

  (h) the Lenders shall have received satisfactory certificates of insurance
issued by the relevant insurer or its agent in respect of all insurance
maintained by Pope & Talbot Canada in respect of the Harmac Mill;

 

  (i) the Lenders shall have received an opinion of counsel for Pope & Talbot
Canada, the Limited Partnership, the Land Trustee and Finance LP addressed to
the Lenders and counsel for the Lenders and in form and content satisfactory to
the Lenders;

 

  (j) all fees required to be paid by Pope & Talbot Canada and the Limited
Partnership pursuant to Sections 2.26 or 14.5 on or before the Effective Date
shall have been paid; and

 

  (k) the Lenders or the Administration Agent shall have received such other
certificates and documentation as the Lenders or the Administration Agent may
reasonably request.

 

If all of the conditions set forth above have not been satisfied by the
Borrowers or waived by the Lenders on or before the Effective Date, the
obligations of the Lenders to make any Advance or any other Accommodation and
all other obligations of the Lenders hereunder shall, at the option of the
Lenders, terminate without prejudice to any rights or remedies available to the
Lender under this Agreement or otherwise.

 

6.2 Conditions Precedent to Subsequent Borrowings.

 

It shall be a condition of each Borrowing (other than a Rollover or Conversion)
that the representations and warranties contained in Article 7 hereof shall be
true in all material respects on and as of the date of each Borrowing (other
than a Rollover or Conversion). It shall be a condition of each Borrowing
(including a Rollover or Conversion) that no Default or Event of Default shall
exist on the date of the Borrowing or be created by such Borrowing. The
applicable Borrower will, at the request of the Administration Agent, deliver to
the Administration Agent a certificate or certificates of a Responsible Officer
of such Borrower to that effect.

 

ARTICLE 7

REPRESENTATIONS AND WARRANTIES

 

7.1 Representations and Warranties by the Borrowers.

 

The Borrowers represent and warrant to the Lenders (and acknowledge that the
Lenders are relying thereon without independent inquiry in entering into this
Agreement and providing Accommodations from time to time) as follows:

 

  (a) Organization and Qualification.

 

  (i) Pope & Talbot Canada and each of the Material Subsidiaries is a
corporation duly incorporated and organized, is validly subsisting and is in
good standing under the laws of its jurisdiction of incorporation.

 

- 56 -



--------------------------------------------------------------------------------

  (ii) The Limited Partnership has been formed and is existing as a limited
partnership under the Partnership Act (British Columbia).

 

  (b) Corporate and Partnership Power.

 

  (i) Pope & Talbot Canada and each of the Material Subsidiaries has full
corporate right, power and authority to enter into and perform its obligations
under each of the Credit Facility Documents to which it is or will be a party
and has full corporate power and authority to own and operate its properties and
to carry on its business as now conducted or as herein contemplated.

 

  (ii) The Limited Partnership Agreement grants to the General Partner all
necessary power and authority to enter into and perform the obligations of the
Limited Partnership under each of the Credit Facility Documents to which the
Limited Partnership is or will be a party, to own and operate its properties and
to carry on its business as now conducted or as herein contemplated.

 

  (c) Material Subsidiaries. Attached hereto as Schedule 5 is a complete list,
as at the date hereof, of all Material Subsidiaries of each of the Borrowers,
setting out in respect of each such Material Subsidiary:

 

  (i) its jurisdiction of incorporation; and

 

  (ii) the number of issued shares of each class owned directly or indirectly by
such Borrower; and

 

  (iii) the total number of issued shares of each class of such Material
Subsidiary.

 

  (d) Conflict with Other Instruments. The execution and delivery by each of the
Borrowers and the Material Subsidiaries of each of the Credit Facility Documents
and the performance by each of the Borrowers and the Material Subsidiaries of
its obligations thereunder, do not and will not:

 

  (i) conflict with or result in a breach of any of the terms, conditions or
provisions of:

 

  (A) the charter documents of such Borrower or Material Subsidiary (including,
in the case of the Limited Partnership, the Limited Partnership Agreement);

 

  (B) any Law applicable to such Borrower or Material Subsidiary;

 

- 57 -



--------------------------------------------------------------------------------

  (C) any contractual restriction binding on or affecting such Borrower or
Material Subsidiary or their properties; or

 

  (D) any writ, judgment, injunction, determination or award which is binding on
such Borrower or Material Subsidiary; or

 

  (ii) result in, require or permit:

 

  (A) the imposition of any Lien other than as provided for herein; or

 

  (B) the acceleration of the maturity of any Indebtedness of such Borrower or
Material Subsidiary under any contractual provision binding on or affecting such
Borrower or Material Subsidiary.

 

  (e) Authorization and Governmental Approvals. The execution and delivery of
each of the Credit Facility Documents and the performance by each of the
Borrowers and the Material Subsidiaries of its obligations thereunder have been
duly authorized by all necessary corporate or partnership action on the part of
each Borrower and Material Subsidiary and no permit, licence or approval under
any applicable Law, and no registration (other than registrations of or in
respect of the Security Documents in public offices of record), qualification,
designation, declaration or filing with any Governmental Body having
jurisdiction over the Borrowers or the Material Subsidiaries, is or was
necessary therefor or to preserve the benefit thereof to the Lender.

 

  (f) Execution and Binding Obligation. This Agreement has been duly executed
and delivered by each of the Borrowers, the Land Trustee and Finance LP, and
this Agreement constitutes, and the remaining Credit Facility Documents when
duly executed by the Borrowers, the Guarantors and the other parties thereto
pursuant to and in accordance with this Agreement and delivered will constitute,
legal, valid and binding obligations of the Borrowers, the Guarantors and the
other parties thereto enforceable against them in accordance with their
respective terms, subject to Laws relating to bankruptcy, insolvency and the
enforcement of creditors’ rights generally and to the qualification that
equitable remedies are in the discretion of a court, and subject to any other
qualifications as may be expressed in their counsels’ opinions delivered to the
Lenders on the Effective Date pursuant to Section 6.1(i).

 

  (g) Permits. All permits, licences and approvals which are necessary in
connection with the business, properties or assets of the Borrowers and the
Material Subsidiaries have been issued and are in full force and effect except
where the failure so to possess any such permit, licence or approval would not
in the aggregate have a Material Adverse Effect, and there is no default
thereunder or any failure to observe or perform any condition thereof which
would have or result in a Material Adverse Effect. No action is pending or, to
the knowledge of the Borrowers, threatened which has as its object the
revocation or amendment of any such permit, licence or approval which would have
or result in a Material Adverse Effect.

 

- 58 -



--------------------------------------------------------------------------------

  (h) Material Disclosure. The Borrowers have not failed to disclose to the
Lenders in writing any fact (other than facts which are a matter of public
knowledge or record) of which the Borrowers are aware which will result in a
Material Adverse Effect, or so far as they can now reasonably foresee may result
in a Material Adverse Effect. None of the Credit Facility Documents contained at
the time furnished any untrue statement of a material fact.

 

  (i) Title to Assets. Each of the Borrowers and the Material Subsidiaries have
good and marketable title to or the right to use or good, valid and subsisting
leases in respect of all of the assets (other than motor vehicles owned or
leased by Pope & Talbot US) necessary for the operation of its business, free
and clear of any Liens other than Permitted Liens, and no person has any
agreement or right to acquire any of such properties out of the ordinary course
of business.

 

  (j) No Defaults. None of the Borrowers or the Material Subsidiaries is in
breach of or in default under:

 

  (i) its charter documents (including, in the case of the Limited Partnership,
the Limited Partnership Agreement); or

 

  (ii) any applicable Law, any material contract or agreement binding on or
affecting it or its assets (including without limitation the Credit Facility
Documents) or any writ, judgment, injunction, determination or award binding on
or affecting it, which in any such case could reasonably be expected to result
in a Material Adverse Effect.

 

  (k) Financial Statements. Any financial statements of the Borrowers and
Finance LP subsequently delivered to the Lenders pursuant to this Agreement
(including in each case any related schedules and notes) will have been prepared
in accordance with GAAP consistently applied through the period involved (except
only for the combined statements delivered pursuant to Sections 8.1(n)(ii) and
(iv), in which case the statements being combined shall each have been prepared
in accordance with GAAP consistently applied through the period involved) and
will fairly present:

 

  (i) on a consolidated basis the financial position of Pope & Talbot Canada and
its Subsidiaries (including without limitation the Limited Partnership);

 

  (ii) on an unconsolidated basis the financial position of each of the Limited
Partnership and Finance LP; and

 

  (iii) on a combined basis, as described in Sections 8.1(n)(ii) and (iv), the
financial position of Pope & Talbot Canada, its Subsidiaries, and Finance LP,

 

as of the respective dates of such financial statements and the results of their
operations for the respective periods covered by such financial statements.

 

- 59 -



--------------------------------------------------------------------------------

  (l) Litigation. There are no actions, suits or proceedings (including
counterclaims) pending or, to the knowledge of the Borrowers, threatened against
or affecting the Borrowers or any of their Subsidiaries or any property of the
Borrowers or any of their Subsidiaries in any court or before any arbitrator of
any kind or before or by any Governmental Body which, individually or in the
aggregate, if adversely determined, could reasonably be expected to have a
Material Adverse Effect (taking into account applicable insurance coverage and
related deductibles with respect to such matters).

 

  (m) Taxes. Each of the Borrowers and the Material Subsidiaries have filed all
tax returns which are required to have been filed in any jurisdiction, except
for tax returns the failure of which to file would not, in the aggregate, have a
Material Adverse Effect. Each of the Borrowers and the Material Subsidiaries
have paid all taxes shown to be due and payable on any tax return filed by them
and all other taxes and assessments payable by them, to the extent the same have
become due and payable and before they have become delinquent, except for any
taxes or assessments:

 

  (i) the amount, applicability or validity of which is currently being
contested in good faith by appropriate proceedings,

 

  (ii) the execution of any judgment with respect thereto has been stayed, and

 

  (iii) with respect to which such Borrower or Material Subsidiary has set aside
on its books reserves (segregated to the extent required by GAAP) deemed by it
to be adequate.

 

 

The Borrowers are not aware of any proposed material tax assessment against any
of the Borrowers or the Material Subsidiaries, and in the opinion of the
Borrowers all tax liabilities likely to be due and payable in the current fiscal
year are adequately provided for on the books of the Borrowers in accordance
with GAAP.

 

  (n) Remittances. Each of the Borrowers and the Material Subsidiaries have
remitted all amounts required to be remitted by it to any Governmental Body,
including without limitation all employee source deductions for income taxes,
unemployment insurance and Canada Pension Plan remittances, sales taxes, excise
taxes, goods and services taxes, payroll taxes, workers’ compensation
assessments and stumpage fees.

 

  (o) Existing Indebtedness; No Default. None of the outstanding Indebtedness of
the Borrowers is secured by any Lien other than a Permitted Lien. Neither of the
Borrowers is in default in the payment of any amounts due under any instrument
evidencing any Indebtedness (without regard to any waiver of any such default),
nor in default in the performance or observance of any of the terms, covenants
or conditions contained in any indenture, mortgage, deed of trust, bank loan or
credit agreement or any other agreement or instrument relating to Indebtedness
to which such Borrower is a party or by which it or its properties may be bound
or affected and no event has occurred and is continuing which, with notice or
the lapse of time or both, would become such a default.

 

- 60 -



--------------------------------------------------------------------------------

  (p) Environmental Matters. Each of the Borrowers and the Material Subsidiaries
are, to the best of the Borrowers’ knowledge, in compliance in all material
respects with all Environmental Laws applicable to their business and
operations, and the properties of each of the Borrowers and the Material
Subsidiaries comply in all material respects with all applicable requirements of
Environmental Laws relating to the environmental condition or their use of such
properties. To the best of the Borrowers’ knowledge, none of the properties of
the Borrowers or the Material Subsidiaries incurred any material environmental
damage or contamination to a degree, concentration or extent that is contrary to
applicable Environmental Laws prior to such Borrower or Material Subsidiary
acquiring ownership or control of any such property. Excepted from the
immediately preceding sentence are:

 

  (i) minor noncompliances or minor contamination that have occurred in the
ordinary course of business for industrial operations similar in nature to those
of the Borrowers and the Material Subsidiaries;

 

  (ii) in respect of Pope & Talbot Canada’s Castlegar sawmill, contaminants were
initially created by a prior owner in regard to the mill and its associated
landfill, and now have been dealt with by Pope & Talbot Canada pursuant to a
British Columbia Ministry of Environment approved remediation plan for the mill
property which has been completed or will be dealt with in the ordinary course
as part of the regulatory process upon closure of the landfill; and

 

  (iii) noncompliances and contamination disclosed in the Envirochem Report.

 

  (q) Partners. Pope & Talbot Canada is the sole general partner of the Limited
Partnership and the Trust is the sole limited partner of Limited Partnership.

 

  (r) Mackenzie Pulp. Mackenzie Pulp has transferred all of its assets to Pope &
Talbot Canada, Pope & Talbot Canada has assumed all of the obligations of
Mackenzie Pulp, and Mackenzie Pulp has ceased to carry on business.

 

7.2 Reaffirmation of Representations and Warranties.

 

The representations and warranties of the Borrowers set out in Section 7.1 shall
be deemed to be reaffirmed as at the last day of each fiscal quarter of Pope &
Talbot Canada and the Limited Partnership and on the date any Accommodation
(other than a Rollover or Conversion) is made by a Lender under this Agreement
as if made on and as of each such date.

 

ARTICLE 8

POSITIVE COVENANTS

 

8.1 Positive Covenants.

 

The Borrowers covenant and agree to and with each of the Lenders that so long as
an Advance, Bankers’ Acceptance or other obligation of the Borrowers under this
Agreement is outstanding or the Commitment of any of the Lenders has not been
wholly terminated:

 

  (a) Payment when Due. The Borrowers will duly and punctually pay or cause to
be paid all amounts required to be paid by them to the Lenders pursuant to this
Agreement or any of the other Credit Facility Documents or any Treasury
Contract, including principal, interest, stamping fees, fees for Contingent
Payment Letters, Commitment Fees, other fees and expenses and any other amounts,
at the times, in the currencies and in the manner set forth herein or therein.

 

- 61 -



--------------------------------------------------------------------------------

  (b) Observance of Covenants. The Borrowers will observe and perform, and will
cause the Material Subsidiaries to perform, all of the covenants, agreements,
terms and conditions to be observed and performed thereby in this Agreement and
the other Credit Facility Documents.

 

  (c) Conduct of Business. The Borrowers will, and will cause the Material
Subsidiaries to, continue to carry on the lumber, forest products and pulp mill
businesses currently carried on by the Borrowers and the Material Subsidiaries.
The Borrowers will keep, and will cause the Material Subsidiaries to keep, all
of their assets in a good state of repair and in proper condition in accordance
with forest products industry standards, reasonable wear and tear excepted, and
will keep proper books of record and account and set aside appropriate reserves
in accordance with GAAP.

 

  (d) Maintenance of Corporate Existence. The Borrowers and the Material
Subsidiaries will maintain their corporate or partnership existence, as the case
may be, and will maintain all registrations in those jurisdictions in which they
carry on business where the nature of their business or the title to their
properties makes such registration necessary.

 

  (e) Maintenance of Licences and Permits. The Borrowers will maintain, and will
cause the Material Subsidiaries to maintain, all material licences and permits
required to carry on their business and will not transfer, surrender or
otherwise dispose of any such licences or permits.

 

  (f) Defend Legal Proceedings. The Borrowers will actively and diligently
contest or cause to be contested in good faith, by appropriate and timely
proceedings, or effect a timely and provident settlement of, any action, suit,
litigation or other proceeding the result of which could reasonably be expected
to have a Material Adverse Effect.

 

  (g) Settlement or Stay of Execution. Each of the Borrowers will effect, and
will cause each of the Material Subsidiaries to effect, a timely and provident
settlement of or bring an application to stay any writ of execution, attachment
or similar process issued or levied against all, or a substantial portion of,
its property in connection with any judgment against it.

 

  (h) Observance of Environmental Laws. The Borrowers will observe and comply,
and will cause the Material Subsidiaries to observe and comply, in all material
respects at all times with the provisions of all Environmental Laws, and from
time to time upon request by the Lenders through the Administration Agent shall
provide to the Administration Agent evidence satisfactory to the Lenders that
the

 

- 62 -



--------------------------------------------------------------------------------

Borrowers and the Material Subsidiaries are not in breach in any material way of
any Environmental Laws. The Borrowers will use, and will cause the Material
Subsidiaries to use, reasonable commercial efforts to conduct their business and
use their properties so as not to cause material environmental damage.

 

  (i) Notice of Environmental Events. Each of the Borrowers will, and will cause
each of the Material Subsidiaries to, as soon as practicable after it becomes
aware thereof, provide the Administration Agent with prompt notice of:

 

  (i) any material spills of Hazardous Materials which are required to be
reported to any Governmental Body; and

 

  (ii) any material (1) enforcement actions, (2) special investigations, (3)
control orders, (4) stop orders, (5) injunctions, (6) prosecutions or (7) civil
proceedings under any Environmental Law or based on any allegation of material
environmental damage or material release of Hazardous Materials.

 

  (j) Maintenance of Property Insurance. The Borrowers will cause (i) all of the
property and assets of the Borrowers and the Land Trustee comprising each of the
Mackenzie Mill and the Harmac Mill, and (ii) any other property and assets of
the Borrowers and the Material Subsidiaries which are of a character usually
insured by companies operating like businesses, to be insured and kept insured
against loss or damage from any cause which is customarily insured against
(including business interruption) by companies carrying on like businesses, in
such amounts and with such deductibles as are in accordance with good business
practice and with financially sound and reputable insurers. The Borrowers will
pay or cause to be paid all premiums necessary for such purpose as the same
shall become due and will provide particulars of all such policies and all
renewals thereof to the Administration Agent upon request, and, at the request
of the Administration Agent, will add the Administration Agent as first loss
payee on such policies with respect to any insurance proceeds relating to
Inventory and, in respect of the real property of the Borrowers and the Land
Trustee comprising each of the Mackenzie Mill and the Harmac Mill, with respect
to any insurance proceeds relating to such real property, together with a
mortgage endorsement on terms satisfactory to the Administration Agent.

 

  (k) Maintenance of Liability Insurance. The Borrowers will maintain, and will
cause the Material Subsidiaries to maintain, public liability and other
liability insurance in such amounts as are in accordance with good business
practice and with financially sound and reputable insurers, will pay or cause to
be paid all premiums necessary for such purpose as the same shall become due and
will provide particulars of all such policies and all renewals thereof to the
Administration Agent upon request.

 

  (l) Payment of Taxes. The Borrowers will from time to time pay or cause to be
paid all rents, taxes, rates, levies or assessments, ordinary or extraordinary,
and governmental fees or dues levied, assessed or imposed upon either of the
Borrowers, the Material Subsidiaries or their assets capable of forming a Lien
on

 

- 63 -



--------------------------------------------------------------------------------

any of the assets of either of the Borrowers or any of the Material
Subsidiaries, as and when the same become due and payable, unless the validity
thereof is disputed in good faith by such Borrower or such Material Subsidiary,
such Borrower or such Material Subsidiary has taken an appropriate reserve in
accordance with GAAP and, if required by the Administration Agent, has provided
cash collateral or other security satisfactory to the Administration Agent in an
amount acceptable to the Administration Agent for the payment of the same.

 

  (m) Use of Proceeds. All Borrowings by the Borrowers will be used for the
purposes described in Section 2.2.

 

  (n) Financial Statements. The Borrowers shall furnish to the Administration
Agent, for delivery to the Lenders:

 

  (i) as soon as available and in any event within 120 days after the end of
each fiscal year of the Borrowers, copies of:

 

  (A) a consolidated balance sheet of Pope & Talbot Canada;

 

  (B) an unconsolidated balance sheet of the Limited Partnership;

 

  (C) an unconsolidated balance sheet of Finance LP; and

 

  (D) the notes to the consolidated financial statements of Pope & Talbot
Canada,

 

as of the end of such fiscal year and the related statements of income and
retained earnings and statement of cash flow for such fiscal year, all prepared
without audit, in accordance with GAAP and stating in comparative form the
respective figures as of the end of and for the previous fiscal year, and
certified by the chief financial officer of Pope & Talbot Canada, in its own
capacity and as the General Partner, and by the chief financial officer of the
general partner of Finance LP, respectively, as applicable, as presenting
fairly, in all material respects, the financial position of Pope & Talbot
Canada, the Limited Partnership and Finance LP, respectively, as of the end of
such fiscal year and the results of operations and changes in financial position
for such fiscal year in accordance with GAAP consistently applied;

 

  (ii) as soon as available and in any event within 120 days after the end of
each fiscal year of the Borrowers, copies of a balance sheet combining a
consolidated balance sheet of Pope & Talbot Canada (prepared without audit, in
accordance with GAAP) and an unconsolidated balance sheet of Finance LP
(prepared without audit, in accordance with GAAP) as of the end of such fiscal
year and the related combined statements of income and retained earnings and
combined statement of cash flow for such fiscal year, and stating in comparative
form the respective figures as of the end of and for the previous fiscal year,
and certified by the chief financial officer of Pope & Talbot Canada, in its own
capacity and as the General

 

- 64 -



--------------------------------------------------------------------------------

Partner, and by the chief financial officer of the general partner of Finance
LP, respectively, as applicable, as presenting fairly, in all material respects,
the combined financial position of Pope & Talbot Canada, the Limited Partnership
and Finance LP as of the end of such fiscal year and the results of operations
and changes in financial position for such fiscal year;

 

  (iii) as soon as available and in any event within 60 days after the end of
each of the quarterly fiscal periods in each fiscal year of the Borrowers,
copies of:

 

  (A) a consolidated balance sheet of Pope & Talbot Canada;

 

  (B) an unconsolidated balance sheet of the Limited Partnership; and

 

  (C) an unconsolidated balance sheet of Finance LP,

 

as of the end of such period and the related statements of income and retained
earnings and statement of cash flow for the portion of the fiscal year ended
with the last day of such quarterly fiscal period, all prepared without audit,
in accordance with GAAP and stating in comparative form the respective figures
as of the end of and for the corresponding period in the previous fiscal year,
and certified by the chief financial officer of Pope & Talbot Canada, in its own
capacity and as the General Partner, and by the chief financial officer of the
general partner of Finance LP, respectively, as applicable, as presenting
fairly, in all material respects, the financial position of Pope & Talbot
Canada, the Limited Partnership and Finance LP as of the end of such period and
the results of operations and changes in financial position for such period in
accordance with GAAP consistently applied; and

 

  (iv) as soon as available and in any event within 60 days after the end of
each of the quarterly fiscal periods in each fiscal year of the Borrowers,
copies of a balance sheet combining a consolidated balance sheet of Pope &
Talbot Canada (prepared without audit, in accordance with GAAP) and an
unconsolidated balance sheet of the Finance LP (prepared without audit, in
accordance with GAAP) as of the end of such period and the related combined
statements of income and retained earnings and combined statement of cash flow
for the portion of the fiscal year ended with the last day of such quarterly
fiscal period, and stating in comparative form the respective figures as of the
end of and for the corresponding period in the previous fiscal year, and
certified by the chief financial officer of Pope & Talbot Canada, in its own
capacity and as the General Partner, and by the chief financial officer of the
general partner of Finance LP, respectively, as applicable, as presenting
fairly, in all material respects, the combined financial position of Pope &
Talbot Canada, the Limited Partnership and Finance LP as of the end of such
period and the results of operations and changes in financial position for such
period.

 

- 65 -



--------------------------------------------------------------------------------

  (o) Quarterly Compliance Certificate. Concurrently with the financial
statements furnished pursuant to paragraph (n) of this Section 8.1, the
Borrowers shall furnish to the Lender a Quarterly Compliance Certificate duly
executed by the chief financial officer or other Authorized Officer of each of
the Borrowers:

 

  (i) stating that, based upon such examination or investigation and review of
this Agreement as in the opinion of the signer is necessary to enable the signer
to express an informed opinion with respect thereto, no Default, Event of
Default or Other Default has occurred during such period or as at the date of
such certificate or, if any Default, Event of Default or Other Default shall
have occurred, specifying all such Defaults, Events of Default and Other
Defaults, the nature and period of existence thereof and what action the
Borrowers have taken, are taking or propose to take with respect thereto;

 

  (ii) confirming that the Outstandings did not exceed the Borrowing Base as at
the most recent date for which the Borrowers were required to provide a Margin
Report pursuant to paragraph (p) of this Section 8.1; and

 

  (iii) at all times during which the Borrowers are required to be in compliance
with the financial ratios described in paragraphs (x) and (y) of this Section
8.1, setting forth computations in reasonable detail showing as of the end of
the period covered by such financial statements such financial ratios.

 

  (p) Margin Reports. Within 30 days after each month end, the Borrowers will
provide Margin Reports to the Administration Agent, for delivery to the Lenders,
substantially in the form attached as Schedule 4, showing, for each of Pope &
Talbot Canada and the Limited Partnership, Eligible Insured Accounts Receivable
(on an aged basis, and indicating whether any claim has been made under any
insurance provided by the Export Development Corporation, Foreign Credit
Insurance Association, Great American Insurance Co. or AIG Global Trade &
Political Risk Insurance Company), Eligible Uninsured Accounts Receivable (on an
aged basis) and Inventory as at such month end. The Operating Borrower
acknowledges that it will not be entitled to any Accommodation under the
Operating Facility if, on the requested date of the Accommodation, the
Administration Agent and the Lenders have not received a Margin Report for the
most recent month end.

 

  (q) Annual Business and Capital Expenditure Plans. The Borrowers will provide
the Administration Agent with their annual Business Plan and Capital Expenditure
Plan within 60 days after the commencement of the year to which such plans
relate, for delivery by the Administration Agent to the Lenders.

 

  (r) Notice of Material Changes in Capital Expenditure or Business Plan. The
Borrowers will promptly advise the Administration Agent of any material change
to any Business Plan or Capital Expenditure Plan previously provided to the
Administration Agent, and will as soon as reasonably practicable provide the
Administration Agent with an updated Business Plan or Capital Expenditure Plan,
as the case may be, for delivery to the Lenders.

 

- 66 -



--------------------------------------------------------------------------------

  (s) Notice of Inventory Locations. The Borrowers will promptly give written
notice to the Administration Agent of any jurisdiction other than British
Columbia where either of the Borrowers or any of the Material Subsidiaries owns
inventory, and will execute such documents and take such other action as the
Administration Agent or the Lenders may require for the purpose of perfecting a
security interest over inventory owned by either of the Borrowers or any of the
Material Subsidiaries and located in the relevant jurisdiction from time to
time.

 

  (t) Notice of Default or Material Adverse Event. Each of the Borrowers will
promptly, and in any event within three Business Days after a Responsible
Officer of such Borrower becomes aware of the existence of a Default, Event of
Default or Other Default or an event which could reasonably be expected to
result in a Material Adverse Effect, deliver to the Administration Agent a
certificate duly executed by an Authorized Officer of such Borrower specifying
the nature and period of existence thereof and what action such Borrower has
taken, is taking or proposes to take with respect thereto.

 

  (u) Other Information. The Borrowers shall promptly provide the Administration
Agent with:

 

  (i) written notice of any demand for payment or other action taken by the
holder of any other Indebtedness of either of the Borrowers exceeding $500,000
to recover such Indebtedness;

 

  (ii) written notice of any other agreement or arrangement from time to time
entered by either of the Borrowers under which such Borrower has incurred or may
incur Indebtedness for borrowed money (other than Indebtedness secured by a
Permitted Lien), but excluding changes in the intercompany Indebtedness owed by
such Borrower to Pope & Talbot US;

 

  (iii) written notice of any actual or probable material litigation or other
legal proceeding affecting either of the Borrowers or any of the Material
Subsidiaries (including any proceeding before an arbitrator, quasi-judicial
tribunal or other Governmental Body) which could reasonably be expected to have
a Material Adverse Effect, including copies of relevant legal documentation;

 

  (iv) written notice of any taxes or other amounts the validity of which is
disputed by a Borrower or a Material Subsidiary pursuant to Section 8.1(l) or
any other claim or matter in respect of which a Borrower or a Material
Subsidiary would be required to reserve an amount in accordance with GAAP, if
the amount of such taxes or other claim or matter exceeds or could reasonably be
expected to exceed $1,000,000; and

 

  (v) such other information, including financial statements and computations,
relating to the performance of the provisions of this Agreement and the affairs
of the Borrowers and the Material Subsidiaries as the Administration Agent or
the Lenders may from time to time reasonably request.

 

- 67 -



--------------------------------------------------------------------------------

  (v) Inspection of Properties and Books. The Lenders and the Administration
Agent shall have the right to visit and inspect any of the properties of the
Borrowers and the Material Subsidiaries and to discuss the affairs, finances and
accounts of the Borrowers and the Material Subsidiaries with, and to be advised
as to the same by, the officers and employees of the Borrowers and the Material
Subsidiaries, all upon reasonable notice and at such reasonable times and
intervals and to such reasonable extent as the Lenders or the Administration
Agent may desire. The Lenders and the Administration Agent shall have the right
to examine the books of account and records of the Borrowers and the Material
Subsidiaries and to make or be provided with extracts therefrom, upon reasonable
notice to the Borrowers. The Borrowers agree to pay all out-of-pocket expenses
incurred by any Lender or the Administration Agent in connection with the
exercise of rights pursuant to this paragraph at any time when a Default or
Event of Default has occurred and is continuing.

 

  (w) Maintenance of Timber Tenures. The Borrowers will maintain, and will cause
the Material Subsidiaries to maintain, in good standing and not be in material
breach of any of the terms or conditions of any of their material Timber
Tenures, and the Borrowers will forthwith upon receipt thereof deliver to the
Administration Agent, for delivery to the Lenders, a copy of any notice from the
Minister of Forests cancelling or suspending or purporting to cancel or suspend
or impair the rights of either of the Borrowers or any Material Subsidiary
(including any reduction of allowable annual cut) pursuant to any of such Timber
Tenures.

 

  (x) Funded Debt Ratio. The Borrowers shall ensure that the ratio of Funded
Debt to Total Capitalization as at each fiscal quarter end of the Borrowers,
calculated on the basis of the combined balance sheet prepared and delivered in
accordance with Section 8.1(n)(ii) or (iv), as the case may be, shall not exceed
0.5 to 1.

 

  (y) Normalized EBITDA to Interest Ratio. For so long as any amount remains
outstanding under the Acquisition Facility, and from and after the Conversion
Date in respect of the Operating Facility, the Borrowers shall ensure that as at
each fiscal quarter end of the Borrowers the ratio of Normalized EBITDA to
Interest Expense for the four fiscal quarters then ended, calculated on the
basis of the combined statements prepared and delivered in accordance with
Section 8.1(n)(ii) or (iv), as the case may be, shall not be less than 2 to 1.

 

ARTICLE 9

NEGATIVE COVENANTS

 

9.1 Negative Covenants.

 

The Borrowers covenant and agree to and with each of the Lenders that, unless
the Lenders consent in writing, so long as an Advance, Bankers’ Acceptance or
other obligation of either of the Borrowers is outstanding or the Commitment of
any of the Lenders has not been wholly terminated:

 

  (a) Restriction on Liens. None of the Borrowers or the Guarantors will grant,
create, assume or permit to exist any Lien upon any of their properties or
assets, other than:

 

  (i) the security constituted by the Security Documents;

 

- 68 -



--------------------------------------------------------------------------------

  (ii) Permitted Liens; and

 

  (iii) any other Lien (a “New Lien”) securing Indebtedness of a Borrower or a
Guarantor (the “New Lien Grantor”), provided that:

 

  (A) if such New Lien creates a security interest in any assets of the New Lien
Grantor which are then the subject of the Lien created by the Security Documents
in favour of the Administration Agent (collectively, the “Charged Assets”), the
holder of the New Lien executes a subordination and intercreditor agreement on
terms satisfactory to the Lenders; and

 

  (B) if such New Lien:

 

  (1) creates a security interest in any assets of a New Lien Grantor other than
the Charged Assets (the “Other Assets”); and

 

  (2) secures (i) all or any portion of any Indebtedness owed to Pope & Talbot
US or any Affiliate of Pope & Talbot US, (ii) all or any portion of such
Indebtedness assigned by Pope & Talbot US or such Affiliate to any other person,
or (iii) any Indebtedness incurred to refinance, directly or indirectly, all or
any portion of such Indebtedness,

 

the New Lien Grantor also creates a Lien in favour of the Administration Agent
over the Other Assets, ranking subsequent to the New Lien, provided that, in the
event of any inconsistency between this paragraph (B) and the terms of the Pope
& Talbot US Postponement Agreement, the terms of the Pope & Talbot US
Postponement Agreement will govern, and provided further that the aggregate
amount of all Indebtedness referred to in paragraph (2) above that is secured by
such New Liens shall not at any time exceed Cdn.$75,000,000 (or the Equivalent
Amount in US Dollars).

 

  (b) Restriction on Amalgamations and Reorganizations. Neither of the Borrowers
will, directly or indirectly, consolidate, amalgamate or merge with any person,
or sell, lease or otherwise dispose of all or substantially all of its assets
(whether now owned or hereafter acquired) whether in one transaction or a series
of transactions, or enter into any arrangement or reorganization having a
similar effect to any of the foregoing, unless:

 

  (i) the person resulting from such transaction is a person organized and
existing under the laws of Canada, any province thereof, the United States, any
state thereof, or the District of Columbia;

 

- 69 -



--------------------------------------------------------------------------------

  (ii) each of Dominion Bond Rating Service Limited and Standard & Poor’s
Ratings Services shall have accorded a credit rating of BBB flat (or its
equivalent), or better, to the person resulting from such transaction;

 

  (iii) the person resulting from such transaction expressly assumes, on terms
and conditions satisfactory to the Lenders, all obligations of such Borrower
under this Credit Agreement and the other Credit Facility Documents to which
such Borrower is a party; and

 

  (iv) no Default or Event of Default has occurred and is continuing or would
result from such transaction.

 

  (c) Restriction on Dispositions. None of the Borrowers or the Material
Subsidiaries will, directly or indirectly, sell, lease, assign, transfer,
abandon, convey or otherwise dispose of any of its assets (including any capital
stock of any Subsidiary or other corporation, any accounts receivable or
Indebtedness owed to such Borrower and any leasehold interests), except as
follows:

 

  (i) a Borrower or a Material Subsidiary may sell inventory in the ordinary
course of business;

 

  (ii) a Borrower or a Material Subsidiary may, in the ordinary course of
business, sell equipment, materials or supplies that are no longer required in
the business of such Borrower or Material Subsidiary or that are worn-out or
obsolete or trade in equipment in connection with the acquisition of replacement
equipment;

 

  (iii) a Borrower or a Material Subsidiary may:

 

  (A) dispose of accounts receivable which are in default for collection
purposes; and

 

  (B) sell or dispose of accounts receivable to Pope & Talbot US in the ordinary
course of business; and

 

  (C) sell accounts receivable, and contracts, rights and benefits related
thereto, pursuant to Receivables Sale Agreements.

 

  (iv) a Borrower or a Material Subsidiary may apply cash to acquire other
assets and may dispose of marketable securities or other cash-equivalent assets
for cash or other cash-equivalent assets;

 

  (v) the Borrowers and the Material Subsidiaries, collectively, may dispose of
property or assets not otherwise permitted under clauses (i) to (iv) above in
any fiscal year not exceeding Cdn.$10,000,000 for individual assets and
Cdn.$30,000,000 in aggregate based on net book value; and

 

- 70 -



--------------------------------------------------------------------------------

  (vi) Pope & Talbot Canada may sell inventory and accounts receivable to the
Limited Partnership pursuant to the Inventory and Receivables Sale Agreement,
subject to the Liens created by the Security Documents.

 

Nothing in this paragraph (c) shall restrict:

 

  (vii) Pope & Talbot Canada from making any payment in respect of Indebtedness,
from redeeming any shares in its capital or from paying cash dividends to any
shareholder; or

 

  (viii) the Limited Partnership from making any payment in respect of
Indebtedness or from distributing any income or returning any capital to the
Trust,

 

provided that no Default has occurred, and that any such payment would not
otherwise result in the occurrence of an Event of Default. The Lenders also
acknowledge that Pope & Talbot Canada is in discussions with a third party
regarding a disposition to such third party of the biomass power boiler system
at the Mackenzie Mill, together with certain related transactions, and the
Lenders will give due consideration to any approvals, waivers or other actions
as may be requested by Pope & Talbot Canada from the Lenders pursuant to this
Agreement in order to enable Pope & Talbot Canada to complete such disposition
and related transactions.

 

  (d) Restriction on Ownership.

 

  (i) Pope & Talbot Canada shall not issue to or permit any person to hold any
shares in the capital of, or other ownership interest of, Pope & Talbot Canada
or any right to acquire any such shares, other than Pope & Talbot US or a
wholly-owned Subsidiary thereof.

 

  (ii) The Limited Partnership shall have no general partner other than Pope &
Talbot Canada and no limited partners other than the Trust, which shall have no
beneficiaries other than Subsidiaries of Pope & Talbot US and such charitable
organizations as may be designated by the trustees of the Trust from time to
time.

 

  (e) Ceasing to Carry on Business. Neither of the Borrowers shall cease to
carry on the business currently being carried on by such Borrower at the date of
this Agreement.

 

  (f) Change in Fiscal Year. Neither of the Borrowers will change its fiscal
year.

 

  (g) Mackenzie Pulp. Pope & Talbot Canada shall not permit Mackenzie Pulp to
commence any business operations or acquire any assets.

 

- 71 -



--------------------------------------------------------------------------------

ARTICLE 10

GUARANTEES

 

10.1 Guarantees.

 

  (a) Pope & Talbot Canada hereby absolutely, unconditionally and irrevocably
guarantees to the Administration Agent and the Lenders the due and punctual
performance, satisfaction, payment and discharge of the following:

 

  (i) all payment obligations (whether at stated maturity, by acceleration or
otherwise) of the Limited Partnership hereunder under the Operating Facility,
whether for principal, interest, fees, expenses, indemnity or otherwise;

 

  (ii) all covenants and other obligations of the Limited Partnership on its
part to be performed or observed under this Agreement; and

 

  (iii) all obligations of the Limited Partnership to the Lenders under Treasury
Contracts (including Treasury Contract Breakage Costs).

 

  (b) The Limited Partnership hereby absolutely, unconditionally and irrevocably
guarantees to the Administration Agent and the Lenders the due and punctual
performance, satisfaction, payment and discharge of the following:

 

  (i) all payment obligations (whether at stated maturity, by acceleration or
otherwise) of Pope & Talbot Canada hereunder under the Acquisition Facility,
whether for principal, interest, fees, expenses, indemnity or otherwise;

 

  (ii) all covenants and other obligations of Pope & Talbot Canada as the
Acquisition Borrower on its part to be performed or observed under this
Agreement; and

 

  (iii) all obligations of Pope & Talbot Canada to the Lenders under Treasury
Contracts (including Treasury Contract Breakage Costs).

 

  (c) Each of the Land Trustee and Finance LP hereby absolutely, unconditionally
and irrevocably guarantees to the Administration Agent and the Lenders the due
and punctual performance, satisfaction, payment and discharge of the following:

 

  (i) all payment obligations (whether at stated maturity, by acceleration or
otherwise) of the Borrowers hereunder under the Credit Facilities, whether for
principal, interest, fees, expenses, indemnity or otherwise;

 

  (ii) all covenants and other obligations of each of Pope & Talbot Canada and
the Limited Partnership on their part to be performed or observed under this
Agreement; and

 

- 72 -



--------------------------------------------------------------------------------

  (iii) all obligations of each of Pope & Talbot Canada and the Limited
Partnership to the Lenders under Treasury Contracts (including Treasury Contract
Breakage Costs).

 

  (d) In this Article 10, Pope & Talbot Canada, the Limited Partnership, the
Land Trustee and Finance LP are collectively called the “Guarantors”, and the
obligations guaranteed by each of the Guarantors as set out in paragraphs (a),
(b) and (c) above are called the “Guaranteed Obligations”.

 

10.2 Guarantee Absolute and Unconditional.

 

The obligations of each Guarantor under this Article 10 shall be absolute and
unconditional, shall not be subject to any counterclaim, set-off, deduction or
defence based upon any claim such Guarantor may have against either Borrower or
any other person, whether in connection with this Article 10 or any other
transaction, and shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected or impaired by any
occurrence, matter, circumstance or condition whatsoever (whether or not such
Guarantor has any knowledge or notice thereof or has consented thereto), other
than the complete performance of the Guaranteed Obligations, including without
limitation:

 

  (a) any amendment or modification of any provision of this Agreement, any of
the other Credit Facility Documents or any of the Guaranteed Obligations or any
assignment or transfer thereof, including without limitation any extension of
the time for payment of or compliance with any of the Guaranteed Obligations;

 

  (b) any waiver, consent, extension, granting of time, forbearance, indulgence,
renewal or other action or inaction under or in respect of this Agreement, the
other Credit Facility Documents or any of the Guaranteed Obligations, or any
exercise or nonexercise of any right, remedy or power in respect thereof;

 

  (c) any dealings with any security or other guarantee which the Administration
Agent or the Lenders hold or may hold pursuant to this Agreement or otherwise,
including the taking and giving up of security or any other guarantee, the
accepting of compositions and the granting of releases and discharges;

 

  (d) any bankruptcy, receivership, insolvency, reorganization, amalgamation,
arrangement, readjustment, composition, liquidation or similar proceedings with
respect to either Borrower or any other person or the properties or creditors of
any of them;

 

  (e) any informality in, omission from, invalidity or unenforceability of, or
any misrepresentation, irregularity or other defect in, this Agreement, the
other Credit Facility Documents, any of the Guaranteed Obligations or any other
agreement or instrument;

 

  (f) any lack or limitation of capacity, status, power or authority of either
of the Borrowers or any of their respective directors, officers, employees,
partners or agents acting or purporting to act on their behalf, and any defect
or any failure to comply with a formal legal requirement in the execution or
delivery of any document;

 

- 73 -



--------------------------------------------------------------------------------

  (g) any transfer of any assets to or from either of the Borrowers, any
consolidation, amalgamation or merger of either of the Borrowers with or into
any person, or any change whatsoever in the name, objects, capital structure,
corporate existence, membership, constitution or business of either of the
Borrowers;

 

  (h) any failure on the part of either of the Borrowers or any other person to
perform or comply with any term of this Agreement, the other Credit Facility
Documents, any of the Guaranteed Obligations or any other agreement or
instrument;

 

  (i) any action or other proceeding brought by any beneficiaries or creditors
of, or by, either of the Borrowers or any other person for any reason
whatsoever, including without limitation any action or proceeding in any way
attacking or involving any issue in respect of this Agreement, the other Credit
Facility Documents, any of the Guaranteed Obligations or any other agreement or
instrument;

 

  (j) any lack or limitation of status or of power of either of the Borrowers or
any incapacity or disability of either of the Borrowers; or

 

  (k) the assignment of all or any part of the benefits of this Article 10 in
accordance with the terms of this Agreement, any other agreement in respect of
the Guaranteed Obligations, or any other agreement or instrument.

 

10.3 Demand.

 

If either of the Borrowers shall fail to pay or cause to be paid all or any
portion of the Guaranteed Obligations as and when the same shall become due and
payable pursuant to this Agreement or otherwise, then the Administration Agent
for and on behalf of the Lenders shall be entitled, by notice to a Guarantor, to
make a demand upon such Guarantor for the payment of the Guaranteed Obligations
of such Guarantor or that portion thereof which such Borrower has failed to pay.
The Guaranteed Obligations or any portion thereof in respect of which demand
shall have been made pursuant hereto shall become immediately due and payable by
such Guarantor hereunder upon such demand for payment being made, and shall bear
interest from the date of such demand at the rate or rates provided in this
Agreement or otherwise in respect of the Guaranteed Obligations or that portion
thereof which such Borrower has failed to pay. The Guarantors hereby expressly
acknowledge that any demand for payment hereunder shall be made on behalf of all
of the Lenders by the Administration Agent. Any such demand given in conformity
with this Section 10.3 shall be deemed validly given for all purposes hereunder
and shall be binding upon the Guarantor, the Administration Agent and the
Lenders to the same extent as if signed individually by each Lender.

 

10.4 Remedies.

 

The Administration Agent may, at its option, proceed against any Guarantor under
this Article 10 to enforce any of the Guaranteed Obligations when due without
first proceeding against either of the Borrowers or any other person and without
first resorting to any direct or indirect security, any other guarantee or any
other remedy. Each Guarantor hereby

 

- 74 -



--------------------------------------------------------------------------------

unconditionally waives diligence, presentment, demand for payment, protest and
all notices whatsoever, renounces the benefit of division and discussion, and
unconditionally waives any requirement that the Administration Agent and the
Lenders exhaust any right, power or remedy against the Borrowers under this
Agreement, the other Credit Facility Documents, any other Guaranteed Obligations
or any other agreement or instrument referred to herein or therein, or against
any other person under any other guarantee of, or security for, any of the
Guaranteed Obligations, before proceeding against such Guarantor under this
Article 10. Each Guarantor hereby waives any duty on the part of the
Administration Agent or any of the Lenders to disclose to such Guarantor
anything which the Administration Agent or such Lender may now or hereafter know
concerning either of the Borrowers, any other person or any other matter
whatsoever, even if the Administration Agent or such Lender has reason to
believe any such information materially increases the risk beyond that which
such Guarantor intends to assume hereunder.

 

10.5 Set-Off.

 

Following a declaration of acceleration under Section 12.2, the Administration
Agent and the Lenders may at any time set-off and apply any deposits (general or
special, time or demand, provisional or final) or other indebtedness owing by
the Administration Agent or any Lender to or for the credit of any Guarantor
against any and all of the Guaranteed Obligations, and the Administration Agent
or such Lender shall promptly notify such Guarantor of any such set-off or
application, provided that the failure to do so shall not affect the validity
thereof. The rights of the Administration Agent and the Lenders under this
Section 10.5 are in addition to any other rights and remedies, including any
other rights of set-off, that they may have.

 

10.6 Amount of Guaranteed Obligations.

 

Any account settled or stated by or between the Administration Agent and a
Borrower or, if any such account has not been so settled or stated immediately
before demand for payment under this Article 10, any account thereafter stated
by the Administration Agent shall, in the absence of demonstrable error, fraud,
dishonesty or improper conduct, be accepted by each Guarantor as conclusive
evidence of the amount of the Guaranteed Obligations which at the date of the
account so settled or stated is due by such Borrower to the Administration Agent
or the Lenders or remains unpaid by such Borrower to the Administration Agent or
the Lenders.

 

10.7 Payment Free and Clear of Taxes.

 

Any and all payments by each Guarantor hereunder shall be made free and clear of
and without deduction or withholding for Taxes unless such Taxes are required by
applicable Law to be deducted or withheld. If a Guarantor shall be required by
applicable Law to deduct or withhold any Taxes from or in respect of any sum
payable hereunder:

 

  (a) the sum payable shall be increased as may be necessary so that after
making all required deductions or withholdings (including deductions or
withholdings applicable to additional amounts paid under this Section 10.7) the
Administration Agent or the Lenders receive an amount equal to the sum they
would have received if no deduction or withholding had been made;

 

  (b) such Guarantor shall make such deductions or withholdings; and

 

- 75 -



--------------------------------------------------------------------------------

  (c) such Guarantor shall pay the full amount deducted or withheld to the
relevant taxation or other authority in accordance with applicable Law.

 

Each Guarantor shall indemnify and save harmless the Administration Agent and
the Lenders for the full amount of Taxes levied by any jurisdiction in Canada or
the United States of America on, or in relation to, any amount payable by such
Guarantor hereunder (other than Taxes imposed on the income or capital of the
Lenders). Payment under this indemnity shall be made within 30 days from the
date the Administration Agent makes written demand therefor. A certificate as to
the amount of such Taxes submitted to such Guarantor by the Administration Agent
shall be conclusive evidence, absent manifest demonstrable error, of the amount
due from such Guarantor to the Administration Agent and the Lenders. Any such
certificate shall refer to the provision of Law under which such Taxes are
levied and shall contain an explanation relating to and a calculation of the
amount due from such Guarantor.

 

Notwithstanding the foregoing, no Guarantor shall be required to pay any Taxes
or indemnify a Lender in respect of Taxes payable to any Governmental Body in
Canada which are levied, withheld, deducted or paid on payments to such Lender
by reason of the fact that such Lender is a Non-Resident of Canada.

 

10.8 Subrogation and Repayment.

 

Upon receipt by the Administration Agent of any payments by any Guarantor on
account of its liability hereunder, such Guarantor shall not be entitled to
claim repayment of such amount against either of the Borrowers until the
Guaranteed Obligations and all other amounts due to the Administration Agent and
the Lenders under this Agreement have been paid or repaid in full. In the case
of the liquidation, winding-up or bankruptcy of either of the Borrowers (whether
voluntary or compulsory) or in the event that either of the Borrowers shall make
a bulk sale of any of its assets within the provisions of any bulk sales
legislation or any composition with creditors or scheme of arrangement, the
Administration Agent shall have the right to rank in priority to each Guarantor
for the full claims of the Administration Agent and the Lenders in respect of
the Guaranteed Obligations and receive all dividends or other payments in
respect thereof until the Guaranteed Obligations have been paid in full, and the
Guarantors shall continue to be liable for any balance of the Guaranteed
Obligations which may be owing to the Administration Agent or the Lenders by
either of the Borrowers. If any amount shall be paid to any Guarantor on account
of any subrogation rights at any time when all the Guaranteed Obligations have
not been paid in full, such amount shall be held in trust for the benefit of the
Administration Agent and the Lenders and shall forthwith be paid to the
Administration Agent to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured.

 

10.9 Postponement and Assignment.

 

As security for the performance of its obligations hereunder, each Guarantor
assigns to the Administration Agent all claims of such Guarantor against the
Borrowers and any other guarantors, and, except as otherwise expressly permitted
under this Agreement, subordinates and postpones the payment of all such claims
to the payment of the Guaranteed Obligations. Following the occurrence of an
Event of Default, each Guarantor shall hold all of its claims against each
Borrower and any other guarantors as agent and trustee of the Administration
Agent and shall collect, enforce and prove all such claims in accordance with
this Agreement and this Article 10. Any monies received by any Guarantor in
respect thereof shall, upon the occurrence

 

- 76 -



--------------------------------------------------------------------------------

of any Event of Default, be paid over to the Administration Agent. Following the
occurrence of an Event of Default, without the prior written consent of the
Administration Agent, no Guarantor shall release or discharge any of its claims
against either of the Borrowers or any other guarantor, permit the prescription
of any such claims pursuant to any Law, assign any such claims to any person
other than the Administration Agent, or ask for or obtain any security or
negotiable paper for or other evidence of any such claims except for the purpose
of delivering the same to the Administration Agent. For greater certainty, and
notwithstanding the foregoing, at any time that no Event of Default has occurred
and is continuing, each Guarantor may deal with any claims against either of the
Borrowers or any other Guarantor as it sees fit, and may retain for its own use
absolutely any payments received by such Guarantor in respect of any claims
against either Borrower, free and clear of the provisions of this postponement
and assignment.

 

10.10 Rights on Subrogation.

 

If any Guarantor acquires any right of subrogation by reason of a payment under
or pursuant to this Article 10, such Guarantor shall not be entitled to vote as
a Lender under the provisions of this Agreement or otherwise until the
Guaranteed Obligations and all other amounts due to the Administration Agent and
the Lenders under this Agreement have been paid or repaid in full to the
Administration Agent or the Lenders.

 

10.11 Continuing Guarantee.

 

The obligations of each Guarantor under this Article 10 constitute a continuing
guarantee and shall remain in full force and effect until payment in full of all
of the Guaranteed Obligations. The obligations of any Guarantor shall be
reinstated if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by the Administration Agent or the
Lenders upon the insolvency, bankruptcy or reorganization of either of the
Borrowers or otherwise, all as though such payment had not been made.

 

10.12 Third Party Beneficiaries.

 

Except as otherwise expressly set forth in this Agreement, nothing herein is
intended or shall be construed to confer upon or to give any person other than
the Administration Agent and the Lenders any right, remedy or claim under or by
reason of the obligations of the Guarantors hereunder.

 

10.13 Additional Guarantee.

 

This Article 10 is in addition and supplemental to, and not in substitution for,
all other guarantees, assignments and postponement agreements, whether or not in
the same form as this Article 10, now or hereafter held by the Administration
Agent or the Lenders.

 

10.14 Remedies Cumulative.

 

The rights, remedies and recourses of the Administration Agent and the Lenders
under this Article 10 and any other Credit Facility Documents are cumulative and
do not exclude any other rights, remedies and recourses that they may have.

 

- 77 -



--------------------------------------------------------------------------------

ARTICLE 11

SECURITY

 

11.1 Security.

 

As continuing collateral security for the performance of all obligations of the
Borrowers and the Guarantors to the Lenders under this Agreement and the payment
when due of all Outstandings under the Credit Facilities and all other amounts
from time to time owing to the Lenders by the Borrowers, including interest,
interest on overdue interest, stamping fees, fees for Contingent Payment Letters
and other fees and expenses, and as continuing collateral security for the
performance of all obligations of the Borrowers to any of the Lenders under
Treasury Contracts (including Treasury Contract Breakage Costs), provided that,
in respect of Receivables Sale Agreements, the aggregate obligations so secured
at any time shall be limited to the Receivables Sale Agreement Secured Portion,
the Borrowers and the Guarantors shall execute and deliver to the Administration
Agent the following documents:

 

  (a) the Security Documents; and

 

  (b) such other agreements, assignments, certificates, undertakings,
declarations and other supporting documentation (including consents of third
parties to any hypothec, assignment, mortgage, charge or security interest) as
the Administration Agent may reasonably require in furtherance of the above.

 

Any Lender:

 

  (c) entering into a Receivables Sale Agreement after the Receivables Sale
Agreement Initial Date will be entitled to share in the Receivables Sale
Agreement Secured Portion only if the aggregate obligations of Pope & Talbot
Canada and its Subsidiaries to all other Lenders under existing Receivables Sale
Agreements at that time (the “Existing Obligations”) are less than the
Receivables Sale Agreement Secured Portion, and then shall only be entitled to
so share in the Receivables Sale Agreement Secured Portion to the extent of the
difference between the Receivables Sale Agreement Secured Portion and the
Existing Obligations; and

 

  (d) sharing in the Receivables Sale Agreement Secured Portion at any time in
accordance with paragraph (c) above shall be entitled to continue to so share
notwithstanding any subsequent amendment, modification, supplementation,
restatement or replacement of such Lender’s existing Receivables Sale Agreement.

 

11.2 Continued Perfection of Security.

 

Each of the Borrowers and the Guarantors shall take such action and execute and
deliver to the Administration Agent such agreements, conveyances, deeds and
other documents and instruments as the Administration Agent may request for the
purpose of establishing, perfecting, preserving and protecting the security
constituted by the Security Documents, in each case forthwith upon request by
the Administration Agent and in form and substance satisfactory to the
Administration Agent, acting reasonably.

 

- 78 -



--------------------------------------------------------------------------------

11.3 Set-Off.

 

In addition to any rights now or hereafter available under applicable Law and
not by way of limitation of any such rights, each Lender is authorized at any
time or from time to time after a declaration of acceleration under Section
12.2, without prior notice to the Borrowers or the Guarantors, to set-off,
compensate and to appropriate and to apply any and all money deposits, matured
or unmatured, general or special, held for or in the name of a Borrower or
Guarantor and any other indebtedness or liability at any time owing or payable
by such Lender to or for the credit of or the account of such Borrower or
Guarantor against and on account of the obligations and liabilities of such
Borrower or Guarantor due and payable to such Lender under this Agreement,
irrespective of currency and whether or not obligations, liabilities or claims
of such Borrower or Guarantor are contingent or unmatured.

 

11.4 Discharges.

 

The Administration Agent will, at the request and expense of the Borrowers,
execute such discharges and other instruments as may be required to discharge
the Security Documents upon (i) payment in full of all principal, interest
(including interest on overdue interest), stamping fees, fees for Contingent
Payment Letters and all other amounts payable by the Borrowers under this
Agreement and the termination of all Commitments under this Agreement, (ii)
satisfaction in full of all other obligations of the Borrowers and the
Guarantors under the Credit Facility Documents, and (iii) termination of all
Treasury Contracts with the Lenders and payment of all Treasury Contract
Breakage Costs (if any) or, in the case of a Receivables Sale Agreement with any
Lender, the provision at the cost of the Borrowers of security satisfactory to
such Lender in replacement of the Security Documents, including any
subordination and intercreditor agreements required in order for such
replacement security to maintain the priority of the Lien created by the
Security Documents over any other Liens granted by the Borrowers. When a
Borrower or a Guarantor makes permitted dispositions of assets from time to
time, the Administration Agent will, at the request and expense of the
Borrowers, execute and deliver partial discharges or releases of the Security
Documents over the assets disposed of.

 

11.5 Conflict.

 

In the event of a conflict between the provisions of this Agreement and the
provisions of any Security Document, the provisions of this Agreement shall
prevail. The Administration Agent agrees that it will not make demand under or
enforce the Security Documents prior to :

 

  (a) a declaration of acceleration under Section 12.2 of this Agreement, or

 

  (b) the failure of any Borrower to pay any amount payable to a Lender under,
in connection with, or as a result of the termination of a Treasury Contract
within three Business Days after notice from such Lender.

 

11.6 Principal Amount and Interest Rate.

 

Notwithstanding the principal amount of any Security Document, or the rate of
interest specified therein, the Administration Agent agrees that it will not
demand or attempt to enforce payment under the Security Documents of:

 

  (a) any principal amount in excess of all amounts payable by the Borrowers or
either of them to the Administration Agent or the Lenders under this Agreement
or under or in connection with Treasury Contracts; or

 

- 79 -



--------------------------------------------------------------------------------

  (b) any interest or fees at a rate or rates in excess of the applicable rate
or rates provided for under this Agreement.

 

ARTICLE 12

EVENTS OF DEFAULT

 

12.1 Events of Default.

 

An Event of Default shall have occurred and be continuing (whatever the reason
for such Event of Default and whether it shall be voluntary or involuntary or by
operation of law or otherwise) if:

 

  (a) Payment of Principal. The Borrowers shall fail to pay all or any part of
any Borrowing under this Agreement as and when the same shall become due and
payable, whether at stated maturity, by acceleration or otherwise;

 

  (b) Payment of Interest and Other Amounts. The Borrowers shall fail to pay any
interest, stamping fee, Contingent Payment Letter fee or any other amount due
under this Agreement (other than a Borrowing described in paragraph (a)) as and
when the same shall become due and payable, and such default shall have
continued for a period of three Business Days after notice from the
Administration Agent;

 

  (c) Failure to Observe Financial Covenants. The financial ratio covenants set
out in paragraph (x) or paragraph (y) of Section 8.1 are not complied with, or
the Outstandings exceed the Borrowing Base for a period exceeding seven Business
Days after written notice from the Administration Agent requiring such excess to
be repaid;

 

  (d) Failure to Observe other Covenants. The Borrowers shall fail to perform or
observe any of their other obligations under this Agreement or any of the other
Credit Facility Documents, or there is a breach or non-performance or
non-observance of any other term or condition of this Agreement or any of the
other Credit Facility Documents, and such default shall have continued for a
period of 30 days after the earlier of the date on which a Responsible Officer
of either of the Borrowers becomes aware of such default and the date on which
written notice of such default is given to the Borrowers by the Administration
Agent;

 

  (e) Incorrect Representation or Warranty. Any representation or warranty made
by the Borrowers in this Agreement or in any certificate or other instrument
delivered hereunder or pursuant hereto or in connection with any provision
hereof shall prove to be false or incorrect in any material respect on the date
as of which made, unless within 30 days after written notice to the Borrowers
from the Administration Agent the Borrowers shall have reconfirmed such
representation or warranty as being true and correct as of the date of such
reconfirmation and such representation or warranty is in fact true and correct
as of such date;

 

- 80 -



--------------------------------------------------------------------------------

  (f) Cross-Default. A default or event of default shall have occurred under any
agreement, indenture or other instrument relating to other Indebtedness of
either of the Borrowers or any of their Material Subsidiaries that is
outstanding in a principal amount of at least US$10,000,000 in the aggregate (or
the equivalent thereof, as of any date of determination, in any other currency)
or under any foreign exchange, currency or interest rate swap agreement having a
mark to market liability or other termination liability in an amount exceeding
US$5,000,000 (or the equivalent thereof in any other currency) beyond any
applicable grace period contained in the agreement, indenture or other
instrument relating thereto;

 

  (g) Dissolution Proceedings. Proceedings are commenced for the dissolution,
liquidation or winding-up of either of the Borrowers, their Material
Subsidiaries or the General Partner unless such proceedings are being actively
and diligently contested in good faith by such Borrower, Material Subsidiary or
General Partner and such proceedings are stayed within 30 days of being
commenced;

 

  (h) Bankruptcy or Insolvency. Either of the Borrowers, any of their Material
Subsidiaries or the General Partner is adjudged or declared bankrupt or becomes
insolvent or makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts generally as they become due, or
petitions or applies to any tribunal for the appointment of a receiver or
trustee for it or for any substantial part of its property, or commences any
proceedings relating to it under any reorganization, arrangement, readjustment
of debt, dissolution or liquidation law or statute of any jurisdiction whether
now or hereafter in effect, or by any act indicates its consent to, approval of,
or acquiescence in, any such proceeding for it or for any substantial part of
its property;

 

  (i) Third Party Insolvency Proceedings. A court or other Governmental Body
having jurisdiction issues a decree or order for the winding up, liquidation or
dissolution of either of the Borrowers, any of their Material Subsidiaries or
the General Partner or adjudging either of the Borrowers, any of their Material
Subsidiaries or the General Partner to be insolvent, or any court or other
Governmental Body having jurisdiction issues a decree or order granting any
relief or remedy sought in any petition or other legal proceeding for the
reorganization, readjustment of debt, arrangement, composition or similar relief
in respect of either of the Borrowers, any of their Material Subsidiaries or the
General Partner under any law or statute of any jurisdiction whether now or
hereafter in effect, or any receiver, receiver and manager, custodian,
liquidator, trustee in bankruptcy (or any person with similar powers) is
appointed for all or any material part of the property of either of the
Borrowers, any of the Material Subsidiaries or the General Partner, and any such
decree or order relating only to a Material Subsidiary (and not to either of the
Borrowers or the General Partner) is not stayed or discharged within 30 days
after pronouncement;

 

- 81 -



--------------------------------------------------------------------------------

  (j) Issuance of Execution. A writ, execution or attachment or similar process
is issued or levied against all or any material portion of the property of
either of the Borrowers or any of their Material Subsidiaries in connection with
any judgment against such Borrower or Material Subsidiary, and such writ,
execution, attachment or similar process is not released, bonded, satisfied,
discharged, vacated or stayed within 30 days after its entry, commencement or
levy;

 

  (k) Action by Encumbrancer. An encumbrancer or lienor takes possession of any
substantial part of the properties or assets of either of the Borrowers or any
of their Material Subsidiaries, unless such Borrower or Material Subsidiary
disputes and continues to dispute such possession in good faith and provides to
the Administration Agent such security for the payment of such encumbrance or
lien as the Administration Agent shall require;

 

  (l) Expropriation. An order is made or legislation enacted by any competent
body having authority for the expropriation, confiscation, forfeiture,
escheating, other taking or compulsory divestiture, whether or not with
compensation, of all or a significant portion of the assets of either of the
Borrowers or any of the Material Subsidiaries and such order or legislation
remains in effect and has not been stayed by a court of competent jurisdiction
within 30 days after the date of pronouncement of the order or enactment of the
legislation, as the case may be;

 

  (m) Unsatisfied Judgments or Tax Assessments. Judgment in excess of
US$5,000,000 (or the equivalent thereof in any other currency) is rendered
against either of the Borrowers or any of the Material Subsidiaries in respect
of which such Borrower or such Material Subsidiary does not have insurance
coverage or any income tax reassessment in excess of US$5,000,000 (or the
equivalent thereof in any other currency) is made against either of the
Borrowers or any of the Material Subsidiaries, and any such judgment or tax
reassessment remains undischarged or unsatisfied after the time for appeal has
expired without such Borrower or Material Subsidiary having appealed the
judgment or reassessment and obtained a stay of execution of the judgment,
provided that such judgment or reassessment shall not constitute an Event of
Default if such Borrower or Material Subsidiary provides or causes to be
provided to the Administration Agent such security as the Administration Agent
shall require for the payment of such judgment or reassessment;

 

  (n) Unenforceable Obligation. Any material obligation or other provision of
either of the Borrowers, any Material Subsidiary, the Trust, Pope & Talbot US,
Finance LP, Finance One LP or Penn Timber in any of the Credit Facility
Documents terminates or ceases to be or is declared by a court of competent
jurisdiction not to be a legally binding or enforceable obligation of such
Borrower, such Material Subsidiary, the Trust, Pope & Talbot US, Finance LP,
Finance One LP or Penn Timber, as the case may be;

 

  (o) Suspension of Business. Any voluntary suspension of all or substantially
all of the business of the either of the Borrowers or any of the Material
Subsidiaries shall occur out of the ordinary course of business (other than
temporary shutdowns for market or weather reasons or as a result of labour
disputes or other

 

- 82 -



--------------------------------------------------------------------------------

temporary shutdowns for normal business reasons); or any involuntary suspension
of all or substantially all of the business of either of the Borrowers or any of
the Material Subsidiaries shall occur, unless such Borrower or Material
Subsidiary proceeds diligently to remove the cause of such suspension and such
suspension continues for no more than 30 days;

 

  (p) Change of Control of Borrowers. Either of the Borrowers shall cease to be
100% beneficially owned, directly or indirectly, by Pope & Talbot US;

 

  (q) Change of Control of Pope & Talbot US. Any person or group of persons
acting jointly or in concert shall acquire beneficial ownership of, or the
ability to exercise control and direction over, Voting Stock of Pope & Talbot US
having the right to cast in excess of 20% of the votes of all classes of shares
for the election of directors of Pope & Talbot US, unless such person or group
of persons consist of:

 

  (i) Peter T. Pope or any of his descendants or any corporation or trust owned
or controlled by any of them;

 

  (ii) Emily T. Andrews or any of her descendants or any corporation or trust
owned or controlled by any of them; or

 

  (iii) any combination of the foregoing; or

 

  (r) Limited Partnership. The Limited Partnership Agreement shall be amended in
a manner that has or could reasonably be expected to have a Material Adverse
Effect, or any successor or additional General Partner shall fail to execute,
concurrently upon succeeding as or becoming a General Partner, such agreements
as the Administration Agent shall reasonably request in order to preserve and
protect the rights, remedies and interests of the Lenders under the Credit
Facility Documents.

 

12.2 Cancellation and Acceleration.

 

Upon the occurrence of an Event of Default and for so long as such Event of
Default shall continue, the Administration Agent shall at the request of the
Lenders, by notice to the Borrowers:

 

  (a) cancel the Credit Facilities and terminate the obligations of the Lenders
to make any further Accommodations;

 

  (b) declare the principal amount of all outstanding Accommodations made to the
Borrowers and all interest and fees accrued thereon and all other amounts
payable under this Agreement and the other Credit Facility Documents (including
liabilities for Bankers’ Acceptances which have not yet matured) to be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Borrowers; and

 

- 83 -



--------------------------------------------------------------------------------

  (c) enforce all rights and remedies provided in the Security Documents or
otherwise legally available.

 

12.3 Remedies Cumulative.

 

For greater certainty, it is expressly understood and agreed that the respective
rights and remedies of the Administration Agent and the Lenders under this
Agreement are cumulative and are in addition to and not in substitution for any
rights or remedies provided by law or by equity; and any single or partial
exercise by the Administration Agent or the Lenders of any right or remedy for a
default or breach of any term, covenant, condition or agreement contained in
this Agreement shall not be deemed to be a waiver of or to alter, affect or
prejudice any other right or remedy to which the Administration Agent or the
Lenders may be lawfully entitled for such default or breach.

 

12.4 Waivers.

 

The Administration Agent may, by written instrument, at any time and from time
to time waive any breach by the Borrowers of any of the covenants or Events of
Default herein. No course of dealing between a Borrower and a Lender or the
Administration Agent nor any delay in exercising any rights under this
Agreement, the Security Documents or any of the other Credit Facility Documents
shall operate as a waiver of any rights of a Lender.

 

ARTICLE 13

THE ADMINISTRATION AGENT

 

13.1 Authorization and Action.

 

Each Lender hereby appoints and authorizes the Administration Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement,
the Security Documents and the other Credit Facility Documents as are delegated
to the Administration Agent by their respective terms, together with such powers
as are reasonably incidental thereto. As to any matters not expressly provided
for by this Agreement, the Security Documents or the other Credit Facility
Documents, the Administration Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the joint instructions of the Majority Lenders and such instructions shall
be binding on all Lenders. The Administration Agent shall not be required to
take any action pursuant to such instructions or otherwise which exposes the
Administration Agent to personal liability or which is contrary to this
Agreement or applicable Law.

 

13.2 Administration Agent’s Reliance.

 

Neither the Administration Agent nor any of its directors, officers, agents or
employees shall be liable to any Lender for any action taken or omitted to be
taken by it under or in connection with this Agreement, except for its own
negligence or wilful misconduct as determined by a court of competent
jurisdiction. Without limiting the generality of the foregoing, the
Administration Agent:

 

  (a) may treat any Lender as the payee of amounts attributable to such Lender’s
Commitment hereunder unless and until the Administration Agent receives written
notice of the assignment thereof signed by such Lender and the Administration
Agent receives the written agreement of the Assignee that such Assignee is bound
hereby as it would have been if it had been an original Lender hereunder, in
each case in form satisfactory to the Administration Agent;

 

- 84 -



--------------------------------------------------------------------------------

  (b) may consult with legal counsel (including legal counsel for the
Borrowers), independent accountants and other experts selected by it and shall
not be liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. The
Administration Agent will provide the Lenders with copies of any reports or
other materials it may receive as a result of such consultations;

 

  (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for the accuracy or completeness of any information or
data made available to the Lenders in connection with the negotiation of this
Agreement, or of any statements, warranties or representations (whether written
or oral) made in or in connection with this Agreement;

 

  (d) shall not have any duty to ascertain or to inquire as to the performance
or observance of any of the terms, covenants or conditions of this Agreement,
the Security Documents or any of the other Credit Facility Documents on the part
of the Borrowers or to inspect the property (including the books and records) of
the Borrowers;

 

  (e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of any of the
Security Documents or any of the other Credit Facility Documents or any other
instrument or document furnished pursuant thereto; and

 

  (f) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by facsimile transmission, by telex or by hand) believed by it to be genuine
and signed or sent by the proper party or parties or by acting upon any
representation or warranty of the Borrowers made or deemed to be made hereunder.

 

13.3 Administration Agent as Lender.

 

With respect to its Commitment and the Accommodations made by it, the
Administration Agent which is also a Lender shall have the same rights and
powers under this Agreement as any other Lender hereunder and may exercise the
same as though it were not the Administration Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include the
Administration Agent in its capacity as Lender. The Administration Agent and its
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, and generally engage in any kind of business with the Borrowers
or their Affiliates, or any corporation or other entity owned or controlled by
the Borrowers or any person who may do business with or own securities of the
Borrowers, all as if it were not the Administration Agent and without any duty
to account therefor to the Lenders.

 

- 85 -



--------------------------------------------------------------------------------

13.4 Lender Credit Decisions.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administration Agent and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Accordingly, and without limiting the generality of the foregoing,
each Lender confirms to the Administration Agent that it has not relied, and
will not hereafter rely, on the Administration Agent to check or inquire on its
behalf into the adequacy, accuracy or completeness of any documents, including
without limitation the Credit Facility Documents, provided by the Borrowers
under or in connection with this Agreement (whether or not such documents have
been or are hereafter distributed to such Lender by the Administration Agent).
Each Lender also acknowledges that it will, independently and without reliance
upon the Administration Agent and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement. Each Lender acknowledges that
a copy of this Agreement, the Security Documents and the other Credit Facility
Documents have been made available to it for review and each Lender acknowledges
that it is satisfied with the form and substance of this Agreement, the Security
Documents and the other Credit Facility Documents.

 

13.5 Funds Held by the Administration Agent.

 

All funds held by the Administration Agent under this Agreement for payment to
the Borrowers or to the Lenders shall be deemed to be held in trust by the
Administration Agent to be applied in accordance with this Agreement.

 

13.6 Application of Payments after Acceleration.

 

Any sum received by the Administration Agent at any time after a declaration of
acceleration under Section 12.2 shall, notwithstanding Section 2.20, be applied
first to pay any fees or expenses incurred by the Administration Agent in
connection with the administration and enforcement of this Agreement or the
Security Documents.

 

13.7 Indemnification.

 

Each Lender agrees to indemnify the Administration Agent (to the extent not
reimbursed by the Borrowers) rateably (according to the amount of its
Commitment) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administration Agent in any way relating to or arising out
of the Credit Facility Documents or any action taken or omitted by the
Administration Agent under the Credit Facility Documents, provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the negligence or wilful misconduct of the Administration Agent
in its capacity as a Administration Agent as determined by a court of competent
jurisdiction. Without limiting the foregoing, each Lender agrees to reimburse
the Administration Agent promptly upon demand for its rateable share of any
out-of-pocket expenses (including counsel fees and disbursements) incurred by
the Administration Agent in connection with the preparation, execution,
administration or enforcement of this Agreement or legal advice in respect of
rights or responsibilities hereunder or under the Security Documents or the
other Credit Facility Documents, to the extent that the Administration Agent is
not reimbursed for such expenses by the Borrowers.

 

- 86 -



--------------------------------------------------------------------------------

13.8 Accommodations under the Credit Facilities.

 

Unless the Administration Agent shall have received notice from a Lender prior
to the relevant date that such Lender will not make available to the
Administration Agent an amount equal to such Lender’s Proportion in respect of
an Advance or Drawing, the Administration Agent may assume that such Lender has
made such amount available to the Administration Agent on such date in
accordance with this Agreement and the Administration Agent may, in reliance
upon such assumption, make available to the applicable Borrower on such date a
corresponding amount. If and to the extent such Lender shall not have so made
such amount available to the Administration Agent, such Lender shall pay such
corresponding amount to the Administration Agent forthwith on demand. If such
Lender shall pay such corresponding amount to the Administration Agent, the
amount so paid shall constitute such Lender’s proportionate share of the
Accommodation. If such Lender shall not pay such corresponding amount to the
Administration Agent forthwith on demand, such Borrower shall pay such
corresponding amount to the Administration Agent forthwith on demand and the
Borrowers hereby agree and acknowledge that any such amount received and so
reimbursed would not and will not constitute an Accommodation hereunder. The
Administration Agent shall also be entitled to recover from such Lender, or if
such Lender fails to make payment the applicable Borrower, as the case may be,
interest (without duplication of interest otherwise payable hereunder) on such
corresponding amount, for each day from the date such amount is made available
to such Borrower until the date such amount is paid to the Administration Agent,
in the case of a repayment by the Lender, at a rate determined by the
Administration Agent (such rate to be conclusive and binding on such Lender) in
accordance with the Administration Agent’s usual banking practice for such
advances to financial institutions of like standing to such Lender, but in any
event at a rate no greater than the usual interbank rate for the sale of
deposits in the applicable currency and, in the case of repayment by a Borrower,
at a rate equal to the effective rate of interest being paid by such Borrower on
such amount.

 

13.9 Repayments by Lenders.

 

Unless the Administration Agent shall have received notice from a Borrower prior
to the date on which any payment is due to the Lender hereunder that such
Borrower will not make such payment in full, the Administration Agent may assume
that such Borrower has made such payment in full to the Administration Agent on
such date and the Administration Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such date an amount equal to the
amount then due such Lender. If and to the extent such Borrower shall not have
so made such payment in full to the Administration Agent, each Lender shall
repay to the Administration Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administration Agent, at a rate determined by the Administration
Agent (such rate to be conclusive and binding on such Lender) in accordance with
the Administration Agent’s usual banking practice for such advances to financial
institutions of like standing to such Lender, but in any event at a rate no
greater than the usual interbank rate for the sale of deposits in the applicable
currency.

 

- 87 -



--------------------------------------------------------------------------------

13.10 Successor Administration Agent.

 

The Administration Agent may resign at any time by giving 30 days’ written
notice thereof to the Lenders and the Borrowers. Upon such resignation the
Lenders shall have the right to appoint a successor Administration Agent which
successor Administration Agent shall be a Canadian chartered bank approved by
the Borrowers (such approval not to be unreasonably withheld). If no successor
Administration Agent shall have been so appointed by the Lenders and shall have
accepted such appointment within 30 days after delivery of the retiring
Administration Agent’s notice of resignation, the retiring Administration Agent
may, on behalf of the Lenders, appoint a successor Administration Agent, which
shall be a Lender approved by the Borrowers (such approval not to be
unreasonably withheld). Upon the acceptance of any appointment as Administration
Agent hereunder by a successor Administration Agent, such successor
Administration Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administration Agent, the
retiring Administration Agent shall be discharged from its duties and
obligations under this Agreement, and the Lender which is such successor
Administration Agent shall thereupon become the Issuing Lender hereunder. After
any retiring Administration Agent’s resignation or removal hereunder as
Administration Agent, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administration
Agent under this Agreement.

 

ARTICLE 14

MISCELLANEOUS

 

14.1 Records.

 

The unpaid principal amount of the Accommodations, the unpaid interest accrued
thereon, the interest rate or rates applicable to any unpaid principal amounts,
the duration of such applicability, the date of any Advance or repayment, the
date of issue, Face Amount and maturity of all Bankers’ Acceptances, the Face
Amount of any Contingent Payment Letter and the amount of the Total Commitment
shall at all times be ascertained from the records of the Administration Agent
and the Issuing Lender, which shall be conclusive absent manifest error, fraud,
dishonesty or improper conduct, and a certificate of any officer of the
Administration Agent or the Issuing Lender as to such records shall be prima
facie evidence of such records.

 

14.2 Amendments.

 

  (a) Any amendment or waiver of any provision of this Agreement or of any of
the other Credit Facility Documents, any consent to any departure by either of
the Borrowers therefrom, and any consent or approval contemplated to be given by
the Lenders under this Agreement, shall be effective and binding on the Lenders
only if in writing and signed by the Majority Lenders, except as provided in
paragraph (c) below. Notwithstanding the foregoing, no amendment, waiver or
consent shall, unless in writing and signed by all the Lenders:

 

  (i) except as provided for in this Agreement, change the Commitment of any
Lender or subject any Lender to any additional obligation;

 

- 88 -



--------------------------------------------------------------------------------

  (ii) change the principal of, or interest on, the Accommodations or any fees
hereunder;

 

  (iii) postpone any date fixed for any payment of principal of, or interest on,
the Advances or any fees hereunder or extend the time for payment of the Face
Amount of any Bankers’ Acceptance or otherwise affect the terms of payment of
any Bankers’ Acceptance;

 

  (iv) amend the definition of Majority Lenders;

 

  (v) amend this Section 14.2; or

 

  (vi) release any property or assets from the Lien created by any of the
Security Documents, except as contemplated under this Agreement or any of the
Security Documents.

 

  (b) No amendment, waiver or consent shall, unless in writing and signed by the
Administration Agent in addition to the Majority Lenders, affect the rights or
duties of the Administration Agent hereunder or the rights of the Administration
Agent to the indemnity under Section 13.7.

 

  (c) From time to time, the Administration Agent may execute and deliver
agreements or instruments supplemental hereto for the purposes of:

 

  (i) adding to the provisions hereof or the Security Documents such additional
covenants and enforcement provisions as are, in the opinion of the
Administration Agent, necessary or desirable and not prejudicial to the
interests of any of the Lenders;

 

  (ii) making such provisions not inconsistent with this Agreement or the
Security Documents as may be necessary or desirable and not prejudicial to the
interests of any of the Lenders with respect to matters or questions arising
hereunder; and

 

  (iii) for any other purpose not inconsistent with the terms of this Agreement
or the Security Documents, including, without limitation, the correction or
rectification of any ambiguities, defective or inconsistent provisions, errors,
mistakes or omissions herein provided where, in the opinion of the
Administration Agent and its counsel, neither the rights of the Administration
Agent nor the Lenders are in any way prejudiced thereby.

 

- 89 -



--------------------------------------------------------------------------------

14.3 Notices.

 

All notices and other communications provided for hereunder or under any Credit
Facility Document shall, except as otherwise permitted hereunder, be in writing
personally delivered:

 

  (a) if to the Borrowers or the Guarantors:

 

c/o Pope & Talbot Ltd.

1500 S.W. First Avenue, Suite 200

Portland, Oregon

97201

 

Facsimile:     (503) 220-2727

Attention:      Vice President and Chief Financial Officer

 

  (b) if to the Administration Agent:

 

The Toronto-Dominion Bank

Corporate and Investment Banking

77 King Street West, 18th Floor

Toronto, Ontario

M5K 1A2

 

Facsimile.:     (416) 982-5535

Attention:      Vice President, Loan Syndications - Agency

 

  (c) if to any Lender, to the address set forth in Appendix A;

 

or sent by facsimile transmission or similar means of recorded communication to
the applicable address or to such other address as a party hereto may from time
to time designate to the other parties hereto in such manner. All such notices
and communications shall, when required or permitted to be delivered or
confirmed hereunder by facsimile transmission, be effective when so delivered or
confirmed.

 

All deliveries of financial statements and other documents to be made by the
Borrowers to the Lenders hereunder shall be made by making delivery of such
financial statements and documents to the Administration Agent, in sufficient
copies for each Lender, at the address specified above or to such other address
as the Administration Agent may from time to time notify to the Borrowers. All
such deliveries shall be effective only upon actual receipt.

 

14.4 No Waiver; Remedies.

 

No failure on the part of any Lender, the Administration Agent or either
Borrower to exercise, and no delay in exercising, any right under any of the
Credit Facility Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any right under any of the Credit Facility
Documents preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by Law.

 

- 90 -



--------------------------------------------------------------------------------

14.5 Expenses.

 

The Borrowers shall promptly pay all reasonable costs and expenses of the
Administration Agent and Lenders, including without limitation all reasonable
out-of-pocket expenses and disbursements of the Administration Agent and the
Lenders and the reasonable fees and expenses of counsel for the Administration
Agent or the Lenders, incurred in connection with the preparation, negotiation,
execution, registration and administration of this Agreement, the Security
Documents, the other Credit Facility Documents or any agreement or instrument
contemplated hereby or thereby, or in connection with any requested amendments,
waivers or consents or matters initiated by the Borrowers pursuant to or in
respect of the provisions hereof. The Borrowers shall, subject to applicable
Law, promptly pay all costs and expenses of the Administration Agent and the
Lenders, including without limitation all out-of-pocket expenses and
disbursements of the Administration Agent and the Lenders and the fees and
expenses of counsel for the Administration Agent or the Lenders (on a solicitor
and client basis), incurred in connection with the enforcement or preservation
of rights under this Agreement, the Security Documents, the other Credit
Facility Documents or any agreement or instrument contemplated hereby or thereby
or the collection of Borrowings or any litigation, proceeding or dispute to
which the Administration Agent or a Lender is a named party in any way relating
to Borrowings. The Borrowers shall pay interest on any amount due under this
Section 14.5 that remains unpaid more than two Business Days after the
Administration Agent notifies the Borrowers of such amount, at the Prime Rate
plus 2.0% per annum until such amount is paid.

 

14.6 Taxes.

 

Any and all payments by the Borrowers under this Agreement and the other Credit
Facility Documents shall be made free and clear of and without deduction or
withholding for Taxes unless such Taxes are required by Law to be deducted or
withheld. If either Borrower is required by Law to deduct or withhold any Taxes
from or in respect of any sum payable under this Agreement or the other Credit
Facility Documents:

 

  (a) the sum payable shall be increased as may be necessary so that after
making all required deductions or withholdings (including deductions or
withholdings applicable to additional amounts paid under this Section) each of
the Lenders receives an amount equal to the sum it would have received if no
deduction or withholding had been made;

 

  (b) such Borrower shall make such deductions or withholdings; and

 

  (c) such Borrower shall pay the full amount deducted or withheld to the
relevant taxation or other authority in accordance with applicable Law.

 

The Borrowers shall indemnify and save harmless the Administration Agent and the
Lenders for the full amount of Taxes levied by any jurisdiction in Canada or the
United States of America on or in relation to any sum received or receivable
hereunder by the Administration Agent or the Lenders (other than taxes imposed
on the income or capital of the Administration Agent or a Lender). Payment under
this indemnification shall be made within 30 days from the date the
Administration Agent makes written demand therefor. A certificate as to the
amount of such Taxes submitted to the Borrowers by the Administration Agent
shall be conclusive evidence, absent manifest demonstrable error, of the amount
due from the Borrowers to the Administration

 

- 91 -



--------------------------------------------------------------------------------

Agent and the Lenders. Any such certificate shall refer to the provision of Law
under which such Taxes are levied and shall contain an explanation relating to
and a calculation of the amount due from the Borrowers.

 

Notwithstanding the foregoing, the Borrowers shall not be required to pay any
Taxes or indemnify a Lender in respect of Taxes payable to any Governmental Body
in Canada which are levied, withheld, deducted or paid on payments to such
Lender by reason of the fact that such Lender is a Non-Resident of Canada.

 

The obligations of the Borrowers under this Section 14.6 shall survive the
payment in full of the Outstandings and interest thereon.

 

14.7 Increased Costs.

 

If the introduction of or any change in any Law, regulation, treaty, official
directive or regulatory requirement now or hereafter in effect (whether or not
having the force of Law) or in the interpretation or application thereof by any
court or by any judicial, governmental or administrative authority charged with
the interpretation or administration thereof, or if compliance by any of the
Lenders with any request from the Bank of Canada or any other central bank or
fiscal, monetary or other authority (whether or not having the force of Law):

 

  (a) subjects any of the Lenders to any tax, or causes the withdrawal or
termination of a previously granted exemption with respect to any tax, or
changes the basis of taxation of payments due to any of the Lenders, or
increases any existing tax on payments of principal, interest or other amounts
payable by the Borrowers to any of the Lenders under this Agreement (other than
taxes of application to the general income of the Lenders);

 

  (b) imposes, modifies or deems applicable any reserve, special deposit,
regulatory or similar requirement against assets held by, or deposits in or for
the account of, or loans by, or any other acquisition of funds for loans made by
any of the Lenders or Bankers’ Acceptances created by any of the Lenders;

 

  (c) imposes on any of the Lenders or expects there to be maintained by any of
the Lenders any capital adequacy or additional capital requirement (including,
without limiting the generality of the foregoing, a requirement which affects
such Lender’s allocation of capital resources to its obligations) in respect of
the obligations of such Lender hereunder or, without limiting the generality of
the foregoing, imposes any other condition or requirement with respect to this
Agreement or to the maintenance by a Lender of a contingent liability with
respect to Bankers’ Acceptances created by such Lender pursuant to this
Agreement;

 

and the result of such occurrence is, in the sole determination of such Lender,
to increase the cost to the Lender or to reduce the income received by the
Lender in respect of any portion of the Advances or Bankers’ Acceptances, the
applicable Borrower shall pay to the Lender that amount which the Lender
estimates will compensate it for such additional cost or reduction in income
(the “Compensation”). Upon a Lender having determined that it is entitled to
Compensation, the Administration Agent shall promptly notify the applicable
Borrower and shall provide such

 

- 92 -



--------------------------------------------------------------------------------

Borrower with a certificate of the Lender setting forth the amount of the
Compensation and the basis for it. In preparing such certificate the Lender
shall not be required to “match” or isolate particular transactions or credit
facilities and shall be entitled to use estimates and averages, acting in a
commercially reasonable manner. Absent manifest error such certificate shall be
conclusive and binding, and if the amount of Compensation set forth therein
shall not be paid by such Borrower to the Lender within seven Business Days
after notice thereof, such amount shall be deemed to be a Prime Rate Advance and
shall bear interest calculated and payable as provided in this Agreement.

 

14.8 Environmental Indemnity.

 

The Borrowers will protect, indemnify and hold the Administration Agent and the
Lenders and all directors, officers, employees and agents of the Administration
Agent or the Lenders harmless from and against any and all actual or potential
claims, liabilities, damages (including consequential damages), losses, fines,
penalties, sanctions, judgments, awards, costs and expenses whatsoever
(including, without limitation, costs and expenses of investigating, denying or
defending any of the foregoing and costs and expenses for preparing any
necessary environmental assessment report or other such reports) which arise out
of or relate in any way to:

 

  (a) the presence, use, handling, production, transportation, storage, release,
deposit, discharge or disposal of any Hazardous Materials in, on or about any
properties or assets owned, operated or occupied by the Borrowers and their
Subsidiaries, whether by the Borrowers, their Subsidiaries or any other person;

 

  (b) any remedial action taken by the Administration Agent or any Lender in
connection with any matter referred to in paragraph (a), including without
limitation any repair, clean-up, remediation or detoxification of any of such
properties or assets and the preparation of any closure or other required plans;
and

 

  (c) any breach by the Borrowers or any of their Subsidiaries of any
Environmental Law.

 

Notwithstanding anything to the contrary contained in this Agreement, (i) the
indemnity provisions set forth above in this Section 14.8 shall not apply with
respect to Hazardous Materials which the Borrowers establish were first placed
on, in, under or about the property in question after the Administration Agent
or a Lender or other indemnified party took actual and exclusive possession of
the property (either through foreclosure or otherwise), and (ii) the indemnity
provisions set forth above in this Section 14.8 are not intended to indemnify
any indemnified party for its own gross negligence or wilful misconduct.

 

If any Hazardous Materials are caused to be removed by either of the Borrowers
or any of their Subsidiaries, the Administration Agent, a Lender or any other
indemnified party, then such Hazardous Materials will be and remain the property
of such Borrower or Subsidiary, as the case may be, and such Borrower will
assume any and all liability for such removed Hazardous Materials. The Borrowers
understand that their liability to the indemnified parties under this Section
will survive the full payment and satisfaction of all amounts owing under this
Agreement as if this indemnity were separate and distinct from this Agreement.

 

- 93 -



--------------------------------------------------------------------------------

14.9 Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder to a Lender from the Original Currency into the
Judgment Currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Lender could purchase the Original
Currency with the Judgment Currency on the Business Day preceding that on which
final judgment is paid or satisfied. The obligations of the Borrowers in respect
of any sum due in the Original Currency to the Lender under any of the Credit
Facility Documents shall, notwithstanding any judgment in any Judgment Currency,
be discharged only to the extent that on the Business Day following receipt by
the Lender of any sum adjudged to be so due in such Judgment Currency, the
Lender may in accordance with normal banking procedures purchase the Original
Currency with such Judgment Currency. If the amount of the Original Currency so
purchased is less than the sum originally due to the Lender in the Original
Currency, the Borrowers agree, as a separate obligation and notwithstanding any
such judgment, to indemnify the Lender against such loss, and if the amount of
the Original Currency so purchased exceeds the sum originally due to the Lender
in the Original Currency the Lender agrees to remit such excess to the
applicable Borrower.

 

14.10   Governing Law.

 

This Agreement and the Credit Facility Documents shall be governed by, and
construed in accordance with, the laws of the Province of British Columbia and
of Canada applicable therein and shall be treated in all respects as British
Columbia contracts.

 

14.11   Consent to Jurisdiction.

 

The Borrowers and the Lenders hereby irrevocably submit to the jurisdiction of
any British Columbia court sitting in Vancouver, British Columbia, in any action
or proceeding arising out of or relating to this Agreement or any other Credit
Facility Document, and each of them hereby irrevocably agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
British Columbia court. Each of them hereby irrevocably waives, to the fullest
extent each may effectively do so, the defence of an inconvenient forum to the
maintenance of such action or proceeding. Nothing in this Section shall affect
the right of any Lender or the Administration Agent to serve legal process in
any other manner permitted by Law or the right of any Lender or the
Administration Agent to bring any action or proceeding against the Borrowers or
their property in the courts of other jurisdictions.

 

- 94 -



--------------------------------------------------------------------------------

14.12   Lenders’ Several Liability

 

The obligations of the Lenders hereunder are several and not joint. No Lender
shall be responsible for the failure of any other Lender to make an Advance or
accept Bankers Acceptances, and the failure of any Lender to make any Advance or
accept Bankers Acceptances shall not relieve any other Lender of its obligations
hereunder.

 

14.13   Reasonable Consent or Approval of the Parties.

 

The parties hereto acknowledge and confirm that where any of them is required to
exercise its discretion or grant its approval or consent pursuant to a provision
in this Agreement, it shall act reasonably in the exercise of its discretion and
will not unreasonably withhold or delay the granting of its approval or consent.
This Section shall not apply to any consent or agreement by the Lenders to
extend the Conversion Date for either or both the Acquisition Facility and the
Operating Facility as contemplated under Section 2.9.

 

14.14   Successors and Assigns.

 

This Agreement shall become effective when it has been executed by the
Borrowers, the Guarantors, the Administration Agent and the Lenders and
thereafter shall be binding upon and enure to the benefit of the Borrowers, the
Guarantors, the Administration Agent, the Lenders and their respective
successors and permitted assigns. The Borrowers shall not have the right to
assign their rights or obligations hereunder or any interest herein without the
prior consent of the Lenders.

 

14.15   Assignment.

 

Following the Effective Date any Lender may assign all or any part of its
Commitment and its interest in the Outstandings to one or more Assignees upon
payment by the assigning Lender to the Administration Agent of a fee of
Cdn.$3,500 for each occurrence, provided that a Lender may not assign all or any
part of its Commitment under one of the Credit Facilities unless such Lender
also assigns a pro-rata amount of its Commitment under the other Credit Facility
to the same Assignee. Any such assignment shall be subject to the approval of
the Borrowers, such approval not to be unreasonably withheld, provided that no
such approval shall be required during the continuance of a Default or an Event
of Default. Such Lender shall deliver to the Borrowers and the Administration
Agent a Lender Assignment Agreement executed by the Assignee, the Borrowers and
the Administration Agent, under which the Assignee assumes the obligations and
agrees to be bound by all the terms and conditions of this Agreement, all as if
such Assignee had been an original party hereto. Upon any such assignment and
such assumption of the obligations of the Lender by an Assignee, the assigning
Lender and the Borrowers shall be mutually released from their respective
obligations hereunder to the extent of such assignment and assumption and shall
thenceforth have no liability or obligations to each other to such extent,
except in respect of matters which have arisen prior to such assignment. A
Lender may, on notice to the Borrowers as to the recipient, deliver a copy of
any financial statement or any other information relating to the business,
assets or condition (financial or otherwise) of the Borrowers which may be
furnished to it under this Agreement or otherwise to any Assignee or any
prospective Assignee to the extent reasonably required by such Assignee in
connection with its interest or the proposed acquisition of an interest in the
Credit Facilities. All such Assignees or prospective Assignees shall agree to
maintain the confidential nature of such information.

 

- 95 -



--------------------------------------------------------------------------------

14.16   Participation.

 

Following the Effective Date any Lender may grant a participation in all or any
part of any Credit Facility to one or more Participants. Any such grant shall be
subject to the approval of the Borrowers, such approval not to be unreasonably
withheld, provided that no such approval shall be required during the
continuance of a Default or an Event of Default. A Participant shall not have
any rights hereunder or under the other Credit Facility Documents (the
Participant’s rights against the Lender granting the participation to be those
set forth in the agreement executed by such Lender in favour of the
Participant). No Participant shall be entitled to receive under this Agreement
or pursuant to any other agreement any greater payment than the Lender which
granted such participation would have been entitled to receive. Upon notice to
the Borrowers as to the recipient, a Lender may deliver a copy of any financial
statement or any other information relating to the business, assets or condition
(financial or otherwise) of the Borrowers which may be furnished to it under
this Agreement or otherwise to any Participant or any prospective Participant to
the extent reasonably required by such Participant in connection with its
interest or the proposed acquisition of an interest in a Credit Facility. All
such Participants or prospective Participants shall agree to maintain the
confidential nature of such information. A Lender granting a participation shall
act on behalf of all of its Participants in all dealings with the Borrowers in
respect of the Credit Facilities. Notwithstanding a participation, a Lender
granting a participation shall remain liable to carry out its obligations under
this Agreement.

 

14.17   Severability.

 

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

 

14.18   Prior Understandings.

 

This Agreement supersedes all prior understandings and agreements, whether
written or oral, among the parties hereto relating to the transactions provided
for herein.

 

14.19   Time of Essence.

 

Time shall be of the essence hereof.

 

- 96 -



--------------------------------------------------------------------------------

14.20   Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original and which, taken together, shall constitute one and the same
instrument, and any executed counterpart may be delivered by facsimile.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective authorized officers, as of the date first above written.

 

POPE & TALBOT LTD.

By:

 

/s/ Richard K. Atkinson

--------------------------------------------------------------------------------

Name:   Richard K. Atkinson

Title:

 

Vice President & Chief Financial Officer

By:

 

/s/ DeeAnn Lindsley

--------------------------------------------------------------------------------

Name:

  DeeAnn Lindsley

Title:

  Assistant Secretary

P&T FUNDING LIMITED PARTNERSHIP

by its General Partner,

POPE & TALBOT LTD.

By:

 

/s/ Richard K. Atkinson

--------------------------------------------------------------------------------

Name:

  Richard K. Atkinson

Title:

  Vice President & Chief Financial Officer

By:

 

/s/ DeeAnn Lindsley

--------------------------------------------------------------------------------

Name:

  DeeAnn Lindsley

Title:

  Assistant Secretary

MACKENZIE PULP LAND LTD.

By:

 

/s/ Richard K. Atkinson

--------------------------------------------------------------------------------

Name:

 

Richard K. Atkinson

Title:

 

Vice President

By:

 

/s/ DeeAnn Lindsley

--------------------------------------------------------------------------------

Name:

 

DeeAnn Lindsley

Title:

 

Assistant Secretary

 

- 97 -



--------------------------------------------------------------------------------

P&T FINANCE TWO LIMITED PARTNERSHIP

by its General Partner,

PENN TIMBER, INC.

By:

 

/s/ Richard K. Atkinson

--------------------------------------------------------------------------------

Name:

 

Richard K. Atkinson

Title:

 

Chief Financial Officer

By:

 

/s/ DeeAnn Lindsley

--------------------------------------------------------------------------------

Name:

 

DeeAnn Lindsley

Title:

 

Assistant Secretary

THE TORONTO-DOMINION BANK,

as Lender

By:

 

/s/ Frazer Scott

--------------------------------------------------------------------------------

Name:

 

Frazer Scott

Title:

 

Vice-President & Director

By:

 

/s/ Chris Haines

--------------------------------------------------------------------------------

Name:

 

Chris Haines

Title:

 

Associate

BANK OF MONTREAL,

as Lender

By:

 

/s/ Jerry Kaye

--------------------------------------------------------------------------------

Name:

 

Jerry Kaye

Title:

 

Vice President

THE BANK OF NOVA SCOTIA,

as Lender

By:

 

/s/ Kurt R. Foellmer

--------------------------------------------------------------------------------

Name:

 

Kurt R. Foellmer

Title:

 

Director

By:

 

/s/ Christine A. Banham

--------------------------------------------------------------------------------

Name:

 

Christine A. Banham

Title:

 

Associate, Corporate Banking

 

- 98 -



--------------------------------------------------------------------------------

CANADIAN WESTERN BANK,

as Lender

By:

 

/s/ D. C. Morrison

--------------------------------------------------------------------------------

Name:

 

D. C. Morrison

Title:

 

Manager, Commercial Banking

HSBC BANK CANADA,

as Lender

By:

 

/s/ Dean Stewart

--------------------------------------------------------------------------------

Name:

 

Dean Stewart

Title:

 

Assistant Vice President, Commercial Financial Services

By:

 

/s/ G. J. Sprung

--------------------------------------------------------------------------------

Name:

 

G. J. (Greg) Sprung

Title:

 

Vice President, Commercial Banking

CAISSE CENTRALE DESJARDINS,

as Lender

By:

 

/s/ Pierre R. Trembray

--------------------------------------------------------------------------------

Name:

 

Pierre R. Trembray

Title:

 

Senior Manager, Forest Products

By:

 

/s/ Francine Champoux

--------------------------------------------------------------------------------

Name:

 

Francine Champoux

Title:

 

Vice President

THE TORONTO-DOMINION BANK,

as Administration Agent

By:

 

/s/ Joseph Cavanaugh

--------------------------------------------------------------------------------

Name:

 

Joseph Cavanaugh

Title:

 

Vice President

 

- 99 -



--------------------------------------------------------------------------------

APPENDIX 1

 

LENDERS AND LENDERS’ COMMITMENTS

 

Lender and Lender’s Address

--------------------------------------------------------------------------------

  

Total
Commitment

(Cdn.$)

--------------------------------------------------------------------------------

  

Operating
Facility
Commitment

(Cdn.$)

--------------------------------------------------------------------------------

  

Acquisition
Facility
Commitment

(Cdn.$)

--------------------------------------------------------------------------------

The Toronto-Dominion Bank

17th Floor, 700 West Georgia Street

Vancouver, British Columbia

V7Y 1B6

Attention:    Vice President, Investment Banking

   $ 40,000,000    $ 21,333,334    $ 18,666,666

Bank of Montreal

Suite 1800 – 885 West Georgia Street

Vancouver, British Columbia

V6C 3E8

Attention:    Vice President,

                      Asset Portfolio Management

   $ 30,000,000    $ 16,000,000    $ 14,000,000

The Bank of Nova Scotia

18th Floor, 650 West Georgia Street

Vancouver, British Columbia

V6B 4N7

Attention:    Director, Corporate Banking

   $ 30,000,000    $ 16,000,000    $ 14,000,000

HSBC Bank Canada

2nd Floor, 885 West Georgia Street

Vancouver, British Columbia

V6C 3G1

Attention:    Vice President, Commercial

                      Banking

   $ 25,000,000    $ 13,333,333    $ 11,666,667

Canadian Western Bank

Suite 100, 666 Burrard Street

Vancouver, British Columbia

V6C 2X8

Attention:    Manager, Commercial Banking

   $ 15,000,000    $ 8,000,000    $ 7,000,000

Caisse centrale Desjardins

1, Complexe Desjardins, Bureau 2822

Montréal, Québec

H5B 1B3

Attention:    Senior Manager, Financing and

                      Banking Services

   $ 10,000,000    $ 5,333,333    $ 4,666,667



--------------------------------------------------------------------------------

 

SCHEDULE 1

 

BORROWING NOTICE

 

TO:

  The Toronto-Dominion Bank     Corporate and Investment Banking     77 King
Street West, 18th Floor     Toronto, Ontario     M5K 1A2     Facsimile: (416)
982-5535     Attention: Vice President, Loan Syndications - Agency

 

Reference is made to the Second Amended and Restated Credit Agreement dated as
of June 11, 2004 between Pope & Talbot Ltd. and P&T Funding Limited Partnership,
as Borrowers, Mackenzie Pulp Land Ltd. and P&T Finance Two Limited Partnership,
as Guarantors, the Lenders named therein, and The Toronto-Dominion Bank, as
Administration Agent (the “Credit Agreement”). Capitalized terms in this
Borrowing Notice have the meanings ascribed to such terms in the Credit
Agreement.

 

Notice is hereby given pursuant to Section 3.3, 3.6, 3.7, 3.8, 4.2 or 4.9 of the
Credit Agreement (as applicable) that the undersigned requests an Advance, a
Drawing of Bankers’ Acceptances, a change in the Type of an Advance, the
continuation of a Libor Advance for an additional Interest Period, a conversion
of an Advance to Bankers’ Acceptances or a conversion of Bankers’ Acceptances to
an Advance under the __________________________Facility, on the following basis:

 

1. Advance [complete only if applicable]

 

  (a) The date of the Advance will be ____________________.

 

  (b) The Type of Advance will be _____________________[specify Prime Rate
Advance, Libor Advance or Base Rate Advance].

 

  (c) The principal amount of the Advance will be $
____________________[Canadian Dollars unless otherwise specified].

 

  (d) If the Advance is a Libor Advance, the initial Interest Period applicable
to the Advance will be ____________________[specify period pursuant to Section
3.11].

 

2. Drawing of Bankers’ Acceptances [complete only if applicable]

 

  (a) The date of the Drawing will be ____________________.

 

  (b) The aggregate Face Amount of Bankers Acceptances to be accepted will be
Cdn.$ ___________________.

 

  (c) The maturity date for the Bankers’ Acceptances created by the acceptance
of such Bankers Acceptances will be____________________, representing a term to
maturity of____________________ [insert number of months].



--------------------------------------------------------------------------------

3. Change in Type of Advance [complete only if applicable]

 

  (a) The relevant Advance is currently outstanding as a
____________________[specify one of Prime Rate Advance, Base Rate Advance or
Libor Advance].

 

  (b) The principal amount of $____________________ [Canadian Dollars unless
otherwise specified] of such Advance is to be changed into a
____________________[specify one of Prime Rate Advance, Base Rate Advance or
Libor Advance] in the principal amount of $ ____________________[Canadian
Dollars unless otherwise specified].

 

  (c) The date of the change will be ____________________.

 

  (d) If the relevant Advance is to be changed to a Libor Advance, the initial
Interest Period applicable to such Libor Advance will be
____________________[specify period pursuant to Section 3.11].

 

4. Continuation of Libor Advance [complete only if applicable]

 

  (a) The relevant Advance is currently outstanding as a Libor Advance.

 

  (b) The last day of the Interest Period applicable to the relevant Libor
Advance is ____________________.

 

  (c) The principal amount of US $ of such Libor Advance is to continue as such
for a further period of ____________________[specify period pursuant to Section
3.11].

 

5. Conversion of Advance to Bankers’ Acceptances [complete only if applicable]

 

  (a) The relevant Advance is currently outstanding as a
____________________[specify one of Prime Rate Advance, Base Rate Advance or
Libor Advance].

 

  (b) The principal amount of $ ____________________[Canadian Dollars unless
otherwise specified] of such Advance is to be converted to Bankers’ Acceptances
with a Face Amount of Cdn.$ ____________________.

 

  (c) The date of the conversion will be ____________________.

 

  (d) The maturity date for the Bankers’ Acceptances created by such conversion
will be ____________________, representing a term to maturity of
____________________[insert number of months].

 

6. Conversion of Bankers’ Acceptances to Advances [complete only if applicable]

 

  (a) The maturity date for the Bankers’ Acceptance to be converted and the date
of the conversion will be ____________________.

 

  (b) The Face Amount of Cdn.$ ____________________of such Bankers’ Acceptance
is to be converted to a ____________________[specify one of Prime Rate Advance,
Base Rate Advance or Libor Advance] in the principal amount of $
____________________ [Canadian Dollars unless otherwise specified].

 

- 2 -



--------------------------------------------------------------------------------

  (c) If such Bankers’ Acceptance is to be converted to a Libor Advance, the
initial Interest Period applicable to such Libor Advance will be
                     [specify period pursuant to Section 3.11].

 

The undersigned confirms that the conditions to the availability of
Accommodations set forth in Sections 6.1 and 6.2 of the Credit Agreement have
been complied with or satisfied at the date hereof.

 

DATED: ___________________

 

 

[BORROWER]

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE 2

 

NOTICE OF REPAYMENT OR CANCELLATION

 

TO:

  The Toronto-Dominion Bank     Corporate and Investment Banking     77 King
Street West, 18th Floor     Toronto, Ontario     M5K 1A2     Facsimile:
    (416) 982-5535     Attention:     Vice President, Loan Syndications - Agency

 

Reference is made to the Second Amended and Restated Credit Agreement dated as
of June 11, 2004 between Pope & Talbot Ltd. and P&T Funding Limited Partnership,
as Borrowers, Mackenzie Pulp Land Ltd. and P&T Finance Two Limited Partnership,
as Guarantors, the Lenders named therein, and The Toronto-Dominion Bank, as
Administration Agent (the “Credit Agreement”). Capitalized terms in this Notice
have the meanings ascribed to such terms in the Credit Agreement.

 

Notice is hereby given pursuant to Section 2.10, 2.11, 3.9 or 4.10 of the Credit
Agreement (as applicable) that the undersigned intends to make the repayment
described below or to cancel Commitments under the ____________________Facility
as described below:

 

1. Repayment [complete if applicable]

 

  (a) The date of the repayment will be ____________________.

 

  (b) The amount of the repayment will be ____________________[specify Cdn.$ or
US$].

 

  (c) The repayment is to be applied against ____________________[specify
Advance, maturing Bankers’ Acceptance etc.].

 

2. Cancellation [complete if applicable]

 

  (a) The date of cancellation will be ____________________.

 

  (b) The aggregate amount of Commitments of all Lenders to be cancelled is
____________________[specify amount in Cdn.$    pursuant to Section 2.11 of the
Credit Agreement].

 

DATED: ____________________.

 

[BORROWER]

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE 3

 

QUARTERLY COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies, without personal liability, as follows:

 

1. I am the Chief Financial Officer of Pope & Talbot Ltd. (the “Corporation”).

 

2. This Certificate is delivered pursuant to Section 8.1(o) of the Second
Amended and Restated Credit Agreement dated as of June 11, 2004 between the
Corporation and P&T Funding Limited Partnership (the “Limited Partnership”), as
Borrowers, Mackenzie Pulp Land Ltd. and P&T Finance Two Limited Partnership, as
Guarantors, the Lenders named therein, and The Toronto-Dominion Bank, as
Administration Agent (the “Credit Agreement”). Capitalized terms used herein
have the meanings ascribed to such terms in the Credit Agreement.

 

3. I am duly authorized to give this certificate for and on behalf of the
Corporation in its capacity as a Borrower under the Credit Agreement and as the
General Partner of the Limited Partnership, and as an officer thereof.

 

4. I am familiar with and have examined the provisions of the Credit Agreement
and have made such other examinations and investigations as in my opinion are
necessary to give this Certificate and express an informed opinion on the
matters set out herein. Based on such examinations and investigations, I confirm
that to the best of my knowledge no Default, Event of Default or Other Default
occurred during the period to which this Certificate relates (being the fiscal
quarter ended                                          and that to the best of
my knowledge there is no Default, Event of Default or Other Default at the date
of this Certificate.

 

5. As at the most recent date for which a Margin Report was required under the
Credit Agreement, being                                               [ insert
date]:

 

  (a) Outstandings under the Operating Facility were Cdn.$
                                        ; and

 

  (b) the Borrowing Base was Cdn.$                                         ,
calculated as required under the Credit Agreement, as set out in the applicable
Margin Report.

 

As required under Section 2.11 of the Credit Agreement, to the best of my
knowledge Outstandings under the Operating Facility did not exceed the Borrowing
Base as of such date or as at the date of this Certificate.

 

6. As of the end of the period to which this Certificate relates, being the
fiscal quarter ended                                         , the financial
ratios described in Sections 8.1(x) and (y) of the Credit Agreement were as set
out below:

 

  (a) Funded Debt to Total Capitalization Ratio

 

  (i) Funded Debt as at such fiscal quarter end was Cdn.$
                                        .

 

  (ii) Total Capitalization as at such fiscal quarter end was Cdn.$
                                        , consisting of the aggregate of Funded
Debt of Cdn.$                                          and Net Worth of Cdn.$
                                        .



--------------------------------------------------------------------------------

  (iii) The ratio of Funded Debt to Total Capitalization, as referred to in
Section 8.1(x) of the Credit Agreement was
                                        . The maximum permitted ratio is 0.5 to
1.

 

  (b) Normalized EBITDA to Interest Ratio

 

  (i) Normalized EBITDA for the four fiscal quarters ended on such fiscal
quarter end was Cdn.$                                         .

 

  (ii) Interest Expense for the four fiscal quarters ended on such fiscal
quarter end was Cdn.$                                         .

 

  (iii) The ratio of Normalized EBITDA to Interest Expense, as referred to in
Section 8.1(y) of the Credit Agreement, was
                                        . The minimum permitted ratio is 2 to 1.

 

7. The foregoing calculations are correct and accurate.

 

8. Attached hereto are schedules setting forth the foregoing calculations in
reasonable detail.

 

I am aware that the Lenders are entitled to rely upon the accuracy of the
information herein contained.

 

DATED:                                         .

 

POPE & TALBOT LTD.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

P&T FUNDING LIMITED PARTNERSHIP

by its General Partner

POPE & TALBOT LTD.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 4

 

MARGIN REPORT

 

This Margin Report is delivered pursuant to Section 8.1(p) of the Second Amended
and Restated Credit Agreement dated as of June 11, 2004 between Pope & Talbot
Ltd. and P&T Funding Limited Partnership, as Borrowers, Mackenzie Pulp Land Ltd.
and P&T Finance Two Limited Partnership, as Guarantors, the Lenders named
therein, and The Toronto-Dominion Bank, as Administration Agent (the “Credit
Agreement”). Capitalized terms used herein have the meanings ascribed to such
terms in the Credit Agreement.

 

This Margin Report contains information as at                                 
[specify month end].

 

All figures are in Canadian Dollars. US Dollars have been converted to Canadian
Dollars at an exchange rate of                                 .

 

     Pope & Talbot
Canada


--------------------------------------------------------------------------------

   Limited
Partnership


--------------------------------------------------------------------------------

    Total


--------------------------------------------------------------------------------

1.      Eligible EDC Insured Accounts Receivable

                     

Amount

   $                      $                      $                 

Margin %

            90 %      

Net Amount

   $                     $                      $                 

2.      Other Eligible Insured Accounts Receivable

                     

Amount

   $                     $                      $                 

Margin %

            85 %      

Net Amount

   $                     $                      $                 

3.      Eligible Uninsured Accounts Receivable

                     

(a)    less than 30 days

   $                     $                      $                 

(b)    30 to 60 days

   $                     $                      $                 

(c)    60 to 90 days

   $                     $                      $                 

Total

   $                     $                      $                 

Margin %

            80 %      

Net Amount

   $                     $                      $                 

4.      Inventory

                     

Amount

   $                     $                      $                 

Margin %

            50 %      

Net Amount

   $                     $                      $                 



--------------------------------------------------------------------------------

5.      Borrowing Base Calculation

                        

(a)    Net Amount of Eligible Insured Accounts Receivable per item 1 above

   $                      $                      $                   

(b)    Net Amount of Eligible Uninsured Accounts Receivable per item 2 above

   $                      $                      $                   

(c)    Net Amount of Inventory per item 3 above

   $                      $                      $                   

(d)    Preliminary Borrowing Base ((a) + (b) + (c))

   $                      $                      $                   

(e)    Percentage (c) represents of (d) [Note: cannot exceed 60%]

                      %                      %                       %

(f)     Borrowing Base

   $                      $                      $                   

 

Outstandings under the Operating Facility as at the month end specified above
were $                                                 .

 

DATED:                     

 

POPE & TALBOT LTD.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

P&T FUNDING LIMITED PARTNERSHIP

by its General Partner

POPE & TALBOT LTD.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 5

 

MATERIAL SUBSIDIARIES

 

Name

--------------------------------------------------------------------------------

 

Jurisdiction of

Incorporation

--------------------------------------------------------------------------------

 

Number of Shares

Held

--------------------------------------------------------------------------------

 

Number of Shares Outstanding

--------------------------------------------------------------------------------

Pope & Talbot Ltd.            

Mackenzie Pulp Land Ltd.

  British Columbia   1 common   1 common

P&T Funding Limited Partnership

           

NIL

           



--------------------------------------------------------------------------------

SCHEDULE 6

 

LENDER ASSIGNMENT AGREEMENT

 

THIS AGREEMENT dated the          day of                      ,                 

 

AMONG:

 

[INSERT NAME OF ASSIGNING LENDER]

 

(the “Assignor”)

 

OF THE FIRST PART

 

AND:

 

[INSERT NAME OF ASSIGNEE]

 

(the “Assignee”)

 

OF THE SECOND PART

 

AND:

 

THE TORONTO-DOMINION BANK, in its capacity as Agent under the Credit Agreement
(as herein defined)

 

(the “Administration Agent”)

 

OF THE THIRD PART

 

AND:

 

POPE & TALBOT LTD., a corporation continued under the laws of Canada

 

P&T FUNDING LIMITED PARTNERSHIP, a limited partnership formed under the laws of
the Province of British Columbia

 

(together, the “Borrowers”)

 

OF THE FOURTH PART

 

WHEREAS the Borrowers entered into an second amended and restated credit
agreement dated as of June 11, 2004 (the “Credit Agreement”) with, inter alia,
the Lenders (as therein defined) and the Administration Agent;

 

AND WHEREAS the Assignor, as a Lender under the Credit Agreement, wishes to
assign and transfer to the Assignee and the Assignee wishes to acquire and
assume the rights and obligations of the Assignor under the Credit Agreement, to
the extent set forth in this Agreement.



--------------------------------------------------------------------------------

NOW THEREFORE in consideration of the mutual covenants and agreements contained
herein, it is agreed by the parties hereto as follows:

 

1. Defined Terms. Unless otherwise defined in this Agreement, capitalized terms
used in this Agreement have the meanings ascribed to such terms in the Credit
Agreement.

 

2. Assignment. The Assignor hereby assigns and transfers to the Assignee, and
the Assignee hereby accepts from the Assignor, all of the Assignor’s rights and
obligations in respect of $                                  of the total of the
Assignor’s Commitment under the Credit Agreement (the Commitment so assigned
representing                                  % of the total of all Lenders’
Commitments under the Credit Agreement), including all rights of the Assignor to
amounts now or hereafter payable by the Borrowers under the Credit Facilities,
with effect from and after                                  (the “Effective
Date”). The Assignee acknowledges that it is not entitled to any portion of
amounts paid to the Assignor (or to the Administration Agent on behalf of the
Assignor) prior to the Effective Date.

 

3. Assumption. The Assignee hereby agrees with the Assignor, the Administration
Agent (on behalf of all Lenders under the Credit Agreement) and the Borrowers to
be bound by all of the terms and provisions of the Credit Agreement and the
Credit Facility Documents and, to the extent of the Commitment assigned to it,
assumes and agrees to observe and perform all of the obligations (the “Assigned
Obligations”) of the Assignor to the Borrowers, the Administration Agent and the
other Lenders from and after the Effective Date.

 

4. Settlement. The Assignor and the Assignee acknowledge and agree that all
payments under the Credit Agreement in respect of the interests assigned to the
Assignee which are received by the Administration Agent on or after the
Effective Date will be the property of the Assignee, and the Administration
Agent will be entitled to treat the Assignee as solely entitled thereto. The
Assignor and the Assignee represent and warrant to the Administration Agent that
the Assignor and the Assignee have made satisfactory arrangements for the
settlement of any amounts owing or which may become owing by one to the other in
connection with this agreement without any action on the part of the
Administration Agent.

 

5. No Representations by Assignor. The Assignee acknowledges and confirms that
it has not relied upon, and that neither the Administration Agent nor the
Assignor has made, any representation or warranty whatsoever as to the due
execution, legality, effectiveness, validity or enforceability of the Credit
Agreement or any other Credit Facility Document, as to any other documentation
or information delivered by the Assignor or the Administration Agent to the
Assignee in connection therewith, as to the performance thereof by any party
thereto, as to the performance of any obligation by the Borrowers or any of
their Subsidiaries or as to the financial condition of the Borrowers or any of
their Subsidiaries.

 

6. Representations and Agreement by Assignee. The Assignee represents and
warrants that it has itself been, and will continue to be, solely responsible
for making its own independent appraisal of and investigation into the financial
condition, creditworthiness, affairs and status of the Borrowers or any of their
Subsidiaries and that it has not relied,

 

- 2 -



--------------------------------------------------------------------------------

and will not hereafter rely, on the Assignor or the Administration Agent to
appraise, or keep under review on its behalf, the financial condition,
creditworthiness, affairs and status of the Borrowers or any of their
Subsidiaries. The Assignee acknowledges that a copy of the Credit Agreement has
been made available to it for review and the Assignee acknowledges that it is
satisfied with the form and substance of the Credit Agreement. The Assignee
hereby covenants and agrees that, except as specifically contemplated by the
Credit Agreement, it has not heretofore and shall not hereafter take any
security interest for any Indebtedness owing under the Credit Agreement and that
it will not make any arrangements with the Borrowers for the satisfaction of any
such outstanding Indebtedness without the prior consent of all other Lenders.

 

7. Mutual Representations. Each of the Assignor and the Assignee represents and
warrants to the other, the Administration Agent and the other Lenders that it
has the capacity and power to enter into this Agreement, to observe and perform
its obligations under this Agreement and under the Credit Agreement, and that
all action required to authorize the execution and delivery of this Agreement
and the performance of such obligations has been duly taken.

 

8. Acknowledgment of Borrowers. The Borrowers acknowledge the assignment
described above to the Assignee, and agrees to recognize the Assignee as a
Lender under the Credit Agreement as fully as if the Assignee had been an
original party to the Credit Agreement. The Borrowers agree that from and after
the Effective Date the Assignor shall have no further liability or obligation in
respect of the Assigned Obligations.

 

9. Notices. All notices and other communications provided for under the Credit
Agreement or any other Credit Facility Document may be given to the Assignee at
the following address in accordance with the Credit Agreement:

 

[Insert address and facsimile number for Assignee]

 

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Province of British Columbia.

 

11. Further Assurances. The parties hereto will from time to time do all such
acts and things and execute all such additional deeds, transfers and instruments
as may reasonably be necessary or desirable to give effect to this Agreement.

 

IN WITNESS WHEREOF this Agreement has been executed by the parties hereto.

 

[INSERT NAME OF ASSIGNOR]

By:

 

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

- 3 -



--------------------------------------------------------------------------------

[INSERT NAME OF ASSIGNOR]

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK

as Administration Agent

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

POPE & TALBOT LTD.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

P&T FUNDING LIMITED PARTNERSHIP,

by its General Partner

POPE & TALBOT LTD.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

- 4 -



--------------------------------------------------------------------------------

SCHEDULE 7

 

EXTENSION COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies, without personal liability, as follows:

 

1. I am the · of Pope & Talbot Ltd. (the “Corporation”).

 

2. This Certificate is delivered pursuant to Section 2.9(a) of the Second
Amended and Restated Credit Agreement dated as of June 11, 2004 between the
Corporation and P&T Funding Limited Partnership (the “Limited Partnership”), as
Borrowers, Mackenzie Pulp Land Ltd. and P&T Finance Two Limited Partnership, as
Guarantors, the Lenders named therein, and The Toronto-Dominion Bank, as
Administration Agent (the “Credit Agreement”). Capitalized terms used herein
have the meanings ascribed to such terms in the Credit Agreement.

 

3. I am duly authorized to give this certificate for and on behalf of the
Corporation in its capacity as a Borrower under the Credit Agreement and as the
General Partner of the Limited Partnership, and as an officer thereof.

 

4. I am familiar with and have examined the provisions of the Credit Agreement
and have made such other examinations and investigations as in my opinion are
necessary to give this Certificate and express an informed opinion on the
matters set out herein. Based on such examinations and investigations, I confirm
that to the best of my knowledge no Event of Default or Other Default has
occurred and is continuing as at the date of this Certificate.

 

I am aware that the Lenders are entitled to rely upon the accuracy of the
information herein contained.

 

DATED: July 31, 2004.

 

POPE & TALBOT LTD.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

P&T FUNDING LIMITED PARTNERSHIP

by its General Partner

POPE & TALBOT LTD.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------